Exhibit 10.4
OFFICE LEASE AGREEMENT
BY AND BETWEEN
WISCONSIN PLACE OFFICE LLC
AND
CAPITALSOURCE FINANCE LLC
WISCONSIN PLACE
5404 WISCONSIN AVENUE
CHEVY CHASE, MARYLAND

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I THE PREMISES
    2  
ARTICLE II TERM
    4  
ARTICLE III BASE RENT
    10  
ARTICLE IV ADDITIONAL RENT
    12  
ARTICLE V SECURITY DEPOSIT
    23  
ARTICLE VI USE OF PREMISES
    28  
ARTICLE VII ASSIGNMENT AND SUBLETTING
    30  
ARTICLE VIII TENANT’S MAINTENANCE AND REPAIRS
    35  
ARTICLE IX TENANT ALTERATIONS
    36  
ARTICLE X SIGNS AND FURNISHINGS
    39  
ARTICLE XI TENANT’S EQUIPMENT
    41  
ARTICLE XII ENTRY AND INSPECTION BY LANDLORD
    42  
ARTICLE XIII INSURANCE
    43  
ARTICLE XIV SERVICES AND UTILITIES
    44  
ARTICLE XV LIABILITY OF LANDLORD
    48  
ARTICLE XVI RULES AND REGULATIONS
    50  
ARTICLE XVII DAMAGE OR DESTRUCTION
    51  
ARTICLE XVIII CONDEMNATION
    53  
ARTICLE XIX DEFAULT BY TENANT
    54  
ARTICLE XX BANKRUPTCY
    58  
ARTICLE XXI SUBORDINATION
    59  
ARTICLE XXII HOLDING OVER
    61  
ARTICLE XXIII COVENANTS OF LANDLORD
    61  
ARTICLE XXIV PARKING
    62  
ARTICLE XXV GENERAL PROVISIONS
    63  
ARTICLE XXVI COMMUNICATIONS AND ACCESS; BUILDING RISERS
    70  
ARTICLE. XXVII ROOF RIGHTS
    72  
ARTICLE XXVII [INTENTIONALLY DELETED]
       
ARTICLE, XXIX [INTENTIONALLY DELETED]
       
ARTICLE XXX TENANT’S EXPANSION SPACE — OPTION SPACE
    75  
ARTICLE XXXI TENANT’S RIGHT OF FIRST OFFER
    78  
ARTICLE XXXII STORAGE SPACE
    82  
ARTICLE XXXIII GENERATOR AND AIR CONDITIONER RIGHTS
    82  
ARTICLE XXXIV GOVERNMENTAL INCENTIVES
    85  

 



--------------------------------------------------------------------------------



 



LEASE
     THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 27th day of
April, 2007 (the “Effective Date”) by and between Wisconsin Place Office LLC, a
Delaware limited liability company (“Landlord”), and CapitalSource Finance LLC,
a Delaware limited liability company (“Tenant”).
     A. WP Project Developer LLC, a Delaware limited liability company (the “Fee
Owner”), is the owner of fee simple title in and to a certain parcel of land
described as the Project Developer Parcel in that certain Construction,
Operation and Reciprocal Easement Agreement dated August 2, 2004 (as the same
may be amended from time to time, the “REA”) between WP Owner Trust, a Delaware
statutory trust (“Owner Trust”), the predecessor-in-interest to Fee Owner, and
The May Department Stores Company, a New York corporation.
     B. Pursuant to the REA, the Project Developer Parcel is being developed as
a mixed use development consisting of certain improvements (including a
below-grade parking structure) and a Retail Component, a Residential Component
and an Office Component, all as more particularly defined and described in the
REA (collectively the “Project”).
     C. Pursuant to that certain Development Ground Lease dated August 2, 2004
between Owner Trust and Landlord (as the same may be amended from time to time,
the “Ground Lease”), Fee Owner leases certain real property described on
Exhibit A attached hereto (the “Land”) to Landlord, and Landlord intends to
construct an office building (the “Building”) on the Land. The Building (which
will include office and retail space) is the “Office Component”, as defined in
the REA.
     D. The Building, known as Wisconsin Place and located at 5404 Wisconsin
Avenue, Chevy Chase, Maryland, will contain a total of Three Hundred Fifty
Thousand Four Hundred Thirteen (350,413) gross square feet, of which
approximately Three Hundred Five Thousand (305,000) gross square feet will be
office space (the “Office Portion”) and Forty-Five Thousand Four Hundred
Thirteen (45,413) gross square feet will be retail space, which is defined as
“Retail C” and “Retail D” under the REA (the “Retail Portion”).
     E. Tenant desires to lease space in the Building from Landlord, and
Landlord is willing to lease space in the Building to Tenant, upon the terms,
conditions, covenants and agreements set forth herein.
     NOW, THEREFORE, the parties hereto, intending legally to be bound, hereby
covenant and agree as set forth below:

1



--------------------------------------------------------------------------------



 



ARTICLE I
THE PREMISES
     1.1 Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, for the term and upon the terms, conditions, covenants and agreements
herein provided, a total of One Hundred Sixty Thousand Six Hundred Thirty-Four
(160,634) square feet of rentable area, comprising Fifty-Six Thousand Four
Hundred Seventy-Eight (56,478) square feet of rentable area on the second (2nd)
floor, and Twenty-Six Thousand Thirty-Nine (26,039) square feet of rentable area
on each of the eighth (8th), ninth (9th), tenth (10’th) and eleventh (11th)
floors of the Building (“Premises”). The location and configuration of the
Premises are outlined on Exhibits A-l (second floor) and A-2 (floors 8-11)
attached hereto and made a part hereof.
     1.2 (a) The lease of the Premises includes the non-exclusive right to use
(a) certain specified common and public areas within the Building as more
particularly shown on Exhibit A-3 attached hereto and made a part hereof (the
“Office Common Areas”) that are designated for common use by tenants and
occupants of the Office Portion of the Building, provided, however, Tenant shall
not have the right to use certain designated areas as shown on Exhibit A-3;
(b) certain specified common and public areas within the Building as more
particularly shown on Exhibit A-4 (the “Building Common Areas”) that are
designated for common use by tenants and occupants of both the Office Portion
and the Retail Portion of the Building; and (c) all of the Common Areas and
Common Area Improvements (as such terms are defined in the Ground Lease) with
respect to the Project (collectively, the “project Common Areas”) to the extent
that Landlord has the right to use, and to permit others to use, such Project
Common Areas pursuant to the Ground Lease (and subject to the same restrictions
and conditions set forth in the Ground Lease applicable to Landlord’s use of
such Project Common Areas), but includes no other rights not specifically set
forth herein. Tenant shall not have any right to use any of the common and
public areas within the Building that are not specifically designated as Office
Common Areas or Building Common Areas. The lease of the Premises also is subject
to any covenants, conditions and restrictions (i) set forth in the Ground Lease,
and (ii) of record (including, without limitation, the REA). In the event of any
conflict between the terms of this Lease and the REA, such conflict shall be
resolved in favor of the REA. Tenant has reviewed the REA and the Ground Lease
as existing on the date hereof. Landlord hereby represents that none of the
provisions of the REA or the Ground Lease will now or in the future
(notwithstanding the occurrence or non-occurrence of any events and/or the
passage of time) materially impair Tenant’s rights under this Lease or Tenant’s
ability to utilize the Premises, the Terrace, the garage, and the interior of
the Building for the purposes described in this Lease; provided, however, that
the Ground Lease and the REA have existing provisions that may affect the use of
the common areas of the Project, the use of the garage, exterior signage on the
Building, or other matters that affect the Project and the exterior of the
Building. Landlord hereby covenants that Landlord will not, without Tenant’s
consent, agree to any amendments or revisions to the Ground Lease or the REA
that would impair Tenant’s ability to utilize the Premises, or adversely affect
Tenant’s ability to use the Building, the Terrace, or the garage for the
purposes described in this Lease for the Term, restrict Tenant’s ability to
design and construct is signage as contemplated hereunder, or modify or conflict
with any of the provisions contained in this Lease. Landlord has obtained all
necessary approvals under the REA and the Ground Lease for Tenant’s signage,
provided that it is consistent with the requirements indicated in Exhibit G.

2



--------------------------------------------------------------------------------



 



           (b) In the event Tenant elects, at its option, to construct an
outdoor terrace on the roof of the portion of the Building known as “Retail C”
adjacent to the Premises (the “Terrace”), then Tenant shall have the exclusive
right to use the Terrace. In such event construction shall be at Tenant’s sole
cost and expense (subject to the application of the’ Allowance in accordance
with Exhibit B), and shall be completed as part of the Leasehold Work in
accordance with approved Leasehold Plans and the other provisions of Exhibit Q
and/or shall be completed thereafter as an Alteration. During the Lease Term,
Landlord shall not lease, license or utilize the Terrace or place or permit the
placement of any signage on any portion of the Building façade immediately
overlooking the Terrace. The Terrace shall be deemed to be part of the Premises
for all purposes of this Lease, except that (x) the Terrace shall not be
included as part of the rentable area of the Premises for purposes of
determining the Base Rent or Tenant’s Proportionate Share of Operating Charges
or Real Estate Taxes, (y) Landlord shall not be obligated to perform any
alterations or improvements, or to provide any allowance, to or for the Terrace
other than the roof pavers, drains, railings and light fixtures that are
identified in the plans for the Base Building Work, and (z) Landlord shall not
be obligated to furnish any services to the Terrace, other than electricity and
water suitable for use of the Terrace the cost of which shall be borne by
Tenant. In addition, the pavers, drains, railings and light fixtures associated
with the Terrace shall be included as part of the Base Building Modifications in
the Work Letter. Tenant’s use of the Terrace shall be subject to reasonable
rules and regulations established from time to time by Landlord for the
protection (which term shall include protection from physical harm as well as
protection from unreasonable noise, odors, debris and unsightliness that are not
consistent with a Class A mixed-use development) of the Building the Project and
the other tenants therein. Tenant shall not place any furniture or other items
on the Terrace without the prior approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed. Tenant shall not be permitted
to install any fixtures or permanently affix any items on or to the Terrace
without the prior approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, it being understood and agreed that Tenant may
install any such items that are shown on Tenant’s Leasehold Plans which have
been approved by Landlord in accordance with Exhibit B. Tenant shall be
responsible for cleaning and maintaining all elements of the Terrace and shall
be responsible for taking all diligent efforts to prevent trash or debris from
falling or escaping from the Terrace. In the event Tenant uses or permits the
use of all or any portion of the Terrace in violation of any condition or
provision of this Section or any other condition or provision of this Lease or
in any manner that causes damage to the Building or interferes with any other
tenant’s business operations, Landlord shall give notice of such violation(s) to
Tenant. In the event Landlord gives notice of such violations and Tenant does
not take appropriate action to cure such violation(s) (including without
Limitation, diligently attempting to enforce such standards with respect to
Tenant’s employees and Invitees) within ten (10) days after any such notice,
then Landlord may send Tenant a follow-up notice with bold type indicating that
failure of Tenant to take appropriate action to cure the violation(s) may result
in the forfeiture of Tenant’s right to use the Terrace, and if Tenant fails to
take appropriate action to cure the violation(s) within ten (10) days after such
follow-up notice, then Landlord shall have the right in addition to all other
rights and remedies available to Landlord under this Lease, to revoke Tenant’s
right to use the Terrace. Furthermore, if Landlord has given notice of Tenant’s
violation of the provisions of this Section more than three (3) times within any
twelve (12) month period (even if such violations are cured within the

3



--------------------------------------------------------------------------------



 



foregoing ten (10) day period), then Landlord shall have the right in addition
to all other rights and remedies available to Landlord under this Lease, to
revoke Tenant’s right to use the Terrace. In addition, in the event Tenant fails
to clean and maintain the Terrace, and such failure continues for ten (10) days
after Landlord gives notice of such failure to Tenant then Landlord shall have
the right to provide such cleaning and/or maintenance services and Tenant shall
reimburse Landlord for the cost thereof within ten (10) days of demand therefor.
     1.3 The rentable area in the Premises and the Building have been calculated
in accordance with the American National Standards Institute, Inc./Building
Owners and Managers Association standard method of measuring floor area,
ANSI/BOMA Z65.1-1996 (“BOMA”), pursuant to the BOMA measurement table attached
hereto as Schedule 1.3. The rentable area of the Premises has been conclusively
determined between Landlord and Tenant, and shall not be subject to further
modification or remeasurement (except in the case of an occurrence, such as
casualty, condemnation, expansion or contraction, that results in a change in
the amount of space constituting the Premises).
ARTICLE II
TERM
     2.1 All of the provisions of this Lease shall be in full force and effect
from and after the Effective Date. The term of this Lease (“Lease Term”) shall
be for one hundred eighty (180) full calendar months, commencing on the Lease
Commencement Date, as determined pursuant to Section 2.2 hereof, and continuing
for a period of one hundred eighty (180) full calendar months thereafter, unless
such Lease Term shall be terminated earlier in accordance with the provisions
hereof or shall be extended in accordance with the provisions of Rider No. 1 to
this Lease. Notwithstanding the foregoing, if the Lease Commencement Date shall
occur on a day other than the first day of a month, the Lease Term shall
commence on such date and continue for the balance of such month and for a
period of one hundred eighty (180) full calendar months thereafter. The term
“Lease Term” shall include any and all renewals and extensions of the term of
the Lease.
      2.2 (a) Subject to Tenant Delay (as defined in Exhibit B), the Lease
Commencement Date shall be the earlier to occur of (i) the date on which
Landlord substantially completes the Phase I Leasehold work (as defined in
Exhibit B) in accordance with the provisions of Exhibit E, but in no event
earlier than the Anticipated Substantial Completion Date (defined in Section
2.3(a)), or (ii) the date on which Tenant commences beneficial use of Phase I
(as defined in) of the Premises. Tenant shall be deemed to have commenced
beneficial use of Phase I of the Premises when Tenant begins the conduct of its
customary business in Phase I of the Premises. Tenant and its contractors shall
be allowed access to any floor of the Premises as well as the Office Common
Areas and the Building Common Areas thirty (30) days prior to the anticipated
date of substantial completion of the Phase I Leasehold Work in the Premises (or
earlier, if appropriate and reasonably approved by Landlord) for the purpose of
installing Tenant’s computers, telephones or other special equipment and
fixtures, and to perform other related activity (including, without limitation,
installation and testing of Tenant’s network operations center, data/telecom
systems, and backup power facilities), and such installation and related
activity shall not be considered the commencement of beneficial use of any
portion of the Premises by Tenant. Notwithstanding the foregoing, (i) in the
event such

4



--------------------------------------------------------------------------------



 



access by Tenant’s contractors prior to substantial completion of the Phase I
Leasehold ‘Work would cause any delay in the completion of the Phase I Leasehold
Work, then the completion of the Phase I Leasehold Work shall take priority; and
(ii) if Landlord is delayed in completing the Phase I Leasehold Work as a result
of any Tenant Delay, then for purposes of determining the Lease Commencement
Date, the Phase I Leasehold Work shall be deemed to have been substantially
completed on the date that the Phase I Leasehold Work would have been
substantially completed if such Tenant Delay had not occurred. In the event that
delivery of possession of the Premises to Tenant with the Base Building Work and
Phase I Leasehold Work substantially complete is delayed, regardless of the
reasons or causes of such delay, except as otherwise provided in Section 2.3
below, this Lease shall not be rendered void or voidable as a result of such
delay, and the term of this Lease shall commence on the Lease Commencement Date
as determined pursuant to this Section 2.2 (a. Furthermore, Landlord shall not
have any liability whatsoever to Tenant on account of any such delay, except as
otherwise set forth herein. Any Phase of the Leasehold Work shall be deemed to
be substantially complete when (x) the Phase I Leasehold Work or Phase II
Leasehold Work, as applicable, has been completed in conformity in all material
aspects with the Phase I Leasehold Plans or Phase II Leasehold Plans (as such
terms are defined in Exhibit B), as applicable, as certified by Tenant’s
architect in its professional judgment, except for long-lead specialty items and
punchlist items (as defined in Section 9 of Exhibit B), and (y) Tenant may
lawfully occupy the applicable portion of the Premises.
     (b) All terms and conditions of this Lease, including, without limitation,
the insurance, release and waiver of liability provisions of Articles XIII and
XV hereof, shall apply to and be effective during any period of occupancy or
access to the Premises by Tenant prior to the Lease Commencement Date, except
for Tenant’s obligation to pay any Base Rent or Additional Rent attributable to
Operating Expenses or Real Estate Taxes.
     (c) All work required to prepare the Premises for Tenant’s occupancy shall
be performed in accordance with the terms of Exhibit B hereof.
     2.3 (a)(i) On or before the earlier to occur of (i) Commencement of
Construction (as defined below), or (ii) January 31, 2008 (the “Completion
Notice Date”), Landlord shall give notice (the “Completion Notice’) to Tenant of
the date that Landlord anticipates that the Phase I Leasehold Work will be
substantially completed (the “Anticipated Substantial Completion Date”), which
Anticipated Substantial Completion Date shall be no earlier than fourteen
(14) months and no later than eighteen (18) months after the date Landlord gives
Tenant the Completion Notice. If Landlord fails to give such notice within such
time period, then the Anticipated Substantial Completion Date shall be the date
that is eighteen (18) months after the Completion Notice Date. In the event the
Anticipated Substantial Completion Date is earlier than sixteen (16) months
after the Completion Notice Date, then for any period between the Lease
Commencement Date and the date that is sixteen (16) months after the Completion
Notice Date, one-half (1/2) of the Base Rent (but not any additional rent)
otherwise due hereunder shall be abated.

5



--------------------------------------------------------------------------------



 



     (ii) Landlord anticipates that Commencement of Construction (as hereinafter
defined) of the Building shall occur between October l, 2007 and January 31,
2008. Prior to Commencement of Construction, and upon written request of Tenant,
Landlord shall give Tenant updates on when Landlord anticipates Commencement of
Construction to occur. As used herein, the term “Construction Commencement
Deadline” shall mean May 31, 2008; however, (i) in the event Commencement of
Construction is delayed as a result of Force Majeure Delay, then the
Construction Commencement Deadline shall be extended by one day for each such
day of Force Majeure Delay, but in no event by more than sixty (60) days, and
(ii) in the event Commencement of Construction is delayed as a result of Tenant
Delay, then the Construction Commencement Deadline shall be extended by one day
for each such day of Tenant Delay. In the event Commencement of Construction has
not occurred on or before the Construction Commencement Deadline (as defined in,
and as the same may be extended pursuant to the provisions of, this Section
2.3(b)), and an Event of Default has not occurred under this Lease, Tenant shall
have the right to terminate this Lease by delivering written notice of the
exercise of such right to Landlord. Such right of termination may be exercised
by Tenant only during the period commencing on the Construction Commencement
Deadline and continuing through ten (10) business days after the Construction
Commencement Deadline, and if such right is not exercised by Tenant, such right
shall thereafter lapse and be of no further force or effect. If this Lease is
terminated pursuant to this Section 2.3(a), then neither party shall have any
further obligations or liability hereunder to the other party, except that
Landlord shall be obligated to disburse to Tenant all portions of the Phase I
Allowance that have been expended or irrevocably committed prior to the date of
such termination.
     (b) In the event the Commencement of Construction has not occurred on or
before July 31, 2008 as a result of Force Majeure Delay and/or Tenant Delay and
Landlord reasonably determines that Commencement of Construction cannot occur
within one hundred twenty (120) days thereafter, Landlord shall have the right
to terminate this Lease by delivering written notice of the exercise of such
right to Tenant. If this Lease is terminated pursuant to this Section 2.3(b),
then neither party shall have any further obligations or liability hereunder to
the other party, except that Landlord shall be obligated to disburse to Tenant
all portions of the Allowance that have been expended or irrevocably committed
prior to the date of such termination.
     (c) “Commencement of Construction” shall mean commencement of work on the
structural concrete for the Building on top of the pad that constitutes the top
of the parking structure by a contractor under contract to Landlord to perform
such work.
     (d) Landlord anticipates that the Building will be rendered water-tight by
the three hundredth (300th) day after Commencement of Construction (the
“Anticipated Watertight Date”). As used herein, the term “Watertight Deadline”
shall mean the date that is one hundred twenty (120) days after the Anticipated
Watertight Date; however (i) in the event the Building being rendered
water-tight is delayed as a result of Force Majeure Delay, then the Watertight
Deadline shall be extended by one day for each such day of Force Majeure Delay,
but in no event by more than sixty (60) days, and (ii) in the event the Building
being rendered water-tight is delayed as a result of Tenant Delay, then the
Watertight Deadline shall be extended by one day for each such day of Tenant
Delay. In the event the Building has not been rendered water-tight

6



--------------------------------------------------------------------------------



 



on or before the Watertight Deadline (as defined in, and as the same may be
extended pursuant to the provisions of this Section 2.3(d)), and an Event of
Default has not occurred under this Lease, Tenant shall have the right to
terminate this Lease by delivering written notice of the exercise of such right
to Landlord. Such right of termination may be exercised by Tenant only during
the period commencing on the Watertight Deadline and continuing through ten
(10) business days after the Watertight Deadline, and if such right is not
exercised by Tenant on or before ten (10) business days after the Watertight
Deadline, such right shall thereafter lapse and be of no further force or
effect. If this Lease is terminated pursuant to this Section, then neither party
shall have any further obligations or liability hereunder to the other party,
except that Landlord shall be obligated to disburse to Tenant all portions of
the Phase I Allowance that have been expended or irrevocably committed prior to
the date of such termination.
     (e) In the event the Building is not rendered water-tight within one
hundred eighty (180) days following the Anticipated Watertight Date as a result
of Force Majeure Delay and/or Tenant Delay, and Landlord reasonably determines
that the Building cannot be rendered watertight within one hundred twenty
(120) days thereafter, Landlord shall have the right to terminate this Lease by
delivering written notice of the exercise of such right to Tenant. If this Lease
is terminated pursuant to this Section 2.3(e), then neither party shall have any
further obligations or liability hereunder to the other party, except that
Landlord shall be obligated to disburse to Tenant all portions of the Phase I
Allowance that have been expended or irrevocably committed prior to the date of
such termination.
     (f) As used herein, the term “Substantial Completion Deadline” shall mean
the date that is one hundred twenty (120) days after the Anticipated Substantial
Completion Date; however, (i) in the event Landlord’s substantial completion of
the Phase I Leasehold Work is delayed as a result of Force Majeure Delay, then
the Substantial Completion Deadline shall be extended by one day for each such
day of Force Majeure Delay, but in no event by more than sixty (60) days, and
(ii) in the event Landlord’s substantial completion of the Phase I Leasehold
Work is delayed as a result of Tenant Delay, then the Substantial Completion
Deadline shall be extended by one day for each such day of Tenant Delay. In the
event Landlord fails to substantially complete the Phase I Leasehold Work on or
before the Substantial Completion Deadline (as defined in, and as the same may
be extended pursuant to the provisions of this Section 2.3(f), then Tenant shall
have the option to terminate this Lease. In the event Tenant elects to terminate
this Lease pursuant to this Section 2.3(f), such right of termination may be
exercised by Tenant only during the period commencing on the Substantial
Completion Deadline and continuing through ten (10) business days after the
Substantial Completion Deadline, and if such right is not exercised by Tenant on
or before ten (10) days after the Substantial Completion Deadline, such right
shall thereafter lapse and be of no further force or effect. If this Lease is
terminated pursuant to this Section 2.3, then neither parry shall have any
further obligations or liability hereunder to the other party, except that
Landlord shall be obligated to disburse to Tenant all portions of the Allowance
that have been expended or irrevocably committed prior to the date of such
termination and except for any obligations that accrued prior to the effective
date of such termination and any other obligations that expressly survive
termination hereunder.
     (g) In the event the Phase I Leasehold Work is not substantially completed
within one hundred eighty (180) days following the Anticipated Substantial
Completion Date as a result of Force Majeure Delay and/or Tenant Delay, and
Landlord reasonably determines that the Phase I

7



--------------------------------------------------------------------------------



 



Leasehold Work cannot be substantially completed within one hundred twenty
(120) days thereafter, Landlord shall have the right to terminate this Lease by
delivering written notice of the exercise of such right to Tenant. If this Lease
is terminated pursuant to this Section 2.3(g), then neither party shall have any
further obligations or liability hereunder to the other party, except that
Landlord shall be obligated to disburse to Tenant all portions of the Allowance
that have been expended or irrevocably committed prior to the date of such
termination.
     (h) In the event (i) Tenant does not terminate this Lease pursuant to
Section 2.3(f) above, and (ii) Landlord does not terminate this Lease pursuant
to Section 2.3(g) above as a result of a Tenant Delay, then Landlord agrees to
reimburse Tenant for all loss, cost, damage or liability incurred by Tenant
during the Applicable Accrual Period (defined below) as a result of the delay in
substantially completing the Phase I Leasehold Work. The damages recoverable by
Tenant shall include (without limitation) any damages or losses suffered by
Tenant due to Tenant’s inability to timely vacate the premises currently
occupied by Tenant at 4445 Willard Avenue, Chevy Chase, Maryland, which damages
or losses may relate (without limitation) to Tenant’s inability to deliver
possession of such space to an intended assignee or subtenant(s) or Tenant’s
inability to surrender possession of such space to the landlord thereof if
Tenant has agreed to or is otherwise obligated to surrender possession of such
space to such landlord. Notwithstanding the foregoing, and subject to Section
4(f) of Exhibit B, the damages recoverable by Tenant pursuant to this
Section 2.3(h) shall be subject to the Damages Cap (hereinafter defined). The
“Damages Cap” shall mean (i) an overall cap of One Million Nine Hundred Thousand
Dollars ($1,900,000.00) for all damages of any kind in the aggregate; and (ii) a
cap on the amount of damages that can be incurred by Tenant and recovered from
Landlord in any one month of Four Hundred Thousand Dollars ($400,000.00). The
“Applicable Accrual Period” shall commence on the Anticipated Substantial
Completion Date, unless substantial completion is delayed beyond such date as a
result of (i) Force Majeure Delays, in which event the commencement of the
Applicable Accrual Period shall be extended by one day for each such day of
Force Majeure Delay, but in no event by more than sixty (60) days; and/or Tenant
Delays, in which event the commencement of the Applicable Accrual Period shall
be extended by one day for each such day of Tenant Delay. The Applicable Accrual
Period shall expire on the earlier to occur of (x) the termination of this Lease
pursuant to a provision other than Section 2.3(f) or (g)), or (y) the Lease
Commencement Date.
     (i) If the Phase I Leasehold Work is not substantially completed within one
year after the Substantial Completion Deadline for any reason, then either party
shall have the right to terminate this Lease by notice delivered to the other
party given prior to the date the Premises are delivered to Tenant with the
Phase I Leasehold Work substantially complete; provided, however, that Landlord
may terminate this Lease pursuant to this Section 2.3(i) only if Landlord is
terminating all leases that Landlord has entered into with tenants or
prospective tenants of the Building. If this Lease is terminated pursuant to
this Section, then neither party shall have any further obligations or liability
hereunder to the other party, except that (i) Landlord shall be obligated to
disburse to Tenant all portions of the Allowance that have been expended or
irrevocably committed prior to the date of such termination and (ii) all
liabilities accruing prior to the date of such termination, including Landlord’s
liabilities pursuant to Section 2.3(h) above, shall survive such termination.

8



--------------------------------------------------------------------------------



 



     2.4 Declaration and Determination of Lease Commencement Date. Promptly
after the Lease Commencement Date is ascertained, Landlord and Tenant shall
execute and deliver a written declaration (the “Declaration”) setting forth,
among other items, the Lease Commencement Date, the date upon which the initial
term of this Lease will expire, and the other information set forth therein. The
form of the Declaration is attached hereto as Exhibit D, and is made a part
hereof. Any failure of the parties to execute such Declaration shall not affect
the validity of the Lease Commencement Date as determined in accordance with
this Section. If Tenant disagrees with the Lease Commencement Date and/or any
other information set forth in the reasonably proposed Declaration delivered by
Landlord to Tenant, Tenant shall have thirty (30) days from the receipt thereof
to provide Landlord with notice of Tenant’s objection to such Lease Commencement
Date and/or other information, and Tenant shall have thirty (30) days from the
receipt of such Declaration delivered by Landlord to Tenant to provide Landlord
with Tenant’s reasonable determination of what the Lease Commencement Date
and/or any other information should be and any reasons therefore; however, in
the event of any such dispute Tenant shall pay Base Rent based on Landlord’s
determination until such dispute is resolved in accordance with this Section 2.4
(subject to Tenant’s right to receive a refund of any overpayment within thirty
(30) days following resolution of such dispute). If Tenant does not notes
Landlord in writing within such thirty (30) day period of any objection to the
Lease Commencement Date and/or any other information set forth in the proposed
Declaration and/or or fails to provide Tenant’s determination and reasons
therefor within such thirty (30) day period, then Tenant shall be deemed to have
waived such objection and the Lease Commencement Date and other information set
forth in Landlord’s proposed Declaration shall be final and conclusive. The
parties shall have ten (10) business days after Landlord receives Tenant’s
reasonable determination of what the Lease Commencement Date and./or other
information should be in which to agree on what such date and or other
information should be. The parties shall be obligated to conduct such
negotiations in good faith. If during such ten (10) business day period, the
parties are unable to agree on what the Lease Commencement Date and/or other
information should be, then either party may provide the other (the “Notice
Recipient”) with written notice (the “LCD Dispute Notice”) thereof. To the
extent the dispute rests on a determination of when the Phase I Leasehold Work
was actually substantially completed (but not with respect to any other
determinations such as the occurrence of a Tenant Delay or Landlord Delay), then
such date shall be determined in accordance with the following procedure: Within
three (3) business days following the Notice Recipient’s receipt of the LCD
Dispute Notice, the parties shall appoint an independent, unaffiliated architect
who shall be mutually agreeable to both Landlord and Tenant shall have at least
ten (10) years relevant experience, and shall be knowledgeable in office
construction in the Market Area (as hereinafter defined). If the parties are
unable to agree on an architect within such three (3) business day period, then
each party, within five (5) business days following the Notice Recipient’s
receipt of the LCD Dispute Notice, shall appoint an independent, unaffiliated
architect (with the same qualifications) and such two (2) architects shall
attempt to agree on the date of substantial completion of the Phase I Leasehold
Work. if within five (5) business days after their appointment such two
architects are unable to agree, then the two (2) architects shall together
appoint a third independent, unaffiliated architect with the same qualifications
within three (3) business days after expiration of such five (5) business day
period. The third (3rd) architect so appointed then shall determine, within
three (3) business days after the appointment of such architect, the date of
substantial completion of the Phase I Leasehold Work and the

9



--------------------------------------------------------------------------------



 



determination of such third architect shall be final and conclusive. Landlord
and Tenant shall each bear the cost of its architect and shall share equally the
cost of the third architect.
     2.5 For purposes of this Lease, the term “Lease Year” shall mean a period
of twelve (12) consecutive calendar months, commencing on the Lease Commencement
Date and each successive twelve (12) month period, except that if the Lease
Commencement Date shall occur on a date other than the first day of a month,
then the first Lease Year shall also include the period from the Lease
Commencement Date to the first day of the following month.
ARTICLE III
BASE RENT
     3.1 During the Lease Term, Tenant shall pay to Landlord as base rent (used
interchangeably as “Base Rent” or “base rent”) for the Premises, without set
off, deduction or demand (except as otherwise expressly provided in Section 3.6
of this Lease), an amount per annum equal to the product of Thirty-Four and
50/100ths Dollars ($34.50) multiplied by the total number of square feet of
rentable area in the Premises as set forth in Section 1.1. (as the same may be
modified in accordance with Section 1.3), which amount shall be increased as
provided in Section 3.2 below and may be abated as provided in Section 2.3(a),
if applicable. In addition, Tenant shall pay to Landlord along with each monthly
installment of Base Rent an amount equal to the Additional Allowance Rent
Payments (if applicable) as defined in Section 3.5 below and the Storage Space
Rent as defined in Article XXXII below. The annual Base Rent, the Additional
Allowance Rent Payments and the Storage Space Rent payable hereunder during each
Lease Year shall be divided into equal monthly installments and such monthly
installments shall be due and payable in advance on the first day of each month
during such Lease Year. If the Lease Term begins on a date other than on the
first day of a month, rent from such date until the first day of the following
month shall be prorated on a per diem basis at the Base Rent rate payable during
the first Lease Year, and such prorated rent shall be payable in advance on the
Lease Commencement Date.
     3.2 Commencing on the first (1st) day of the second (2nd) Lease Year and on
the first day of each and every Lease Year thereafter during the Lease Term, the
annual Base Rent shall be increased by two and one-half percent (2.5%) of the
amount of annual Base Rent payable for the preceding Lease Year. The annual Base
Rent for the initial Lease term shall be as follows:

              Annual Base     Rent Per     Rentable Lease Year   Square Foot
 
       
1
  $ 34.50  
2
  $ 35.36  
3
  $ 36.24  
4
  $ 37.15  
5
  $ 38.08  
6
  $ 39.03  

10



--------------------------------------------------------------------------------



 



              Annual Base     Rent Per     Rentable Lease Year   Square Foot  
7
  $ 40.01  
8
  $ 41.04  
9
  $ 42.04  
10
  $ 43.09  
11
  $ 44.17  
12
  $ 45.27  
13
  $ 46.40  
14
  $ 47.56  
15
  $ 48.75  

     3.3 All rent shall be paid to Landlord in legal tender of the United States
by wire transfer of immediately available funds pursuant to the wire
instructions set forth on Schedule 3.3 attached hereto, or pursuant to such
other instructions as Landlord may provide to Tenant from time to time in
writing. If Landlord shall at any time accept rent after it shall become due and
payable, such acceptance shall not excuse a delay upon subsequent occasions, or
constitute or be construed as a waiver of any of Landlord’s rights hereunder.
     3.4 Landlord and Tenant agree that no rental or other payment for the use
or occupancy of the Premises is or shall be based in whole or in part on the net
income or profits derived by any person or entity from the Building or the
Premises. Tenant further agrees that it will not enter into any sublease,
license, concession or other agreement for any use or occupancy of the Premises
which provides for a rental or other payment for such use or occupancy based in
whole or in part on the net income or profits derived by any person or entity
from the Premises so leased, used or occupied. Nothing in the foregoing
sentence, however, shall be construed as permitting or constituting Landlord’s
approval of any sublease, license, concession, or other use or occupancy
agreement not otherwise approved by Landlord or otherwise permitted in
accordance with the provisions of Article VII.
     3.5 If Tenant elects to use all or any portion of the Additional Allowance
(as defined in Exhibit B attached hereto), then Tenant shall pay to Landlord as
Additional Rent the total amount of (i) the Additional Allowance so accepted by
Tenant in accordance with Exhibit B, and (ii) interest thereon at a fixed annual
rate equal to eleven percent (11%) per annum (such amount, the “Additional
Allowance Rent Payments”). Sub Additional Allowance Rent Payments shall be paid
by Tenant in equal monthly installments over a fifteen (15) year period
commencing on the Lease Commencement Date, and continuing for fifteen (15) years
thereafter. Tenant shall pay to Landlord such monthly installments of Additional
Allowance Rent Payments at the same time and in the same manner as Base Rent for
the Premises is payable hereunder; provided, however, that the Additional
Allowance Rent Payments shall not be subject to the annual escalations that
apply to Base Rent pursuant to Section 3.2 of this Lease. The amount of the
Additional Allowance and the amount of the Additional Allowance Rent Payments
shall be confirmed on the declaration attached to this Lease as Exhibit D.
Notwithstanding anything herein to the contrary, (i) under no circumstances
shall any abatement, set off or reduction whatsoever apply to the Additional
Allowance Rent Payments, and (ii) in the event this Lease is

11



--------------------------------------------------------------------------------



 



terminated prior to its scheduled expiration date, Tenant shall reimburse
Landlord, not later than the termination date, for the full amount of the
unamortized Additional Allowance.
     3.6 Notwithstanding anything in this Lease to the contrary, and subject to
the limitation set forth below in this Section 3.6, Tenant shall have the right
to offset against Base Rent any sums owed by Landlord to Tenant, if and when a
final, non-appealable judgment is entered by a court of competent jurisdiction
holding that Landlord owes such sums (the “Judgment Amount”) to Tenant, and
Landlord fails to pay such Judgment Amount to Tenant within thirty (30) days
following entry of such judgment. Tenant’s right to offset against Base Rent
shall be limited to twenty percent (20%) of the Base Rent due in any particular
month until the Judgment Amount is fully paid. The Judgment Amount (or any
portion thereof that remains outstanding from time to time) shall bear interest
at the Default Rate (as defined in Section 19.5 below) from the date judgment is
entered through the date such amount is recovered by Tenant through payment or
through Tenant’s exercise of its right of offset pursuant to this Section 3.6.
ARTICLE IV
ADDITIONAL RENT
     4.1 Operating Expenses and Real Estate Taxes.
          (a) Commencing on the Lease Commencement Date and continuing with each
calendar year thereafter during the Lease Term, Tenant shall pay Landlord, as
additional rent (the “Additional Rent” or “additional rent”) for the Premises
(i) Tenant’s Proportionate Share of Operating Expenses (as such terms are
defined below) during any calendar year (and a pro rata share of such expenses
for any calendar year falling partly within the Lease Term); and (ii) Tenant’s
Proportionate Share (as defined in Section 4.1(b)) of Real Estate Taxes (as
defined in Section 4.1(h)) determined in accordance with Section 4.1(h) (and a
pro rata share of such Real Estate Taxes for any calendar year falling partly
within the Lease Term).
          (b) “Tenant’s Proportionate Share” or “Tenant’s proportionate share”
shall be that percentage which is equal to a fraction, the numerator of which is
the rentable area of the Premises from time to time and the denominator of which
is the rentable area of the Office Portion of the Building from time to time;
however, it is understood that the number comprising such denominator is subject
to change because of changes in the use or configuration of space in the
Building or the addition of space to the Office Portion of the Building or the
deletion of space from the Office Portion of the Building; provided, however,
that any such change in rentable area shall be determined in accordance with the
standard set forth in Section 1.3 of this Lease Tenant’s Proportionate Share
shall increase or decrease from time to time in the event the rentable area of
the Premises expands or contracts during the Lease Term (for example, by reason
of casualty, condemnation, expansion or contraction). The specific obligations
of Tenant with respect to Operating Expenses shall be governed by the remaining
sections of this Article IV.
          (c) “Operating Expenses” shall mean the Office Common Expenses, the
Building Common Expenses, and the Project Common Expenses (as such terms are
hereinafter defined).

12



--------------------------------------------------------------------------------



 



          (d) “Office Common Expenses” shall mean costs and expenses that
Landlord reasonably determines to be attributable to the maintenance, repair,
ownership and/or operation of the Office Portion of the Building and the Office
Common Areas, including but not limited to, the costs and expenses set forth in
Section 4.1(g)(l), but excluding the costs and expenses set forth in
Section 4.1(g)(2).
          (e) “Building Common Expenses” shall mean the Office Portion Share (as
hereinafter defined) of costs and expenses that Landlord reasonably determines
to be attributable to the Building Common Areas or the entire Building that
benefit the tenants and occupants of both the Office Portion and the Retail
Portion of the Building. Building Common Expenses shall include (without
limitation) the following expenses with respect to the Building: (A) premiums,
commercially-reasonable deductibles actually incurred (provided that deductibles
that are carried on a blanket policy that covers at least twenty (20) buildings
shall be deemed to be commercially reasonable), and other charges for insurance
applicable to the Building shell; (B) fifty percent (50%) of the cost of the
maintenance, operation, repair and replacement of (x) the telephone and electric
rooms shown on Exhibit J attached hereto (the “Utility Rooms”), and (y) the
building shared exit corridors shown on Exhibit K attached hereto (the “Shared
Exit Corridors”); (C) operation, maintenance, repair and replacement expenses
for (i) the Building’s base fire alarm system (including, without limitation,
the Building’s fire command center), (ii) the Building’s storm water management
system, (iii) the Building’s exterior facade, (iv) exterior Building lighting
systems, (v) Building Common Area lighting systems, (vi) the Building’s
emergency generator and associated equipment (including associated electrical
panels), (vii) the Building’s electrical switchgear and bussduct, (viii) the
Building’s fire sprinkler system, water connection, sanitary sewer connection,
building common exits and gas utility system, (ix) the doors listed on Exhibit L
attached hereto (the “Common Doors”), and (x) the Building’s roof and exterior
façade (other than cleaning, maintenance, repair or replacement of windows or
doors that are not Common Doors), capital expenditures due to breakage, casualty
or normal wear and tear to the extent the capital replacement cost is less than
the costs of repair then immediately required and (E) Building personnel costs
to the extent reasonably attributable to Building Common Areas. The “Office
Portion Share” shall be that percentage which is equal to a fraction, the
numerator of which is the rentable area of the Office Portion of the Building
from time to time and the denominator of which is the rentable area of the
Building from time to time; however, it is understood that the numbers
comprising such numerator and denominator are subject to change because of
changes in the use or configuration of space in the Building or the addition of
space to the Building (or to the Office Portion) or the deletion of space from
the Building (or the Office Portion) so that Tenant actually pays its fair share
of Building Common Expenses; provided, however, that any such change in rentable
area shall be determined in accordance with the standard set forth in
Section 1.3 of this Lease.
          (f) “Project Common Expenses” shall mean the Office Portion Share of
the Building’s Share (as hereinafter defined) of all costs and expenses
attributable to the maintenance, repair, and operation of the Project Common
Areas (and appurtenant areas such as adjacent sidewalks) that would be included
as “Operating Expenses” as defined in Subsection 4.1(g) below (and subject to
the exclusions set forth therein) if the entire Project were part of the same
parcel of Land on which the Building is located. In addition, “Project Common
Expenses”

13



--------------------------------------------------------------------------------



 



shall include all “Common Area Maintenance Costs” as defined in the excerpt from
the REA attached hereto as Schedule 4.1(f). The term “Building’s Share” shall
mean the share of Project Common Expenses allocated to the Building pursuant to
the terms and conditions of the Ground Lease and the REA.
          (g) Operating Expenses shall include, without limitation, the costs
and expenses described in subsection (1) below, but shall not include the costs
and expenses described in subsection (2) below.
               (1) Included costs and expenses (which shall in all cases be net
of any discounts, credits, reimbursements (other than payments of additional
rent by tenants [including Tenant] pursuant to “pass-through” provisions such as
this Section 4.1) and rebates received by Landlord):
                    (i) Gas, water, sewer, electricity and other utility charges
(including surcharges) of every type and nature.
                    (ii) Insurance premiums paid by Landlord.
                    (iii) Personnel costs of the Building, including, but not
limited to, salaries, wages, fringe benefits and other direct and indirect costs
of engineers, superintendents, watchmen, porters, property accountants and any
other personnel related to the management, maintenance, repair and operation of
the Building (“Personnel”).
                    (iv) Costs of service and maintenance contracts, including,
but not limited to, chillers, boilers, controls, elevators, mail chute, windows,
access control service, landscaping, snow and ice removal, management fees (such
management fees shall be three percent (3%) of the rental revenues of the
Building for the first ten (10) Lease Years and thereafter shall be based on
prevailing market rate management fees for buildings in the Market Area managed
to a comparable Class-A standard by an owner or owner-affiliate but in no event
greater than five percent (5%) of the rental revenues of the Building), and air
and water quality testing.
                    (v) All other maintenance and repair expenses and supplies
which are deducted by Landlord in computing its Federal income tax liability.
                    (vi) Amortization over the Approved Period (as defined
below), with interest at Landlord’s cost of borrowing, or, if the improvement is
not debt financed, at the prime rate reported by the Bank of America on the date
of such expenditure) for capital expenditures made by Landlord (A) to reduce
operating expenses if and to the extent the annual reduction in Operating
Expenses will be equal to or will exceed the annual amortization and financing
costs therefor, or (B) to comply with all present and future laws, ordinances
(including zoning ordinances and land use requirements), regulations and orders
of Montgomery County, Maryland, the United States of America and any other
public or quasi-public authority having jurisdiction over the Premises
(collectively, “Legal Requirements”), which Legal Requirements are first
applicable to the Building after the Lease Commencement Date; the “Approved

14



--------------------------------------------------------------------------------



 



Period” shall mean the time period equal to the longest allowable useful life of
the improvement permitted under generally accepted accounting principles, except
that with respect to an improvement made for the purpose of reducing Operating
Expenses, Landlord may reduce such time period to the number of years that it
will take to fully amortize the cost of the capital expenditure if the yearly
amortization amount (including interest as aforesaid) is equal to the projected
annual savings as reasonably estimated by Landlord.
                    (vii) Any other costs and expenses reasonably incurred by
Landlord in maintaining or operating the Building, except as provided in
(2) below.
                    (viii) The costs of any additional category of services not
provided to the Building at the Lease Commencement Date, provided that Landlord
shall not add any such additional category of service that will result in an
additional expense to Tenant pursuant to this Section 4.1(g)(viii) of more than
$30,000 per year without Tenant’s approval, which Tenant shall not unreasonably
withhold, condition or delay; provided however, that Tenant’s approval shall not
be required for services required by Legal Requirements or for any service
relating to security of the Building or tenants if such security service is
comparable to security services then typically being provided at other Class A
mixed-use buildings in the Market Area.
                    (ix) Charges for concierge, access control, janitorial, char
and cleaning services and supplies and for operation and maintenance of the
Building and/or loading dock serving the Building.
                    (x) Personnel costs of the regional building property
manager, even if such person works off-site, so long as such manager is not part
of the corporate office and only if and to the extent such manager’s time is
reasonably allocable to the Building.
                    (xi) Costs of maintaining on-site management or engineering
offices for the Building, including, without limitation, the costs of telephone
services, office equipment, including upgrades and replacements thereof, and
office supplies, but excluding any cost for imputed rent or the initial
furnishing of such offices.
                    (xii) Accounting expenses reasonably incurred by Landlord in
calculating Operating Expenses and legal fees and expenses reasonably incurred
by Landlord in connection with proceedings undertaken to reduce Operating
Expenses.
                    (xiii) Capital expenditures due to breakage, casualty or
normal wear and tear, if the capital expenditure is less than the cost of repair
would have been.
               (2) Excluded costs and expenses:
                    (i) Principal or interest payments on, and any other charges
paid by Landlord in connection with, any mortgages, deeds of trust or other
financing encumbrances.

15



--------------------------------------------------------------------------------



 



                    (ii) Rental payments (including percentage rent and any
increases in base rent) made under any ground lease, except to the extent such
rental payments represent payment of Real Estate Taxes (as hereinafter defined)
or Operating Expenses.
                    (iii) Leasing commissions and other marketing and leasing
costs payable by Landlord.
                    (iv) Deductions for depreciation for the Building.
                    (v) Depreciation and amortization of capital improvements
that are not deducted by Landlord in computing its federal income tax liability,
except to the extent included in subsection (l) above.
                    (vi) The costs of special services, tenant improvements and
concessions, repairs, maintenance items or utilities separately chargeable to,
or specifically provided for, individual tenants of the Building, including,
without limitation, the cost of preparing any space in the Building for
occupancy by any tenant and,/or for altering, renovating, repainting,
decorating, planning and designing spaces for any tenant in the Building in
connection with the renewal of its lease and/or costs of preparing or renovating
any vacant space for lease in the Building (including permit license and
inspection fees).
                    (vii) Attorneys’ fees and disbursements, recording costs,
mortgage recording taxes, title insurance premiums, title closer’s gratuity and
other similar costs, incurred in connection with any mortgage financing or
refinancing or execution, modification or extension of any ground lease; loan
prepayment penalties, premiums, fees or charges.
                    (viii) Salaries and all other compensation (including fringe
benefits and other direct and indirect personnel costs) of partners, officers
and executives above the grade of regional property manager or building manager
of Landlord or the managing agent.
                    (ix) The costs of repairs, replacements and alterations for
which and to the extent that Landlord is actually reimbursed therefor from any
source; it being understood that any rent payments or other payments by tenants
in the nature of additional rent as provided in this Section 4.1 shall not be
deemed sources of reimbursement to Landlord for such costs.
                    (x) Fees, costs and expenses incurred by Landlord in
connection with or relating to claims against or disputes with tenants of the
Building or the negotiation of leases with tenants or prospective tenants,
including, without limitation, legal fees and disbursements.
                    (xi) Capital expenditures due to breakage, casualty o¡
normal wear and tear, except to the extent includable pursuant to subsection
(1) above.
                    (xii) Costs incurred by Landlord for the original
construction and development of the Building or the Project and for the
completion of any work relating to a

16



--------------------------------------------------------------------------------



 



zoning condition or requirement of any governmental agency in connection with
the original approval of the construction and development of the Building or the
Project.
                    (xiii) Any costs and expenses incurred by Landlord in
connection with causing the common and public areas of the Building and the
Project which are within Landlord’s sole and exclusive control to comply with
applicable Legal Requirements, except to the extent included in subsection
(1) above.
                    (xiv) Costs and expenses incurred by Landlord for services
which are duplicative of any management fees paid by Landlord.
                    (xv) That portion of any Operating Expenses which is paid to
any entity affiliated with Landlord which is in excess of the amount which would
otherwise be paid to an entity which is not affiliated with Landlord for the
provision of the same service.
                    (xvi) Sums paid by Landlord for any indemnity, damages,
fines, late charges, penalties or interest for any late payment or to correct
violations of building codes or other laws, regulations or ordinances applicable
to the Building, except for expenditures for repairs, maintenance and
replacement or other items that would otherwise reasonably constitute Operating
Expenses and except as otherwise provided in subsection (l) above.
                    (xvii) Costs attributable to any “tap fees” or one-time lump
sum sewer or water connection fees payable in connection with the initial
construction of the Building or the Project.
                    (xviii) Costs and expenses incurred by Landlord in
connection with damage, casualty or condemnation of all or a portion of the
Building; provided, however, that with respect to the cost to repair damage,
Landlord may include in Operating Expenses (1) the amount of a commercially
reasonable deductible applied to each such occurrence and (2) if Landlord
determines, in its reasonable judgment, that the effect of making a claim under
Landlord’s insurance policy or policies would be to increase, in the aggregate,
the future cost of insurance premiums and repair and maintenance expenses
relating to the Building, Landlord may include in Operating Expenses the cost to
repair such damage to the extent such cost does not exceed two hundred percent
(200%) of the commercially reasonable deductible amount applicable under
Landlord’s insurance policy or policies to such occurrence in any calendar year;
provided, however that Landlord may only include such cost in Operating
Expenses, if Landlord actually makes such repair and does not submit an
insurance claim in connection therewith.
                    (xix) Rental for personal property leased to Landlord except
for rent for personal property leased to Landlord the purchase price for which,
if purchased, would be fully includable in Operating Expenses in the year of
purchase.
                    (xx) Any costs actually reimbursed under the warranty of any
general contractor, subcontractor or supplier and realized by Landlord.

17



--------------------------------------------------------------------------------



 



                    (xxi) Attorneys’ fees and disbursements, brokerage
commissions, transfer taxes, recording costs and taxes, title insurance
premiums, title closer’s fees and gratuities and other similar costs incurred in
connection with the sale or transfer of an interest in Landlord or the Building.
                    (xxii) Costs and expenses of administration and management
of partnership and/or limited liability company activities of Landlord.
                    (xxiii) Nonrecurring costs and expenses incurred by Landlord
in curing, repairing or replacing any structural portion of the Building made
necessary as a result of defects in design, workmanship or materials.
                    (xxiv) costs of staffing and managing parking operations in
the garage; gas, water, sewer, electricity and other utility charges allocable
to the garage; and costs of cleaning, lighting and signage for the garage.
                    (xxv) General corporate overhead and administrative expenses
of Landlord or its managing agent that are unrelated to the operation,
management, or maintenance of the Building.
                    (xxvi) costs incurred as a result of Landlord’s breach of
its obligations under this Lease.
                    (xxvii) Costs and expenses attributable to any testing,
investigation, management, maintenance, remediation, or removal of Hazardous
Materials, other than any testing or monitoring customarily conducted by owners
of buildings comparable to the Building in the ordinary course of operating and
managing the same and any reasonable testing required by the holder of any
mortgage encumbering the Building or the Land (except to the extent any such
testing or monitoring is required as a result of Landlord’s failure to comply
with its obligations under Section 6.4 hereof).
                    (xxviii) The purchase price or rental of sculptures,
paintings, and other works of art (but not the reasonable costs of maintaining
the same).
                    (xxix) Costs actually reimbursed by insurers or by
governmental authorities in eminent domain proceedings and realized by Landlord.
                    (xxx) Costs incurred for any items to the extent Landlord
recovers under a manufacturer’s, materialman’s, vendor’s or contractor’s
warranty.
                    (xxxi) Charitable or political contributions.

18



--------------------------------------------------------------------------------



 



                    (xxxii) Costs (including costs, such as, but not limited to,
attorneys’ fees and disbursements, associated with any court judgment or
arbitration award obtained against Landlord) directly resulting from the breach
of any other lease or agreement by Landlord, the negligence or willful
misconduct of Landlord and its employees, or the gross negligence or willful
misconduct of Landlord’s agents or contractors (including the costs of increased
insurance premiums as a result thereof).
                    (xxxiii) Compensation paid to clerks, attendants or other
persons in commercial concessions operated by Landlord or by the operator
thereof (i.e., newsstands).
                    (xxxiv) “Takeover expenses” (i.e., expenses of another
tenant or prospective tenant incurred by Landlord with respect to space located
in the Building or another building of any kind or nature in connection with the
leasing of space in the Building).
                    (xxxv) Accounting and legal expenses, except if and to the
extent that the same are directly related to operating the Building.
                    (xxxvi) Excess personnel costs due to any overlapping of
staff during a staff transition, other than the costs of staffing property
management positions in anticipation of impending turnover of staff.
                    (xxxvii) the Retail Common Expenses, as hereinafter defined.
          (h) “Real Estate Taxes” shall mean (i) all real estate taxes and other
impositions, including general and special assessments, and other similar taxes
and assessments if any, which are imposed upon Landlord or assessed against the
Office Portion of the Building and the Land upon which the Office Portion of the
Building is situated; (ii) any other present or future taxes or governmental
charges that are imposed upon Landlord or assessed against the Office Portion of
the Building or the Land, including, but not limited to, any tax levied on or
measured by the rents payable by tenants of the Office Portion of the Building,
which are in the nature of, or in substitution for, real estate taxes; (iii) all
taxes which are imposed upon Landlord, and which are assessed against the value
of any improvements to the Premises made by Tenant or any machinery, equipment,
fixtures or other personal property of Tenant used therein; and (iv) reasonable
expenses (including attorneys’ fees) incurred in reviewing, protesting,
negotiating or seeking (whether formally or informally) a reduction or abatement
of Real Estate Taxes. If the entire Building (including the Retail Portion and
the Office Portion) is assessed together, or if any of the buildings that may
comprise the Project are assessed together, then Real Estate Taxes for the
Office Portion of the Building shall be a fraction thereof, the numerator of
which is the number of square feet of rentable area in the Office Portion of the
Building and the denominator of which is the number of square feet of rentable
area in the Building or the Project, as applicable. Real Estate Taxes shall not
include any income taxes, excess profits taxes, excise taxes, franchise taxes,
estate taxes, succession taxes and transfer taxes, except to the extent any of
such taxes are in the nature of or are in substitution for or recharacterization
or replacement of Real Estate Taxes. If Landlord contests the Real Estate Taxes
for any calendar year, and such

19



--------------------------------------------------------------------------------



 



contest results in an increase in Real Estate Taxes for such calendar year, then
Landlord shall have the right to bill Tenant for prior underpayments of Real
Estate Taxes thereby resulting. If Landlord contests the Real Estate Taxes for
any calendar year, and such contest results in a refund of Real Estate Taxes for
such calendar year, then Landlord shall credit to Tenant Tenant’s share of such
refund, net of the expenses incurred by Landlord in connection with obtaining
such refund. landlord shall notify Tenant each year whether or not Landlord
intends to contest the Real Estate Taxes for such year. In making a final
determination whether or not to contest the Real Estate Taxes in any particular
year, Landlord agrees that it will consult with Tenant and in good faith take
Tenant’s wishes into account; provided, however, that the final determination
whether or not to contest the Real Estate Taxes shall be made by Landlord.
Landlord shall deliver to Tenant a copy of each real estate tax bill received by
Landlord with respect to the Building, promptly following Landlord’s receipt
thereof, and shall furnish Tenant with such supporting documentation with
respect thereto or with respect to the calculation of Tenant’s Pro Rata Share of
Real Estate Taxes as Tenant may reasonably request from time to time.’
Notwithstanding anything in this Article IV to the contrary, any abatement of
Real Estate Taxes negotiated by Tenant in accordance with Article XXXIII below
shall not be treated as a reduction in .Real Estate Taxes hereunder, but shall
accrue solely to Tenant as provided in Article XXXIII.
     (i) As used above, the term “Retail Common Expenses” shall mean any cost or
expense that Landlord determines to be solely attributable to the maintenance,‘
repair, ownership or operation of the Retail Portion of the Building, and any
cost or expense which is incurred on behalf of or for the sole benefit of one or
more retail tenants, including but not limited to, the cost of providing
utilities or janitorial services to any retail tenant space.
     4.2 In the event the average occupancy rate for the entire Building shall
be less than one hundred percent (100%) or if any tenant is paying separately
for electricity or other utilities or services for any calendar year, for
purposes of calculating the Additional Rent payable by Tenant pursuant to this
Article IV for each calendar year, the Operating Expenses for such calendar year
shall be increased by the amount of additional costs and expenses that Landlord
reasonably estimates would have been incurred if the average occupancy rate for
the entire Building had been one hundred percent (100%) and as if no tenants had
separately paid for electricity or other utilities and services for such
calendar year. It is the intent of this provision to permit Landlord to recover
from Tenant its proportionate share of Operating Expenses attributable to
occupied space in the Building even though the aggregate of such expenses shall
have been reduced as a result of vacancies in the Building. In no event will
Landlord recover more than one hundred percent (100%) of the actual Operating
Expenses for the Building. In the event any portion of the Premises leased by
Tenant hereunder is at any time vacant but is still included in the Premises,
then this section 4.2 shall be applied to Tenant in an equitable manner such
that Tenant pays a sum equal to the actual cost (as nearly as such cost can
practicably be determined) of the utilities and services furnished to the
Premises.
     4.3 Commencing on the Lease Commencement Date and at the beginning of each
calendar year thereafter during the Lease Term, Landlord shall submit to Tenant
a statement setting forth Landlord’s reasonable estimate of (a) the amount of
Operating Expenses and Real Estate Taxes that are expected to be incurred during
such calendar year, and (b) the computation

20



--------------------------------------------------------------------------------



 



of Tenant’s proportionate share of such anticipated Operating Expenses and Real
Estate Taxes. Except as otherwise provided herein, Tenant shall pay to Landlord
on the first day of each month following receipt of such statement (provided
that Tenant’s obligation to make the first of such payments shall commence on
the later to occur of (x) the first day of the first month following receipt of
such statement, or (y) twenty (20) days after receipt of such statement) during
such calendar year an amount equal to Tenant’s proportionate share of the
anticipated Operating Expenses and Real Estate Taxes multiplied by a fraction,
the numerator of which is l, and the denominator of which is the number of
months during such calendar year which fall entirely or partly within the Lease
Term and follow the date of the foregoing statement. Landlord shall have the
right, upon twenty (20) days’ notice to Tenant to adjust the estimated payments
of Operating Expenses and Real Estate Taxes during any Lease Year based on
Landlord’s reasonable good faith estimate of changes in such Operating Expenses
and Real Estate Taxes. Within approximately one hundred twenty (120) days after
the expiration of each calendar year falling entirely or partly within the Lease
Term, Landlord shall submit to Tenant a statement showing (i) the actual
Operating Expenses and Real Estate Taxes paid or incurred by Landlord during the
immediately preceding calendar year, (ii) a computation of Tenant’s
proportionate share if the Operating Expenses and Real Estate Taxes actually
incurred during the preceding calendar year, and (iii) the aggregate amount of
the estimated payments made by Tenant on account thereof. If the aggregate
amount of such estimated payments exceeds Tenant’s actual liability, then Tenant
shall deduct the net overpayment from its next estimated payment or payments due
under this Article IV for the then current year or, in the case of the
reconciliation for the calendar year in which the Lease Term expires, Landlord
shall pay Tenant the net overpayment (after deducting therefrom any amounts then
due from Tenant to Landlord). If Tenant’s actual liability for such amounts
exceeds the estimated payments made by Tenant on account thereof, then Tenant
shall pay to Landlord the total amount of such deficiency as Additional Rent due
hereunder in accordance with Section 25.16 below.
     4.4 In the event the Lease Term begins or expires on a day other than the
first and last day of a calendar year, respectively, the Operating Expenses and
Real Estate Taxes for such calendar year shall be apportioned by multiplying the
amount of Tenant’s proportionate share thereof for the full calendar year by a
fraction, the numerator of which is the number of days during such calendar year
falling within the Lease Term, and the denominator of which is 365.
     4.5 All payments required to be made by Tenant pursuant to this Article IV
shall be paid to Landlord, without setoff or deduction, in the same manner as
annual Base Rent is payable pursuant to Article III hereof.
     4.6 Tenant’s liability for its proportionate share of Operating Expenses
and Real Estate Taxes described in Section 4.1 hereof for the last calendar year
falling entirely or partly within the Lease Term shall survive the expiration of
the Lease Term. Similarly, Landlord’s obligation to refund to Tenant the excess,
if any, of the amount of Tenants estimated Payments on account of such Operating
Expenses and Real Estate Taxes for such last calendar year over Tenant’s actual
liability therefor shall survive the expiration of the Lease Term.
     4.7 Tenant shall have the right, for a period of one hundred eighty
(180) days (the “Review Period”) following the receipt by Tenant of any
statement required of Landlord pursuant to Section 4.3 hereof (the “Operating
Expense Statement”), to cause Landlord’s

21



--------------------------------------------------------------------------------



 



books and records relating to Operating Expenses to be inspected by Tenant’s
personnel or by an accountant or real estate consultant employed by Tenant on a
non-contingency basis. In the event that Tenant, following such inspection, in
good faith, believes that the amounts paid by Tenant to Landlord relating to
Operating Expenses during any calendar year failing within the Lease Term
exceeded the amounts to which Landlord was entitled hereunder and Tenant details
the alleged discrepancy, in writing to Landlord, then, if Landlord disputes the
existence of such discrepancy, an independent, certified public accountant
designated by Tenant (which independent, certified public accountant shall be
employed by a nationally or regionally recognized full-service accounting firm,
or another firm reasonably acceptable to Landlord, which shall be hired by
Tenant on a non-contingency basis) shall have the right, during regular business
hours and after giving ten (10) days’ advance written notice to Landlord, to
inspect and complete an audit of Landlord’s books and records relating to such
Operating Expenses during the Review Period. If such audit shows that the
amounts paid by Tenant to Landlord on account of such charges exceeded the
amounts to which Landlord was entitled hereunder, or that Tenant is entitled to
a credit with respect to any such charges, Landlord shall promptly refund to
Tenant the amount of such excess or the amount of such credit, as the case may
be. Similarly, if it is determined that the amounts paid by Tenant to Landlord
on account of Operating Expenses were less than the amounts to which Landlord
was entitled hereunder, then Tenant shall promptly Pay to Landlord, as
Additional Rent hereunder, the amount of such deficiency in accordance with
Section 25.16 below. Tenant shall (and shall cause its agents to) keep the
results of such audit strictly confidential and shall execute Landlord’s
reasonable standard form of Confidentiality Agreement. All costs and expenses of
any such audit shall be paid by Tenant except that if such audit shows that the
aggregate amount of Operating Expenses (excluding Project Common Expenses and
Real Estate Taxes) was overstated by Landlord by more than three percent (3%),
Landlord shall reimburse tenant for the reasonable out-of-pocket costs and
expenses incurred by tenant in such audit, up to a maximum of the amount of the
overstatement of Tenant’s proportionate share of Operating Expenses. If such
audit shows that the amounts paid by Tenant to Landlord on account of such
charges exceeded the amounts to which Landlord was entitled hereunder, or that
Tenant is entitled to a credit with respect to any such charges, then (x) after
at least ten (10) days prior written notice to Landlord, for a period of sixty
(60) days following the completion of Tenant’s audit Tenant may also examine in
such manner Landlord’s books and records for the previous two (2) calendar years
with respect solely to line items for which a discrepancy was found, and
(y) Landlord shall refund to Tenant the amount of such excess or the amount of
such credit, as the case may be within twenty (20) days after the date it is
determined that a refund is due. Subject to the immediately preceding sentence,
if Tenant does not notify Landlord in writing of any objection to the Operating
Expense Statement within the Review Period, then Tenant shall be deemed to have
waived any such objection, except that, in the event Landlord revises any
Operating Expense Statement then Tenant shall have an additional one hundred
eighty (180) day Review Period, commencing as of the date such revised Operating
Expense Statement is delivered to Tenant, but solely to review the portions of
the Operating Expense Statement that were revised from the originally delivered
Operating Expense Statement‘ . Any Operating Expense Statement shall become
binding upon Landlord (except with respect to Real Estate Taxes), and shall not
be subject to further modification by Landlord (except with respect to Real
Estate Taxes), twelve (12) months after the issuance of such Operating Expense
Statement by Landlord. In addition, notwithstanding the foregoing, Tenant
acknowledges that Landlord has no control over the calculation of “Project
Common Expenses,” and that “Project

22



--------------------------------------------------------------------------------



 



common Expenses” are determined by a statement prepared by Project Developer (as
defined in the REA) regarding the amount of Project Common Expenses that are
allocated to the Building pursuant to the Ground Lease and the REA. Tenant shall
have no right to audit the Project Common Expenses.
ARTICLE V
SECURITY DEPOSIT
     5.1 (a) Within five (5) business days after Tenant’s execution of this
Lease, Tenant shall post a Letter of Credit (as defined below) in an amount
equal to One Million Nine Hundred Eighty-Three Thousand Four Hundred
Twenty-Eight and 32/100ths Dollars ($1,983,428.12), as a security deposit
(hereinafter referred to as “security deposit” or “Security Deposit”). The
foregoing initial Security Deposit is calculated as three (3) months’ of Full
Service Rent (as defined below) based on the Premises containing 160,634 square
feet of rentable area. In addition, if Tenant elects to accept any Additional
Allowance pursuant to (and as defined in) Exhibit B hereto, then, within ten
(10) business days of Tenant making such election, the Security Deposit shall be
increased by adding thereto a Letter of Credit in an amount equal to one hundred
percent (100%) of the Additional Allowance. The term “Full service Rent” shall
mean, collectively, all Base Rent Operating Expenses, and Real Estate Taxes
payable by Tenant hereunder based upon Landlord’s reasonable estimate for
Operating Expenses and Real Estate Taxes pursuant to Section 4.3 hereof, which,
for purposes of determining the Security Deposit due upon execution of this
Lease, shall be deemed to be Fourteen and 89/100ths Dollars ($14.89) per
rentable square foot.
          (b) In the event at any time during the Term hereof, the Revenues
Requirement (as defined in Section 5.1(f) below) is not satisfied, then Tenant
shall provide an additional security deposit (the “Additional security Deposit”)
(in the form of a letter of credit meeting the requirements of this Article V)
in the amount of nine (9) months of Full service Rent based upon the
configuration of the Premises as of the end of the calendar quarter in which the
Revenue Requirement was not satisfied (with no other notice or grace period
being applicable thereto, notwithstanding anything in the Lease to the
contrary). Such Additional Security Deposit shall be provided by Tenant to
Landlord within fifteen (15) days after the end of any calendar quarter in which
the Revenues Requirement was not satisfied. The foregoing Additional Security
Deposit shall be part of the Security Deposit and shall be in addition to the
applicable Security Deposit required pursuant to the provisions set forth above
and in addition to the Additional Allowance Security Deposit, if any, for a
total Security Deposit of ten (10) or twelve (12) months’ Full Service Rent
(plus the Additional Allowance Security Deposit. if any), as applicable, based
upon whether the Security Deposit was previously reduced pursuant to
Section 5.1(f)(i) below. In the event Tenant is required to post the Additional
Security Deposit hereunder, such Additional Security Deposit shall be held by
Landlord until such time thereafter as the quarterly net income of the Guarantor
(as defined in Section 5.1(f) below) meets the Revenues Requirement for eight
(8) consecutive quarters, at which time the Additional Security Deposit shall be
released.
          (c) [Intentionally Omitted]

23



--------------------------------------------------------------------------------



 



          (d) The Security Deposit shall be security for the performance by
Tenant of all of Tenant’s obligations, covenants, conditions and agreements
under this Lease. Within ninety (90) days after the expiration of the Lease
Term, and provided Tenant has vacated the Premises and is not in default
hereunder, Landlord shall return the Security Deposit to Tenant, less such
portion thereof as Landlord shall have appropriated to satisfy any default by
Tenant hereunder, including any required estimated payments of Operating
Expenses and Real Estate Taxes that have not been paid by Tenant. Upon the
occurrence of an Event of Default by Tenant hereunder, Landlord shall have the
right, but shall not be obligated, to use, apply or retain all or any portion of
the Security Deposit for (i) the payment of any annual Base Rent or Additional
Rent or any other sum as to which Tenant is in default, (ii) the payment of any
amount which Landlord may spend or become obligated to spend to repair physical
damage to the Premises or the Building pursuant to Section 8.2 hereof, or
(iii) other than the payment of annual Base Rent or Additional Rent or any other
sum pursuant to clause (i) herein, the payment of any amount Landlord may spend
or become obligated to spend, or for the compensation of Landlord for any losses
incurred, by reason of Tenant’s default hereunder, including, but not limited
to, any damage or deficiency arising in connection with the relating of the
Premises. Notwithstanding anything in this Lease to the contrary, in the event
Tenant does not timely pay any amounts when due pursuant to Article IX below and
Exhibit B attached hereto or otherwise in connection with the Alterations and
such failure continues for five (5) Business Days after notice of such failure
from Landlord, then Landlord shall have the right to immediately draw upon the
Letter of Credit with notice to Tenant (it being understood that Landlord shall
not be obligated to provide Tenant with prior notice, and that no other notice
or cure or grace period shall be applicable with respect to Landlord’s right to
immediately draw upon the Letter of Credit as aforesaid) and apply the proceeds
to the payment of any amount Landlord may spend or become obligated to spend, or
for the compensation of Landlord for any losses incurred, by reason of Tenant’s
failure to timely pay such amounts. If any portion of the Security Deposit is so
used or applied, within ten (10) business days after written notice to Tenant of
such use or application, Tenant shall restore the Security Deposit by providing
a replacement or additional Letter of Credit such that Landlord is holding one
or more Letters of Credit or cash in the aggregate amount of the Security
Deposit required hereunder, and Tenant’s failure to do so shall constitute an
Event of Default under this Lease. Among other things, Landlord intends to
assign to the holder of the mortgage now or hereafter encumbering the Building,
all of Landlord’s interest in this Lease, including, without limitation, the
Security Deposit. Tenant hereby authorizes Landlord to deposit the Security
Deposit with the holder of any mortgage (as defined in Section 21.1) if and to
the extent required by said holder; provided, however, that such holder shall
hold the Security Deposit subject to Tenant’s rights with respect to the
Security Deposit set forth herein.
          (e) The Security Deposit shall be in the form of one or more
unconditional, irrevocable letters of credit (each, a “Letter of Credit”),
subject to the following terms and conditions. Such Letter of Credit shall be
(i) substantially in the form attached hereto as Exhibit F or otherwise in form
and substance satisfactory to Landlord in its reasonable discretion; (ii) at all
times in the amount of the Security Deposit, and shall permit multiple draws;
(iii) issued by a commercial bank reasonably acceptable to Landlord from time to
time; (iv) made payable to, and expressly transferable and assignable by, the
owner from time to time of the Building or, at Landlord’s option, the holder of
any mortgage (which transfer/assignment shall be conditioned only upon the
execution of a written document in connection therewith;

24



--------------------------------------------------------------------------------



 



provided, however, that in the event the issuing bask of the Letter of Credit
charges a fee for a transfer and/or assignment, any and all such reasonable fees
shall be payable by Landlord); (v) payable at sight upon presentation of a
simple sight draft; (vi) of a term not less than one year; and (vii) at least
thirty (30) days prior to the then-current expiration date of such Letter of
Credit, renewed (or automatically and unconditionally extended) from time to
time through the ninetieth (90th) day after the expiration of the Lease Term.
Notwithstanding anything in this Lease to the contrary, any cure or grace
periods set forth in this Lease shall not apply to any of the foregoing, and,
specifically, if Tenant fails to timely comply with the requirements of
subsection (vii) above, then Landlord shall have the right to immediately draw
upon the Letter of Credit without notice to Tenant and hold the proceeds thereof
as a cash Security Deposit until Tenant delivers to Landlord a substitute Letter
of Credit satisfying the requirements of this Section. Each Letter of Credit
shall be issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper of at least P-2
(or equivalent) by Moody’s Investor Service, Inc., or at least A-2 (or
equivalent) by Standard & Poor’s Corporation. If the issuer’s credit rating is
reduced below P-2 (or equivalent) by Moody’s Investors Service, Inc. or below
A-2 (or equivalent) by Standard & Poor’s Corporation, then Landlord shall have
the right the require that Tenant obtain from a different issuer a substitute
letter of credit that complies in all respects with the requirements of this
Section, and Tenant’s failure to obtain such substitute letter of credit within
fifteen (15) days following Landlord’s written demand therefor (with no other
notice or cure or grace period being applicable thereto, notwithstanding
anything in this Lease to the contrary) shall entitle Landlord to immediately
draw upon the then existing Letter of Credit in whole or in part, without notice
to Tenant, and hold the proceeds thereof as a cash Security Deposit until Tenant
delivers to Landlord a substitute Letter of Credit satisfying the requirements
of this Section. In the event, the issuer of any Letter of Credit held by
Landlord is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, then, effective as of
the date such receivership or conservatorship occurs, said Letter of Credit
shall be deemed to not meet the requirements of this Section, and, within
fifteen (15) days thereof, Tenant shall replace such Letter of Credit with a
substitute Letter of Credit satisfying the requirements of this Section (and
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute an Event of Default for which there shall be no notice or
grace or cure periods being applicable thereto other than the aforesaid fifteen
(15) day period). Any failure or refusal of the issuer to honor the letter of
credit shall be at Tenant’s sole risk and shall not relieve Tenant of its
obligations hereunder with respect to the Security Deposit.
          (f) (i) Provided that, as of the Reduction Date (as defined and
extended below) (i) no Event of Default (as defined in Section 19.1) has
occurred and is continuing hereunder, and (ii) the Revenues Requirement (as
defined below) is satisfied, Tenant shall have the right to reduce the Security
Deposit (excluding any Additional Allowance Deposit) to one (1) month of Full
Service Rent based upon the configuration of the Premises as of the Reduction
Date. The fifth (5th) anniversary of the Lease Commencement Date shall be the
“Scheduled Reduction Date”; provided however, in the event Tenant is in monetary
or material non- monetary default hereunder (without the expiration of any
applicable grace or cure period) as of the Scheduled Reduction Date, then
Landlord shall have the right to extend the Scheduled Reduction Date until the
earlier to occur of (x) such default being cured by Tenant prior to the
expiration of any applicable grace or cure periods (in which event the Security
Deposit shall be

25



--------------------------------------------------------------------------------



 



reduced as set forth in this subsection (i)), or (y) the expiration of any
applicable grace or cure periods without such default being cured (in which
latter event, an Event of Default shall have occurred, and Landlord shall not be
obligated to reduce the Security Deposit). The Scheduled Reduction Date, as so
extended, if applicable, shall be the “Reduction Date”. The “Revenues
Requirement” shall mean that no calendar quarter has occurred in which the net
income of the Capitalsource Inc., a Delaware corporation (“Guarantor”) (as set
forth in the Guarantor’s financial statement filed with the U.S. Securities and
Exchange Commission) has dropped below Twenty-One Million Dollars ($2
1,000,000.00).
          (ii) In addition, provided that, as of the Additional Allowance
Reduction Date (as defined below) (i) no Event of Default has occurred and is
continuing hereunder, Tenant shall have the right to reduce the Additional
Allowance Deposit portion of the Security Deposit, if any, by the amount set
forth below with respect to each Scheduled Additional Allowance Reduction Date
set forth below, provided however, in the event Tenant is in monetary or
material non-monetary default hereunder (without the expiration of any
applicable grace or cure period) as of any Scheduled Additional Allowance
Reduction Date, then Landlord shall have the right to extend such Scheduled
Additional Allowance Reduction Date until the earlier to occur of (x) such
default being cured by Tenant prior to the expiration of any applicable grace or
cure periods (in which event the Security Deposit shall be reduced as set forth
in this subsection (ii)), or (y) the expiration of any applicable grace or cure
periods without such default being cured (in which event, an Event of Default
shall have occurred, and Landlord shall not be obligated to reduce the Security
Deposit). The Scheduled Additional Allowance Reduction Date, as so extended, if
applicable, shall be the “Additional Allowance Reduction Date.”

                      Percentage Reduction         Scheduled Additional   of
Additional         Allowance Reduction Date   Allowance Deposit          
First day of second Lease Year
    2.78 %        
First day of third Lease Year
    3.10 %        
First day of fourth Lease Year
    3.46 %        
First day of fifth Lease Year
    3.86 %        
First day of sixth Lease Year
    4.30 %        
First day of seventh Lease Year
    4.80 %        
First day of eighth Lease Year
    5.36 %        

26



--------------------------------------------------------------------------------



 



                      Percentage Reduction         Scheduled Additional   of
Additional         Allowance Reduction Date   Allowance Deposit          
First day of ninth Lease Year
    5.98 %        
First day of tenth Lease Year
    6.67 %        
First day of eleventh Lease Year
    7.44 %        
First day of twelfth Lease Year
    8.30 %        
First day of thirteenth Lease Year
    9.26 %        
First day of fourteenth Lease Year
    10.33 %        
First day of fifteenth Lease Year
    11.53 %        
End of initial Lease Term
  Balance        

     (iii) With respect to a reduction of the Security Deposit pursuant to
Subsections 5.1(f)(i) or (ii) above, if all of the applicable conditions are
met, upon Tenant’s request, Landlord shall promptly notify the issuer of the
Letter of Credit that the Letter of Credit may be reduced in the amount of the
reduction so authorized, and the Security Deposit shall be so reduced in
accordance with this Section 5.1(f). Such reduction shall occur by means of
delivery by Tenant to Landlord of an amendment to the Letter of Credit reducing
the amount thereof as directed by Landlord, or a substitute Letter of Credit in
such amount and in strict conformity with the terms of this Article V, in which
latter event, the original Letter of Credit will be simultaneously returned to
Tenant. Notwithstanding anything contained herein to the contrary, in no event
shall the Letter of Credit be reduced unless the issuing bank receives prior
written notice from Landlord, authorizing a reduction by a certain amount (it
being understood that in no event shall the reduction exceed the amount so
authorized by Landlord). Furthermore, and notwithstanding anything contained
herein to the contrary, if an Event of Default has occurred, then there shall
occur no further reduction in the Security Deposit. Landlord agrees that, in the
event Tenant is entitled to a reduction in the Letter of Credit pursuant to the
terms hereof but no notice of reduction has been delivered to the issuing bank
pursuant to the terms of this Section 5.1(f)(iii), then Landlord shall be
entitled to draw only the portion of such Letter of Credit to which Landlord
would have been entitled hereunder had the notice of reduction been delivered to
the issuing bank pursuant to this Section 5.1(f)(iii) (and if Landlord has
erroneously drawn more than such reduced amount under the Letter of Credit, then
Landlord shall deliver the excess to Tenant promptly upon demand).
     5.2 In the event of the sale or transfer of Landlord’s interest in the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser or assignee, and, Tenant shall, at Tenant’s sole expense, within ten
(10) business days after Landlord’s request therefor, have the Letter of Credit
amended or reissued by the issuing bank to indicate the new beneficiary;
provided, however, that Landlord shall reimburse Tenant for any reasonable
transfer

27



--------------------------------------------------------------------------------



 



fee. If Landlord transfers the Security Deposit to a purchaser or assignee,
Tenant shall look only to such purchaser or assignee for the return of the
Security Deposit, and Landlord shall thereupon be released from all liability to
Tenant for the return of the Security Deposit.
     5.3 Tenant hereby acknowledges that Tenant will not look to the holder of
any mortgage (as defined in Section 21.1) encumbering the Building for return of
the Security Deposit if such holder, or its successors or assigns, shall succeed
to the ownership of the Building, whether by foreclosure or deed in lieu
thereof, except if and to the extent the Security Deposit is actually
transferred to such holder.
ARTICLE VI
USE OF PREMISES
     6.1 Tenant shall use and occupy the Premises solely for general office use
(including ancillary uses, such as food service for Tenant’s employees)
consistent with other office tenant uses in Class A office buildings in the
Market Area, and for no other use or purpose. Tenant shall not use or occupy the
Premises for any unlawful purpose or in any manner that will constitute waste,
nuisance or unreasonable annoyance to the Landlord or other tenants of the
Building. Tenant shall comply with all Legal Requirements concerning the use,
occupancy or condition of the Premises and all machinery, equipment and
furnishings therein, and any Alterations made by Tenant, including, but not
limited to the Americans with Disabilities Act and regulations promulgated from
time to time thereunder applicable to the Premises, but excluding (i) common
areas, Base Building Systems and the Base Building Work to be performed by
Landlord, and (ii) alterations to the Base Building Work that apply to the
Building as a whole, as opposed to Tenant’s particular use of the Premises (as
distinct from office use generally). If any Legal Requirement requires an
occupancy or use permit or license for the Premises or the operation of the
business conducted therein, then Tenant shall! obtain and keep current such
permit or License at Tenant’s expense and shall promptly deliver a copy thereof
to Landlord. It is expressly understood that if any change in the use of the
Premises by Tenant, or any alterations to the Premises by Tenant, or any future
law, ordinance, regulation or order requires a new or additional permit from, or
approval by, any governmental agency having jurisdiction over the Building, such
permit or approval shall be obtained by Tenant on its behalf and at its sole
expense. Further, Tenant shall comply with all Legal Requirements which shall
impose a duty on Landlord or Tenant relating to or as a result of the use or
occupancy of the Premises (subject to the exclusions to Tenant’s obligation set
forth above). Tenant shall pay all fines, penalties and damages that may arise
out of or be imposed on Landlord or Tenant because of Tenant’s failure to comply
with the provisions of this Lease.
     6.2 Tenant shall pay any business, rent or other taxes that are now or
hereafter levied upon Tenant’s use or occupancy of the Premises, the conduct of
Tenant’s business at the Premises, or Tenant’s equipment, fixtures or personal
property. In the event that any such taxes are enacted, changed or altered so
that any of such taxes are levied against Landlord or the mode of collection of
such taxes is changed so that Landlord is responsible for collection or payment
of such taxes, Tenant shall pay any and all such taxes to Landlord upon written
demand from Landlord.

28



--------------------------------------------------------------------------------



 



     6.3 Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be generated, used, released, stored or disposed of in or about the
Building, provided that Tenant may use and store in accordance with all
Environmental Laws reasonable quantities of standard cleaning and office
materials as may be reasonably necessary for Tenant to conduct normal general
office use operations in the Premises. At the expiration or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord free of Hazardous
Materials and in compliance with all Environmental Laws. “Hazardous Materials”
means (a) asbestos and any asbestos containing material and any substance that
is then defined or listed in, or otherwise classified pursuant to, any
Environmental Law or any other applicable Law as a “hazardous substance,”
“hazardous material,” “hazardous waste,” “infectious waste,” “toxic substance,”
“toxic pollutant” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity, (b) any petroleum
and drilling fluids, produced waters, and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources, and (c) any petroleum product, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive material (including any source, special
nuclear, or byproduct material), medical waste, chlorofluorocarbon, lead or
lead-based product, and any other substance whose presence could be detrimental
to the Building or the Land or hazardous to health or the environment.
“Environmental Law” means any present and future law and any amendments (whether
common law, statute, rule, order, regulation or otherwise), permits and other
requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 33 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300 feet
seq., the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 1101
et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and
any so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety). Notwithstanding any termination
of this Lease, Tenant shall indemnify and hold Landlord, its employees and
agents harmless from and against any damage, injury, loss, liability, charge,
demand or claim based on or arising out of the presence or removal of, or
failure to remove, Hazardous Materials generated, used, released, stored or
disposed of by Tenant or any invitee in or about the Building, whether before or
after Lease Commencement Date. In addition, Tenant shall give Landlord immediate
verbal and follow-up written notice of any actual or threatened Environmental
Default (as defined below), which Environmental Default Tenant shall cure in
accordance with all Environmental Laws and to the satisfaction of Landlord and
only after Tenant has obtained Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed. An “Environmental Default”
means any of the following by Tenant or any Invitee: a violation of an
Environmental Law; a release, spill or discharge of a Hazardous Material on or
from the Premises, the Land or the Building; an environmental

29



--------------------------------------------------------------------------------



 



condition requiring responsive action; or an emergency environmental condition.
Upon any Environmental Default, in addition to all other rights available to
Landlord under this Lease, at law or in equity, Landlord shall have the right
but not the obligation to immediately enter the Premises, to supervise and
approve any actions taken by Tenant to address the Environmental Default, and,
if Tenant fails to immediately address same to Landlord’s satisfaction, to
perform, at Tenant’s sole cost and expense, any lawful action necessary to
address same. If any fender or governmental agency shall require, as a result of
any act or omission by Tenant or its Invitees, testing to ascertain whether an
Environmental Default is pending or threatened, then Tenant shall pay the
reasonable costs therefor as Additional Rent. Promptly upon request, Tenant
shall execute from time to time affidavits, representations and similar
documents concerning Tenant’s best knowledge and belief regarding the presence
of Hazardous Materials at or in the Building, the Land or the Premises. Landlord
represents that, except as specified in that certain Phase I Environmental Site
Assessment prepared by O’Brien & Gere dated May 1, 1995, that certain Phase I
Environmental Site Assessment prepared by Engineering Consulting Services dated
September 22, 1998 and Addendum dated December 17, 1998, and that certain Phase
I Environmental Site Assessment prepared by Blackstone Consulting dated
December 27, 2002 (collectively, the “Environmental Report”),to its actual
knowledge as of the date of this Lease, based solely and exclusively on the
Environmental Report and no further or additional. inspection or inquiry having
been made, neither the Premises, nor the Land (collectively, “Property”) contain
any Hazardous Materials nor have any Hazardous Materials been used in the
construction or development of the Property, nor will the use of any such
materials knowingly be permitted by Landlord. In the event Landlord is advised,
or it shall come to Landlord’s attention, that Hazardous Materials exist in the
Property (i.e., in the Building or in, on, or about the Land), if mandated by
any Legal Requirement, Landlord shall take all reasonable steps necessary to
promptly remove or otherwise abate, at Landlord’s expense, all such Hazardous
Materials, and in doing so, Landlord shall use its reasonable efforts not to
materially interfere with the conduct of Tenant’s business; provided, however,
that Landlord shall remove, at Tenant’s expense, any Hazardous Materials from
the Premises which Tenant, its employees, agents, subcontractors or subtenants
shall have introduced or otherwise brought in, on or about the Premises.
ARTICLE VII
ASSIGNMENT AND SUBLETTING
     7.1 (a) Tenant shall not have the right to assign, transfer, mortgage or
otherwise encumber this Lease or its interest herein without first obtaining the
prior written consent of Landlord (except as otherwise provided in this
Article VII). No assignment or transfer of this Lease or the right of occupancy
hereunder may be effectuated by operation of law or otherwise without the prior
written consent of Landlord (except as otherwise provided in this Article VII).
If Tenant is a partnership or a limited liability company, a withdrawal or
change, whether voluntary, involuntary or by operation of law, of partners or
members owning, individually or collectively, a controlling interest in Tenant
(occurring in one transaction or in a series of related transactions) shall be
deemed a voluntary assignment of this Lease and shall be subject to the
foregoing provisions. If Tenant is a corporation, any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale or transfer of a
controlling interest of the capital stock of Tenant (occurring in one
transaction or in a series of related transactions), shall be deemed a voluntary
assignment of this Lease and subject to the foregoing provisions. However, the

30



--------------------------------------------------------------------------------



 



preceding sentence shall not apply to corporations the stock of which is traded
through a national or regional stock exchange. Any attempted assignment or
transfer by Tenant of this Lease or its interest herein without Landlord’s
consent shall, .at the option of Landlord, terminate this Lease; however, in the
event of such termination, Tenant shall remain liable for all rent and other
sums due under this Lease and all damages suffered by Landlord on account of
such breach by Tenant.
          (b) In the event of any assignment or sublease of this Lease, Tenant
shall remain fully liable as a primary obligor and principal for Tenant’s
obligations and responsibilities under this Lease, including without limitation,
the payment of all rent and other charges required hereunder and the performance
of all conditions and obligations to be performed under this Lease.
     7.2 (a) Tenant shall have the right to assign this Lease or to sublease all
or any portion of the Premises with Landlord’s approval, which shall not be
unreasonably withheld, delayed, or conditioned; provided however it shall not be
unreasonable for Landlord to withhold its consent if it reasonably determines
that (1) the character of the proposed assignee or subtenant or the nature of
the activities to be conducted by the proposed assignee or subtenant would
materially adversely affect the other tenants of the Building or would impair
the reputation of the Building as a Class A office building, or (2) the
character of the assignee’s or subtenant’s business to be conducted in the
Premises or the proposed use of the Premises (i) is likely to materially
increase Operating Expenses (unless Tenant agrees to be responsible for any such
increase in Operating Expenses); (ii) is likely to materially increase the
burden on elevators or other Building systems (unless Tenant agrees to be
responsible for this increase, whether financial or otherwise, and such terms
are agreeable to Landlord, in its sole but reasonable discretion); (iii) is
likely to violate any use or occupancy restriction contained in the Lease or in
retail leases with other tenants in the Building or the Project; or (iv) is
likely to result in the use of the Premises for a Medical Use (hereinafter
defined). Tenant shall give Landlord written notice in the event Tenant enters
into (or intends to enter into) an assignment or sublease, which notice shall
include the party it intends to assign or sublet to, along with sufficient
information about the proposed assignee or subtenant to enable Landlord to make
a determination. In such case, within twenty (20) days after receipt of such
notice and sufficient information about the proposed assignee or subtenant to
enable Landlord to make a determination, Landlord shall notify Tenant in writing
whether or not Landlord is granting its approval of the proposed assignee or
sublessee. Notwithstanding the foregoing, Tenant shall in no event have the
right to sublease the Premises, or any portion thereof, to more than ten
(10) subtenants at any one time; provided that subleases to Relationship
Subtenants (as defined in Section 7.6 below) shall not be counted against such
limitation.
     (b) Tenant shall give Landlord written notice of its desire to assign or
sublease all or a portion of the premises at least-thirty (30) days prior to
listing the Premises (or portion thereof) on the market for assignment or
sublease. Such notice shall specify the portion of the Premises proposed to be
assigned or sublet and the date such portion is to be made available for
subleasing. If (i) Tenant desires to assign or sublease all or a portion of the
Premises for ninety percent (90%) or more of the remainder of the Lease Term, or
(ii) Tenant occupies, or as a result of such sublease would occupy, less than
fifty percent (50%) of the rentable area in the original Premises, then Landlord
shall have the right to retake possession of the portion of the Premises

31



--------------------------------------------------------------------------------



 



proposed to be assigned or sublet (the “Proposed Sublet Space”) Within twenty
(20) days after receipt of such notice, Landlord shall notify Tenant in writing
whether or not Landlord will retake possession of the Proposed Sublet Space and
thereby delete the Proposed Sublet Space from the Premises being leased to
Tenant hereunder. If Landlord elects to retake possession of the Proposed Sublet
Space, then, (i) Landlord shall retake possession of the Proposed Sublet Space
on the date specified in Tenant’s notice, (ii) Tenant’s obligation to pay rent
for the Proposed Sublet Space shall cease on such date and (iii) Landlord and
Tenant shall promptly execute an amendment to the Lease setting forth the new
square footage of the reduced premises to be occupied by Tenant. Thereafter,
Tenant shall not have any further rights of any kind, including any rights of
renewal, in or to the Proposed Sublet Space so retaken. If Landlord elects to
recapture said space, it shall be solely responsible for the demising of the
Proposed Sublet Space.
     (c) Tenant’s right to assign or sublease the Proposed Sublet Space shall
expire two hundred ten (210) days after the giving of the notice required
pursuant to subsection (b) above. Thereafter, Tenant shall have no right to
assign or sublease the Proposed Sublet Space described in the notice furnished
pursuant to subsection (b), unless Tenant shall have again complied with the
procedures set forth in Section 7.2(b); provided, however, that in the event
Tenant is in active negotiation of a sublease or assignment upon the expiration
of such two hundred ten (210) day period, then Tenant shall be entitled to
pursue such negotiations for an additional one hundred twenty (120) day period
before Tenant must again comply with the procedures set forth in Section 7.2(b).
     (d) Provided no Event of Default has occurred and is continuing, Tenant
shall be entitled to retain fifty percent (50%) of any profit derived from
assigning this Lease or subletting the Premises or any part thereof, after first
deducting reasonable advertising costs, brokerage commissions, improvement
allowances and other reasonable costs associated with the assignment of this
Lease or subletting of the Premises. Landlord shall have the right to reasonably
inspect and audit Tenant’s books and records relating to any sublease or
assignment and expenses incurred by Tenant in connection therewith. Upon
Landlord advising Tenant of any potential adverse effect of any proposed
sublease or assignment on the real estate investment trust qualification tests
applicable to Landlord and its affiliates or unrelated business taxable income
concerns of its lender, and proposing one or more solutions to such effect,
Tenant will exercise reasonable efforts to structure any such proposed sublease
or assignment so that the portion of the excess rents that become payable to
Landlord will not have such adverse effect, and if Tenant is unable so to
structure any proposed sublease or assignment, then Landlord shall have the
right in its sole and absolute discretion to withhold its consent to the
proposed sublease or assignment. .
     7.3 Notwithstanding the provisions of Section 7.1 or 7.2 hereof to the
contrary, if consent to any assignment or subletting is required by the holder
of any mortgage on the Building, no assignment of this Lease or sublease of all
or any portions of the Premises shall be permitted without the prior written
consent of such holder. Landlord shall not grant any such holder approval rights
with respect to proposed assignments or subleases that are more restrictive in
terms of the standards of approval than the approval rights reserved by Landlord
hereunder, provided, however, that Landlord shall be entitled to give the holder
a longer response time than the response time required of Landlord hereunder, up
to a maximum of ten (10) additional days.

32



--------------------------------------------------------------------------------



 



     7.4 The consent by Landlord to any assignment or subletting shall not be
construed as a waiver or release of Tenant from any and all liability for the
performance of all covenants and obligations to be performed by Tenant under
this Lease, nor shall the collection or acceptance of rent from any assignee,
transferee or subtenant constitute a waiver or release of Tenant from any of its
liabilities or obligations under this Lease. Landlord’s consent to any
assignment or subletting shall not be construed as relieving Tenant from the
obligation of complying with the provisions of Sections 7.1 or 7.2 hereof, as
applicable, with respect to any subsequent assignment or subletting. For any
period during which Tenant is in default hereunder, Tenant hereby assigns to
Landlord the rent due from any subtenant of Tenant and hereby authorizes each
subtenant to pay said rent directly to Landlord. Tenant further agrees to submit
any and all instruments of assignment and sublease to Landlord for Landlord’s
prior written approval as to form and substance, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall reimburse Landlord
for all reasonable, out-of-pocket costs incurred by Landlord in connection with
any request by Tenant to sublease all or any portion of the Premises or to
assign this Lease, up to a maximum of One Thousand and 00/100 Dollars
($1,000.00) per request (whether or not Landlord’s consent thereto is granted).
     7.5 Notwithstanding the above restrictions on subletting and assignments,
Landlord’s prior consent shall not be required, and Sections 7.2(b), (c) & (d)
shall be inapplicable, with respect to any assignment or subletting to an
“Affiliate of Tenant” (as hereinafter defined) or a “Successor of Tenant” (as
hereinafter defined), provided (i)the Guarantor has a creditworthiness (e.g.,
assets and capitalization) and net worth (which shall be determined on a pro
forma basis using generally accepted accounting principles consistently applied
and using the most recent financial statements) immediately following the
effectiveness of any assignment pursuant to this Section 7.5 which are at least
as strong as such standards were for the Guarantor immediately prior to the
effectiveness of such assignment pursuant to this Section 7.5, (ii) the assignee
Affiliate (if such Affiliate falls under the definition in subclause (i) of
clause (b) below) or Successor of Tenant, as applicable, has a creditworthiness
and net worth (determined as set forth above) immediately following the
effectiveness of such assignment pursuant to this Section 7.5 which is at least
as strong as such standards were for the Tenant immediately prior to the
effectiveness of such assignment pursuant to this Section 7.5, (iii) the
original Tenant shall not be released from its obligations hereunder (it being
acknowledged, however, that the original Tenant may cease to exist in a
transaction resulting in the substitution of a Successor of Tenant for the
original Tenant hereunder); (iv) that such assignee or sublessee agrees in
writing to be bound by the terms and conditions of this Lease and to assume all
of the obligations and liabilities of Tenant under this Lease (or, in the case
of a sublessee, to assume the non-economic obligations under this Lease to the
extent applicable to the sublet premises), (v) that such assignee or sublessee
shall use the Premises in a manner permitted pursuant to Article VI of this
Lease, (vi) that Tenant provides Landlord at least fifteen (15) days’ prior
written notice of its intent to assign or sublease all or a portion of the
Premises (unless Tenant is not permitted to do so by applicable Legal
Requirements, in which case such notice shall be given as soon as legally
permissible), which notice shall certify that each condition required to met by
this Section 7.5 has been satisfied or will be as of the effective date of such
assignment and/or sublease (it being understood and agreed that Tenant shall
provide such information as reasonably requested by Landlord, if any, in support
of such certification), (vii) that the character

33



--------------------------------------------------------------------------------



 



of such person or entity and the nature of its activities on the Premises and in
the Building will not adversely affect other tenants in the Building or impair
the reputation of the Building as a Class A office building, and (viii) that the
sublease with .such person or entity is not a so-called “sham” transaction
intended by Tenant to circumvent the provisions of this Article VII.
          (a) In the event of any such assignment or subletting pursuant to this
Section 7.5, Tenant shall remain fully liable as a primary obligor and principal
for Tenant’s obligations and responsibilities under this Lease, including
without limitation, the payment of all rent and other charges required hereunder
and the performance of all conditions and obligations to be performed under this
Lease.
          (b) For purposes of this Section 7.5, an “Affiliate of Tenant” shall
mean any corporation, association, trust, partnership or other entity (i) which
Controls (as herein defined) Tenant or (ii) which is under the Control of Tenant
through stock ownership or otherwise or (iii) which is under common Control with
Tenant. For the purposes hereof, a “Successor of Tenant” shall mean any
corporation, association, trust, partnership or other entity into which or with
which Tenant is merged or consolidated or which acquires all or substantially
all of the assets of Tenant or all or substantially all of the stock, shares,
membership interests or other ownership interests in Tenant. The terms “Control”
or “Controls” as used in this Section 7.5 shall mean the power directly or
indirectly to influence the direction, management or policies of Tenant or such
other entity.
     7.6 Notwithstanding the above restrictions on subletting, Landlord’s prior
consent shall not be required, and Sections 7.2(b), (c) & (d) shall be
inapplicable, with respect to any subleasing of an aggregate of not more than
20,000 rentable square feet in the Premises to Relationship Subtenants (as
hereinafter defined), provided (i) that each such Relationship Subtenant agrees
in writing to be bound by the terms and conditions of this Lease and to assume
all of the non-economic obligations under this Lease to the extent applicable to
its sublet premises, (ii) that each such Relationship Subtenant shall use the
Premises in a manner permitted pursuant to Article VI of this Lease, (iii) that
Tenant provides Landlord with prior written notice of its intent to sublease a
portion of the Premises to a Relationship Subtenant, which notice shall certify
that each condition required to met by this Section 7.6 has been satisfied or
will be satisfied as of the effective date of such sublease (it being understood
and agreed that Tenant shall provide such information as reasonably requested by
Landlord, if any, in support of such certification), (iv) that the character of
each such Relationship Subtenant and the nature of its activities on the
Premises and in the Building will not adversely affect other tenants in the
Building or impair the reputation of the Building as a Class A office building.
For purposes hereof, a “Relationship Subtenant” shall mean a person or entity
with which Tenant has an ongoing business relationship (such as, without
limitation, a client of Tenant, a service provider to Tenant, an entity in which
Tenant holds an investment interest, or a partner or other participant in
business ventures with Tenant), where the nature of such business relationship
between Tenant and such other person or entity makes it desirable for such other
person or entity to be co-located with Tenant in the Premises.
     7.7 No part of the rent payable under this Lease shall be based in whole or
in part on the income or profits derived from the Premises. If the holder of any
Mortgage or any lender

34



--------------------------------------------------------------------------------



 



providing financing in connection with all or any portion of the Premises, the
Land and/or the Building succeeds to Landlord’s interests under this Lease and
such holder and/or lender’s counsel advises Landlord that all or any portion of
the rent payable under this Lease is or may be deemed to be unrelated business
income within the meaning of the Internal Revenue Code or regulations issued
thereunder, such holder and/or lender may elect to amend unilaterally the
calculation of rent so that none of the rent payable to such holder and/or
lender under this Lease will constitute unrelated business income but the
amendment shall not increase Tenant’s payment obligations or other liability
under this Lease or reduce Landlord’s obligations under this Lease. At such
holder’s or lender’s request, Tenant shall execute any document such holder
and/or lender deems necessary to effect such amendment of this Lease. Any
sublease of all or any portion of the Premises shall be consistent with the
foregoing provisions of this Section 7.6.
ARTICLE VIII
TENANT’S MAINTENANCE AND REPAIRS
     8.1 Tenant will keep and maintain the Premises and all fixtures and
equipment located therein in clean, safe and sanitary condition, will take good
care thereof and make all required repairs thereto, and will suffer no waste or
injury thereto, all in a manner consistent with a Class A office Building.
Tenant acknowledges the importance of maintaining a uniform and attractive
appearance in all areas of the Premises that are visible from: (i) common or
public areas of the Building; (ii) the lobby areas serving the Building;
(iii) other tenant premises; and (iv) the exterior of the Building, and agrees
to comply with all Rules and Regulations pursuant to Section 16.1. At the
expiration or other termination of the Lease Term, Tenant shall surrender the
Premises, broom clean, in the same order and condition in which they are in on
the Lease Commencement Date, ordinary wear and tear and unavoidable damage by
the elements excepted. Landlord shall provide and install (subject to
reimbursement in accordance with Article IV) replacement tubes and bulbs for
Building standard light fixtures in the Premises, if any. All other bulbs and
tubes for the Premises shall be Tenant’s responsibility; however, at Tenant’s
request, Landlord shall stock and install such other bulbs and tubes and Tenant
shall reimburse Landlord for its cost and expenses incurred in connection with
said stocking and installation.
     8.2 Except as otherwise provided in Article XVII hereof, all injury,
breakage and damage to the Premises and to any other part of the Building or
Project caused by any act or omission of Tenant, or of any agent, employee,
subtenant, contractor, customer, client, licensee, guest or other invitee of
Tenant (each, an “Invitee” or, collectively, “Invitees”), shall be repaired by
and at the sole expense of Tenant, except that Landlord shall have the right, at
its option, to make such repairs of damage occurring outside the Premises and/or
damage that occurs inside the Premises and affects other tenants and/or Building
Systems or structural elements of the Building, and to charge Tenant for all
reasonable costs and expenses incurred in connection therewith as Additional
Rent hereunder. The liability of Tenant for such costs and expenses shall be
reduced by the amount of any insurance proceeds received by Landlord on account
of such injury, breakage or damage.
     8.3 Landlord shall keep and maintain (a) the exterior and demising walls,
foundations, roof and common areas that form a part of the Building, and the
Building standard mechanical, electrical, HVAC, vertical transportation,
fire/life-safety and plumbing systems,

35



--------------------------------------------------------------------------------



 



pipes and conduits, and (b) other components or equipment that are provided or
utilized (e.g. additional standard VAV boxes installed as part of the Leasehold
Work) by Landlord in the provision of services to the Building or the Premises
on a non-exclusive basis (collectively, the “Base Building Systems”), in clean,
safe, sanitary and operating condition in accordance with standards customarily
maintained by Class A office buildings in the Bethesda-Chevy Chase, Maryland
area (“Market Area”) and will make all required repairs thereto. All common or
public areas of the Building (including without limitation the first floor lobby
area) shall be maintained by Landlord in accordance with standards customarily
maintained by Class A office buildings in the Market Area. Landlord shall
endeavor to cause the Building garage to be maintained in accordance with
standards customarily maintained by Class A mixed use developments in the Market
Area. Tenant shall promptly provide Landlord with written notice of any defect
or need for repairs in or about the Building of which Tenant is aware; provided,
however, Landlord’s obligation to repair hereunder shall not be limited to
matters of which it has been given notice by Tenant. Notwithstanding any of the
foregoing to the contrary: (a) maintenance and repair of special tenant areas,
facilities, finishes and equipment (including, but not limited to, any special
fire protection equipment, telecommunications and computer equipment,
kitchen/gallery equipment, or internal staircase(s) which may be installed by or
at the request of Tenant, supplemental air-conditioning equipment serving the
Premises only and all other furniture, furnishings and. equipment of Tenant and
all Alterations) shall be the sole responsibility of Tenant and shall be deemed
not to be a part of the Building structure and systems; and (b) Landlord shall
have no obligation to make any repairs brought about by any act or neglect of
Tenant or any Invitee.
ARTICLE IX
TENANT ALTERATIONS
     9.1 Landlord shall perform the Base Building Work in accordance with
Exhibit B attached hereto and made a part hereof. Landlord shall perform the
Leasehold Work in the Premises in accordance with Exhibit B. It is understood
and agreed that except as provided in the preceding sentence, Landlord will not
make, and is under no obligation to make, any structural or other alterations,
decorations, additions or improvements in or to the Premises.
     9.2 (a) Except with respect to the Leasehold Work pursuant to Exhibit B,
Tenant will not make or permit anyone to make any alterations, decorations,
additions or improvements (hereinafter referred to collectively as
“improvements” or “Alterations”), structural or otherwise, in or to the Premises
or the Building, without the prior mitten consent of Landlord. Landlord’s
consent with respect to proposed Alterations that are Structural Alterations may
be granted or withheld in Landlord’s sole and absolute discretion. Landlord’s
consent with respect to improvements that are not Structural Alterations shall
not be unreasonably withheld, conditioned or delayed. Landlord shall respond to
a request by Tenant to approve (or give reasons for Landlord’s disapproval) of
any Alterations within fifteen (15) days after Landlord’s receipt of such
request. In the event Landlord does not provide to Tenant either Landlord’s
written approval of the proposed Alterations or Landlord’s specific written
objection(s) thereto within ten (10) days after Landlord receives a second
request (which second request shall (x) be provided after the initial fifteen
(15) day period for Landlord’s approval expires, and (y) include a cover letter
with bold type indicating that failure of the Landlord to respond shall
constitute a deemed approval), then Landlord shall be deemed to have approved
such proposed Alterations.

36



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, provided Tenant gives Landlord prior written
notice, Tenant may install in the Premises, without obtaining Landlord’s prior
written consent the following (the “Cosmetic Alterations”): (i) painting,
carpeting and wallcoverings, and (ii) minor, nonstructural Alterations of a
decorative nature, except that with respect to the items set forth in the
foregoing clause (ii) the value of such improvements (as reasonably determined
by Landlord) shall be less than Three Hundred Thousand Dollars ($300,000.00) for
each alteration, and such improvements shall not require a building permit.
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Tenant be permitted to make any Alterations to, or visible from, the main
lobby of the Building without Landlord’s prior written consent, which consent
may be withheld or granted by Landlord in its sole discretion. “Structural
Alterations” shall be any Alterations that (i) will or may necessitate any
changes, replacements or additions to columns or floors or other structural
elements of the Building; (ii) are readily visible to the exterior of the
Building, or the common and public areas thereof, or the main lobby of the
Building or (iii) adversely affect the Base Building Systems of the Premises or
the Building, or the roof of the Building.
     Tenant acknowledges and agrees that Tenant may request, at Tenant’s cost,
to consult with Landlord’s building engineer in connection with the Leasehold
Work by appointment, and Tenant further acknowledges and agrees that if, at the
request of Tenant, such consultation occurs outside the hours of 7:30 AM to 6:00
PM Monday through Friday, or at any time on a legal holiday, then such
consultation shall be charged to Tenant at Landlord’s standard overtime rates
for its building engineer.
          (b) Any Alterations made by Tenant shall be made: (i) in a good,
workmanlike, first-class. and prompt manner and otherwise in accordance with the
Landlord’s rules, including any rules for contractors, that may be reasonably
established by Landlord from time to time; (ii) using new or other first-class
materials only; (iii) by a contractor, on days, and at times reasonably approved
in writing by Landlord; (iv) after coordinating the work schedule and scope with
the Building’s property manager to avoid undue interference with the normal
operations and use of the Building; (v) in accordance with plans and
specifications prepared by an engineer or architect reasonably acceptable to
Landlord, which plans and specifications shall be approved in writing by
Landlord (and Tenant shall reimburse Landlord for any reasonable third-party out
of pocket costs incurred by Landlord in reviewing and approving such plans and
specifications); (vi) in accordance with all Legal Requirements, Insurance
Requirements (as defined below), and the requirements of the Underwriters’
Association of the State of Maryland; (vii) after having obtained any required
consent of the holder of any Mortgage, provided Landlord has notified Tenant of
such requirement and agrees to cooperate with Tenant’s efforts to obtain such
consent; and (viii) after obtaining commercial general liability and worker’s
compensation insurance policies reasonably acceptable to Landlord, which
policies shall cover every person who will perform any work with respect to such
Alteration. Notwithstanding the foregoing, items (iii), (v) and (vii) above
shall apply only with respect to Structural Alterations. Following completion of
any material Alterations, Tenant shall obtain and deliver to Landlord written,
unconditional waivers of mechanics’ and material men’s liens against the
Premises and the Building from the general contractor employed by Tenant in
connection with Alterations.
          (c) If any lien (or a petition to establish such lien) is filed in
connection with any Alteration, such lien (or petition) shall be discharged by
Tenant within thirty (30) days thereafter, at Tenant’s sole cost and expense, by
the payment thereof or by the filing of a bond. If

37



--------------------------------------------------------------------------------



 



Landlord gives its consent to the making of any Alteration, such consent shall
not be deemed to be an agreement or consent by Landlord to subject its interest
in the Premises or the Building to any liens which may be filed in connection
therewith. If Tenant shall fail to discharge any such mechanic’s or
materialmen’s lien, Landlord may, at its option, discharge such lien and treat
the cost thereof (including reasonable attorneys’ fees incurred in connection
therewith) as Additional Rent payable with the next monthly installment of
annual Base Rent falling due; it being expressly agreed that such discharge by
Landlord shall not be deemed to waive or release the default of Tenant in not
discharging such lien. It is understood and agreed that any improvements to the
Premises shall be conducted on behalf of Tenant and not on behalf of Landlord,
and that Tenant shall be deemed the “owner” of such improvements (and not the
agent of Landlord) for purposes of the application of State of Maryland lien
Laws.
          (d) All Structural Alterations that involve changes to or affect the
Base Building Systems or the roof of the Building shall, at Landlord’s election,
be performed by Landlord’s designated contractor or subcontractor at Tenant’s
expense, provided that such contractor’s or subcontractor’s charges shall be
competitive.
          (e) Promptly after the completion of an Alteration for which a
building permit is required. Tenant at its expense shall deliver to Landlord two
(2) sets of accurate as-built drawings and one (1) AutoCAD computer disc showing
such Alteration in place.
          (f) When granting its consent, Landlord may impose any reasonable
conditions it deems appropriate, including, without limitation, the approval of
plans and specifications, approval of the contractor or other persons who will
perform the work, and the obtaining of required permits and specified insurance.
It shall be reasonable for Landlord to insist that portions of the Premises
visible to the public shall maintain a uniform appearance with the rest of the
Building. Landlord’s review and approval of any such plans and specifications
and its consent to perform work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with all
applicable Legal Requirements and requirements of the insurers of the Building
(“Insurance Requirements”) nor deemed a waiver of Tenant’s obligations under
this Lease with respect to all applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance with all applicable Legal
Requirements or Insurance Requirements of such plans, specifications and work.
     9.3 Tenant shall indemnify and hold Landlord harmless from and against any
and all expenses, liens, claims, liabilities and damages based on or arising,
directly or indirectly, by reason of the making of any improvements to the
Premises by Tenant, or its contractors, agents or employees. If any improvements
for which Landlord’s consent is required are made without the prior written
consent of Landlord, Landlord shall have the right to remove and correct such
improvements and restore the Premises to their condition immediately prior
thereto, and Tenant shall be liable for all expenses incurred by Landlord in
connection therewith. All improvements to the Premises or the Building made by
either party shall remain upon and be surrendered with the Premises as a part
thereof at the end of the Lease Term, except that (a) at the end of the Lease
Term at Tenant’s sole cost and expense, Tenant shall remove all Alterations that
(i) are Non-Standard Alterations (defined below), and (ii) of which Landlord
gave notice to Tenant at the

38



--------------------------------------------------------------------------------



 



time of approval of the plans and specifications therefore that such
improvements would have to be removed upon the expiration of the Lease Term, and
(b) if no Event of Default exists under this Lease, Tenant shall have the right
to remove, at Tenant’s sole expense, prior to the expiration of the Lease Term,
all movable furniture, furnishings and equipment installed in the Premises
solely at the expense of Tenant. All damages and injury to the Premises or the
Building caused by such removal shall be repaired by Tenant, at Tenant’s sole
expense. If such property of Tenant is not removed by Tenant prior to the
expiration or termination of this Lease, the same shall become the property of
Landlord and shall be surrendered with the Premises as a part thereof.
“Non-Standard Alterations” shall mean any Alteration that, in (i) Landlord’s
reasonable judgment, place an undue burden on the ability of Landlord to
re-lease the Premises without removing or altering such Alterations (e.g. as a
result of the anticipated difficulty or expense required to remove such item and
restore the Building or complete any structural modification), such as raised
flooring and internal staircases, and (ii) the required removal of which is
otherwise consistent with the then-current practices of comparable landlords in
Class A buildings in the Market Area.
ARTICLE X
SIGNS AND FURNISHINGS
     10.1 (a) Except as hereinafter specifically set forth, no sign,
advertisement or notice referring to Tenant shall be inscribed, painted, affixed
or otherwise displayed on any part of the exterior or the interior of the
Building (other than the interior of the Premises) or the Project except on the
directories and doors of offices and such other areas as are designated by
Landlord, and then only in such place, number, size, color and style as are
approved by Landlord and are in accordance with any applicable state or local
building code or zoning regulations. All of Tenant’s signs that are approved by
Landlord shall be installed by Tenant (except for suite entry signs on any floor
of the Building on which the Premises constitutes less than the entire floor,
which shall be installed by Landlord) at Tenant’s cost and expense and shall be
removed by Tenant at Tenant’s sole cost and expense at the end of the Term (and
Tenant shall repair any damage to the Building or the Premises caused by such
removal). If any sign, advertisement or notice that has not been approved by
Landlord is exhibited or installed by Tenant, Landlord shall have the right to
remove the same at Tenant’s expense. Notwithstanding the foregoing, Tenant shall
have the right, at its sole cost and expense, to place signage in the common
areas of the floors occupied exclusively by Tenant and/or on or near the suite
entries of Tenant in such place, number, size, color and style as are reasonably
approved by Landlord, and Landlord also shall list Tenant’s name in the Building
lobby directory. The Building directory is intended to be electronic, and will
include a reasonable number of Tenant’s permitted subtenants and names of
Tenant’s employees who have an office in the Building. Landlord’s acceptance of
any name for listing on the Building directory will not be deemed, nor will it
substitute for, Landlord’s consent, as required by this Lease, to any sublease,
assignment or other occupancy of the Premises. Landlord shall have the right to
prohibit any advertisement of or by Tenant which makes reference to the Building
and which in Landlord’s reasonable opinion tends to impair the reputation of the
Building or its desirability as a Class A office building, and upon notice from
Landlord, Tenant shall immediately refrain from and discontinue any such
advertisement, except that Tenant shall have the continuing right to indicate
the Building’s address in all marketing materials. Landlord reserves the right
to affix, install and display signs, advertisements and

39



--------------------------------------------------------------------------------



 



notices on any part of the exterior or interior of the Building but not in the
Premises except as may be required by law or in emergency situations.
     (b) Landlord agrees that Tenant, so long as CapitalSource Finance LLC (or a
Successor or Affiliate of Capitalsource Finance LLC) is leasing at least 125,000
square feet of rentable area in the Building and occupying at least 75,000
square feet of rentable area in the Building, at Tenant’s sole cost and expense
(provided that the Allowance may be applied to the cost thereof), shall have the
nonexclusive right to affix one (1) sign identifying CapitalSource Finance LLC
or a Successor or Affiliate of CapitalSource Finance LLC (“Tenant’s Plaque
Sign”) on a plaque at the main entrance to the Building. In addition, Landlord
agrees that Tenant, so long as CapitalSource Finance LLC (or a Successor or
Affiliate of CapitalSource Finance LLC) is leasing at least 160,000 square feet
of rentable area in the Building, unless Tenant is leasing less than 160,000
rentable square feet because Landlord has exercised a recapture right pursuant
to Article VII hereof, in which event the rentable square footage of the space
recaptured by Landlord shall be deducted from the foregoing 160,000 rentable
square foot threshold) and is occupying at least 134,500 square feet of rentable
area in the Building (for purposes of the foregoing requirement, Tenant shall be
deemed to be “occupying” space that is subleased to Relationship Subtenants), at
Tenant’s sole cost and expense (subject to the application of the Tenant
Improvements Allowance), shall have the exclusive right to affix one (1) sign
identifying CapitalSource Finance LLC or a Successor or an Affiliate of
CapitalSource Finance LLC (“Tenant’s Exterior Sign”) on the exterior wall at the
top of the Building. In addition, so long as CapitalSource Finance LLC (or a
Successor or Affiliate of CapitalSource Finance LLC) is leasing at least 160,000
square feet of rentable area (regardless of the amount of space it is
occupying), then Landlord agrees that it will not grant to any other office
tenant in the Building the right to place a sign on the exterior of the Building
above the first (1st) floor of the Building. The color, size, style, location,
placement, method of installation, material finish and configuration of Tenant’s
Plaque Sign and Tenant’s Exterior Sign (collectively, “Tenant’s Signs”)
(A) shall be subject to Landlord’s prior written approval, which approval shall
not be unreasonably withheld, conditioned or delayed so tong as Tenant’s Signs
comply with the signage parameters attached hereto as Exhibit G, (B) shall
comply with all applicable Legal Requirements and (C) shall be subject to any
required Approvals, as defined below. Tenant shall be responsible for obtaining
and securing, at Tenant’s sole cost and expense, all necessary permits,
approvals or variances with respect to Tenant’s Signs from any applicable
federal, state, county, city or other local governing authorities having
jurisdiction over the Project (collectively, “Approvals”). Landlord, at Tenant’s
request and sole cost and expense, shall cooperate with Tenant in securing any
necessary Approvals for Tenant’s Signs. In the event Tenant is unable to obtain
the necessary Approvals from any applicable federal, state, county, city or
other local governing authorities having jurisdiction over the Project, Tenant
shall have the right to revise either of Tenant’s Signs in whatever manner is
required to comply with the applicable Approvals, provided such revisions shall
be subject to the prior written approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed; if Landlord approves such
revisions, in the event that Tenant is unable to secure the required Approvals
for either or both of the revised Tenant’s Signs, Tenant shall have no remedy,
claim, cause of action or recourse against Landlord, nor shall failure or
inability to obtain any necessary Approvals provide or afford Tenant the
opportunity to terminate this Lease. Tenant, at Tenant’s sole cost and expense,
shall keep and maintain Tenant’s Signs in good condition and repair. Upon the
expiration or

40



--------------------------------------------------------------------------------



 



earlier termination of this Lease (or at such earlier time that Tenant no longer
has the right to such signage), Tenant shall remove, at Tenant’s sole cost and
expense, Tenant’s Signs from the Building and shall cause, at Tenant’s sole cost
and expense, the surface of the Building to be repaired and returned to
substantially the same condition it was in prior to Tenant’s Signs being affixed
thereto. Notwithstanding the foregoing, in the event Tenant elects to exercise
its signage right pursuant to this Section 10.l(b), Tenant’s Signs shall be
installed, at Tenant’s sole cost and expense, subject to the application of the
Tenant Improvements Allowance, by a contractor reasonably acceptable to both
Landlord and Tenant and thereafter shall be properly maintained by Tenant, all
at Tenant’s sole cost and expense. Landlord reserves the right to allow plaques
at the main entrance of the Building for other Building tenants so long as the
size and Location of such other plaques are not more prominent than Tenant’s
Plaque Sign. Tenant’s Plaque Sign shall be consistent with the parameters and
located as set forth on Exhibit G.
     (c) So long as Tenant meets the square footage requirements for having the
right to Tenant’s Exterior Sign as set forth above, Landlord will not allow any
other tenants in the Building or other entities to affix an exterior sign to the
top of the Building. Tenant’s rights under Sections 10.1(b) and (c) may be
terminated by Landlord in the event of an Event of Default hereunder.
     10.2 Landlord shall have the right to prescribe the weight and position of
safes and other heavy equipment and fixtures, which, if considered necessary by
the Landlord, shall be installed in such manner as Landlord directs in order to
distribute their weight adequately. Any additional structural support or
upgrading of the floor supports that may be needed to accommodate any of
Tenant’s equipment that exceeds the floor loading specifications for the
Building shall be installed at Tenant’s sole cost and expense and shall be
subject to the prior written approval of Landlord, which approval shall be
granted or withheld in Landlord’s sole and absolute discretion. Any and all
damage or injury to the Premises or the Building caused by moving the property
of Tenant into or out of the Premises, or due to the same being in or upon the
Premises, shall be repaired at the sole cost of Tenant. No furniture, equipment
or other bulky matter of any description will be received into the Building or
carried in the elevators except as approved by Landlord, and all such furniture,
equipment and other bulky matter shall be delivered only through the designated
delivery entrance of the Building and the designated freight elevator. All
moving of furniture, equipment and other materials shall be under the
supervision of Landlord, who shall not, however, be responsible for any damage
to or charges for moving the same. Tenant agrees to remove promptly from the
sidewalks adjacent to the Building any of Tenant’s furniture, equipment or other
material there delivered or deposited.
ARTICLE XI
TENANT’S EQUIPMENT
     11.1 Tenant will not install or operate in the Premises any electrically
operated equipment or machinery (other than standard fluorescent lighting and
VAV boxes) that operates on greater than 110/208 volt power or exceeds normal
electrical usage without first obtaining the prior written consent of Landlord.
Landlord shall not unreasonably withhold such consent, but may condition such
consent upon the payment by Tenant of Additional Rent in compensation for the
excess consumption of electricity or other utilities and for the cost of any
separate metering

41



--------------------------------------------------------------------------------



 



or sub-metering of any such equipment that is required and cost of any
additional wiring or apparatus that may be occasioned by the operation of such
equipment or machinery. Tenant shall not install any equipment of any type or
nature that will or may necessitate any changes, replacement or additions to, or
in the use of, the water system, heating system, plumbing system,
air-conditioning system or electrical system of the Premises or the Building,
without first obtaining the prior written consent of Landlord and Landlord may
require that any additional equipment (including supplemental HVAC systems) be
sub-metered. Notwithstanding the foregoing, Tenant shall have the right to
install and operate, at Tenant’s expense, additional (package) air-conditioning
equipment, and further, to access the Building’s 24-hour condenser water loop to
provide additional air-conditioning for the Premises, subject to Landlord’s
review and approval of Tenant’s plans and specifications therefor. Through the
foregoing Building 24-hour condenser water loop, Landlord shall provide (as part
of Operating Expenses), ten (10) tons of condenser water capacity for each of
floors three (3) through ten (10) of the Building, and twenty (20) tons on the
second (2nd) floor. Tenant’s use of condenser water shall be limited to its pro
rata share of the total condenser water available for the Building. Landlord
agrees to work with Tenant to tie Tenant’s supplemental equipment into the
Building’s energy management system, at Tenant’s expense, to monitor and control
Tenant’s pro-rata share of condenser water consumption. Tenant shall have the
right, at Tenant’s expense, to install and operate a backup generator in a
mutually acceptable location, subject to the provisions of Article XXXIII
hereof. Tenant shall install separate meters or submeters for all supplemental
equipment, at Tenant’s expense, and shall be responsible for removal of all
supplemental systems at the end of the Term of this Lease. Business machines and
mechanical equipment belonging to Tenant which cause noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenant in the Building
shall be installed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to reduce such noise and vibration to a
level satisfactory to Landlord. It is understood and agreed that the “normal
electrical usage” includes the use, for normal general office purposes, of
copying machines, personal or desk-top computers and other standard office
equipment, but excludes the use of any machine that uses electrical capacity in
excess of that provided to the Premises.
ARTICLE XII
ENTRY AND INSPECTION BY LANDLORD
     12.1 Tenant will permit Landlord, its agents or representatives, to enter
the Premises, without charge therefor to Landlord and without diminution of the
rent payable by Tenant, to examine, inspect and protect the Premises and the
Building, to make such alterations or repairs as in the reasonable judgment of
Landlord may be deemed necessary, and to exhibit the same to prospective tenants
during the last twenty-four (24) months within the Lease Term. In connection
with any such entry, Landlord shall endeavor to (i) minimize the disruption to
Tenant’s use of the Premises and (ii) provide twenty-four (24) hours’ prior
verbal notice to Tenant (except in cases of emergency).

42



--------------------------------------------------------------------------------



 



ARTICLE XIII
INSURANCE
     13.1 Tenant shall not conduct or permit to be conducted any activity, or
place any equipment in or about the Premises or the Building which will in any
way increase the rate of fire insurance or other insurance on the Building. If
any increase in the rate of fire insurance or other insurance is stated by any
insurance company or by the applicable Insurance Rating Bureau to be due to any
activity or equipment of Tenant in or about the Premises or the Building, such
statement shall be conclusive evidence that the increase such rate is due to
such activity or equipment and, as a result thereof, Tenant shall be liable for
the amount of such increase. Tenant shall reimburse Landlord for such amount
upon written demand from Landlord and such sum shall be considered Additional
Rent payable hereunder.
     13.2 Throughout the Lease Term, Landlord shall (i) insure the Building
(including the Leasehold Work up to the amount of the Allowance) against loss
due to fire and other casualties included in standard extended coverage
insurance policies in an amount equal to at least 90% of the replacement cost
thereof, exclusive of architectural and engineering fees, excavations, footings
and foundations; (ii) obtain and maintain commercial general liability insurance
in minimum amounts typically carried by prudent landlords in the Market Area,
but in no event in an amount less than Two Million Dollars ($2,000,000) combined
single limit per occurrence with a Four Million Dollar ($4,000,000) annual
aggregate; and (iii) obtain and maintain excess/umbrella liability insurance in
an amount not less than Five Million Dollars ($5,000,000.00) annual aggregate
(which may be satisfied by the general liability coverage).
     13.3 (a) Throughout the Lease Term, Tenant shall obtain and maintain
(I) commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage, premises and operations coverage,
broad form property damage coverage and independent contractors coverage, and
containing an endorsement for personal injury, (2) all-risk property insurance
(including the Leasehold Work (or any Phase thereof) in excess of the amount of
the Allowance (or any portion thereof applicable to such Phase) (provided that
the parties agree that, to the extent of any overlap between Landlord’s
insurance and Tenant’s insurance regarding the Leasehold Work, if any, then
Landlord’s insurance shall be primary)), (3) comprehensive automobile liability
insurance (covering any automobiles owned or operated by Tenant, if any),
(4) worker’s compensation insurance, (5) employer’s liability insurance, and
(6) excess umbrella liability insurance (written on an occurrence basis). Such
commercial general Liability insurance shall be in minimum amounts typically
carried by prudent tenants engaged in similar operations, but in no event shall
be in an amount less than Two Million Dollars ($2,000,000) combined single limit
per occurrence with a Four Million Dollar ($4,000,000) annual aggregate. Such
property insurance shall be in an amount not less than that required to replace
all of the tenant improvements installed in the Premises to the extent the cost
thereof is in excess of the Allowance, including without limitation any such
improvements installed pursuant to Article IX and/or Exhibit B attached hereto,
all Alterations and all other contents of the Premises (including, without
limitation, Tenant’s trade fixtures, decorations, furnishings, equipment and
personal property). Such automobile liability insurance shall be in an mount not
less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the

43



--------------------------------------------------------------------------------



 



Building is located (as the same may be amended from time to time). Such
employer’s liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee. Such excess/umbrella liability insurance shall be in minimum amounts
typically carried by prudent tenants engaged in similar operations, but in no
event shall be in an amount less than Five Million Dollars ($5,000,000.00)
annual aggregate (which may be satisfied by the general liability coverage).
          (b) All such insurance shall: (1) be issued by a company that is
licensed to do business in the jurisdiction in which the Building is located and
that has a rating equal to or exceeding A: XI from Best’s Insurance Guide;
(2) name Landlord, the managing agent of the Building and the holder of any
mortgage (as defined in Section 21.1) and any other person or entity designated
by Landlord from time to time as additional insured and/or loss payees (as
applicable); (3) in the case of Tenant’s property insurance, contain an
endorsement that such policy shall remain in full force and effect
notwithstanding that the insured may have waived its right of action against any
party prior to the occurrence of a loss; (4) in the case of Tenant’s property
insurance, provide that the insurer thereunder waives all right of recovery by
way of subrogation against Landlord, its partners, agents, employees,
representatives and mortgage holders and all trustees and beneficiaries with
respect thereto, in connection with any loss or damage covered by such policy;
(5) be acceptable in form and content to Landlord; (6) be primary an&
noncontributory (except with respect to property insurance coverage relating to
the Leasehold Work (or any Phase thereof) up to the amount of the Allowance(or
the applicable Phase thereof)); and (7) contain an endorsement prohibiting
cancellation, failure to renew, reduction of amount of insurance or change in
coverage without the insurer first giving Landlord thirty (30) days’ prior
written notice of such proposed action. No such policy shall contain deductibles
that are not commercially reasonable. Tenant shall deliver a certificate of all
such insurance to Landlord not less than thirty (30) days prior to the Lease
Commencement Date and at least annually thereafter.
     13.4 Tenant hereby waives and releases Landlord and the holder of any
mortgage from any and all liabilities, claims and losses for which Landlord is
or may be held liable to the extent Tenant either is required to maintain
property insurance pursuant to this Article XIII or receives property insurance
proceeds on account thereof Landlord hereby waives and releases Tenant from any
and all liabilities, claims and losses for which Tenant is or may be held liable
to the extent Landlord either is required to maintain property insurance
pursuant to this Article XIII or receives property—insurance proceeds on account
thereof. Both parties shall secure waiver of subrogation endorsements from their
respective property insurance carriers as to the other party.
ARTICLE XIV
SERVICES AND UTILITIES
     14.1 (a) Landlord shall furnish to the Premises year-round ventilation and
air conditioning and heat during normal hours of operation of the Building, as
hereinafter provided, during the seasons when such utilities are required in
accordance with the specifications attached hereto as Exhibit B-1. Landlord will
also provide elevator service; provided, however, that Landlord shall have the
right to remove elevators from service as may be required for moving

44



--------------------------------------------------------------------------------



 



freight, or for servicing or maintaining the elevators or the Building. At least
one elevator cab shall be available for use by Tenant at all times. The normal
hours of operation of the Building HVAC services will be 8:00 a.m. to 8:00 p.m.
on Monday through Friday (except Federal holidays) and 9:00 a.m. to 3:00 p.m. on
Saturday (except Federal holidays). There will be no normal hours of operation
of the Building on Sundays or Federal holidays, and Landlord shall not be
obligated to maintain or operate the Building at such times unless special
arrangements are made by Tenant. The services and utilities required to be
furnished by Landlord, other than electricity and water, will be provided only
during the normal hours of operation of the Building, except as otherwise
specified herein. It is agreed that if Tenant requires air conditioning or heat
beyond the normal hours of operation set forth herein other than the Sunday HVAC
Services (hereinafter defined), Landlord will furnish such air conditioning or
heat, provided Tenant gives Landlord’s agent 24 hours’ advance notice of such
requirement and Tenant agrees to pay for the cost of such extra service in
accordance with Landlord’s actual costs for providing such overtime HVAC
Services. Notwithstanding the foregoing, Landlord agrees to provide HVAC
services on Sunday from 5:00 p.m. to 11:00 p.m. on three (3) full floors of the
Premises to be designated by Tenant prior to the Lease Commencement Date (the
“Sunday HVAC Services”). Tenant agrees to pay to .landlord an overtime charge
for the Sunday HVAC Services based on the actual cost of providing such Sunday
HVAC Services, excluding any charge for additional wear and tear on the HVAC
systems and equipment. Landlord estimates that the overtime cost for Monday
through Saturday for calendar year 2008 is $35.00 per hour for the first air
handling unit (AHU) and $1 1.80 per hour for each additional AHU. Landlord
estimates that the overtime cost for Sunday HVAC Services for calendar year 2008
is $43.50 for three AHUs. Such overtime costs may be adjusted based on increases
in Landlord’s actual costs. Each floor of the Premises shall have one (1) AHU,
except that the portion of the Premises on the second floor shall have two
(2) AHUs. Landlord agrees to provide an access-control system in the Building
comparable to the system in Class A office buildings in the Market Area, which
shall permit Tenant to have access to the Premises on a 24-hour,
seven-days-a-week basis (except in the event of emergency). Landlord shall, at
its cost, provide an initial set of access cards to the Building and garage in
an amount equal to the number of initial employees of Tenant who work at the
Premises as of the Lease Commencement Date; provided, however, that any
replacement or additional cards requested by Tenant after the Lease Commencement
Date shall be provided by Landlord and Tenant shall reimburse Landlord for
Landlord’s cost therefore. Landlord shall provide a staffed lobby desk
(including a lobby attendant) in the main lobby of the Building during the
normal hours of operation of the Building (except in the event of emergency).
     (b) Subject to this subsection (b), Landlord shall also provide the
following services in a manner appropriate for a Class A office building in the
Market Area: electricity, water, exterior window-cleaning service, and char and
janitorial service (after 5:00 p.m.) on Monday through Friday only, excluding
legal holidays, in accordance with the janitorial specifications outlined in
Exhibit E attached hereto. Notwithstanding the foregoing, in the event of
failure by Landlord’s cleaning contractor to provide services in accordance with
the standards set forth in Exhibit E, and so long as Tenant is leasing and
occupying at least 75,000 square feet of rentable area in the Building, then
Tenant may notify Landlord in writing of such failure, and Landlord and Tenant
shall fully cooperate to resolve the issue. However, in the event Landlord has
not met said standards within ninety (90) days of Tenant’s original written
notice, then Tenant shall have the right to substitute its own cleaning
contractor for Landlord’s to furnish janitorial and char services to the
Premises, in which event (A) Tenant shall pay for such services directly to

45



--------------------------------------------------------------------------------



 



the janitorial contractor employed by Tenant for such purposes, (B) Tenant’s
janitorial contractor, the contract with such janitorial contractor, and such
other information (including, without limitation, insurance coverage’s in
amounts reasonably satisfactory to Landlord) regarding such janitorial
contractor as reasonably requested by Landlord, shall be subject to Landlord’s
prior written approval (not to be unreasonably withheld or delayed), (C) the
level and quality of janitorial and char service provided by such janitorial
contractor shall be equivalent or superior to the standards set forth in
Exhibit E attached hereto, and (D) Landlord shall make available to Tenant’s
janitorial contractor such Building facilities, including elevators and
dumpsters, as are customarily utilized by janitorial contractors, but not
including janitorial storage closets or other storage areas. If Tenant exercises
its right to employ its own contractor to furnish janitorial and char services
to the Premises, Tenant shall provide Landlord not less than ninety (90) days
prior written notice of the date such services shall commence (the “Janitorial
Switchover Date”). If the Janitorial Switchover Date occurs prior to the
scheduled expiration of Landlord’s then current contract for janitorial and char
services for the Building and Landlord incurs a termination fee or penalty as a
result of Tenant exercising its right to contract for janitorial and char
services for the Premises in accordance with this subsection (b), Tenant shall
pay to Landlord, on demand and as Additional Rent, any termination fee or
penalty payable by Landlord under its contract; provided, however, that
(i) Landlord’s contracts for janitorial and char services shall provide for
termination rights without fee or penalty at least on an annual basis, and
(ii) Tenant shall have the right, at its option, to delay the Janitorial
Switchover Date to a date that corresponds with the expiration of Landlord’s
then current contract or to a date that would not cause Landlord to incur a
termination fee or penalty. After the Janitorial Switchover Date, Tenant shall
remain responsible for its share of Operating Expenses attributable to
janitorial and char services for the Office Common Areas, Building Common Areas
and Project Common Areas, but Operating Expenses shall exclude janitorial and
char services furnished to any tenanted space in the Building. If, at my time
after the Janitorial Switchover Date, Landlord reasonably determines that the
level and quality of service provided by Tenant’s janitorial contractor is not
at least equivalent to that set forth in Exhibit E attached hereto, then, after
Tenant’s failure to cause its contractor to satisfy such standards within thirty
(30) days after written notice from Landlord, Landlord shall have the right to
cause Tenant to terminate, at Tenant’s cost, its contract with such janitorial
contractor, and Landlord shall resume providing the janitorial and char services
to the Premises in accordance with the standards set forth in Exhibit E. Tenant
acknowledges and agrees that if Tenant has exercised its right to contract for
janitorial and char services for the Premises as set forth. in this subsection
(b) that Tenant, and not Landlord, shall be solely responsible for supervising
and paying for the services provided by Tenant’s janitorial and char services
contractor.
     14.2 It is understood and agreed that Landlord shall not have any liability
to Tenant whatsoever as a result of Landlord’s failure or inability to furnish
any of the utilities or services required to be furnished by Landlord hereunder,
whether resulting from breakdown, removal from service for maintenance or
repairs, strikes, scarcity of labor or materials, acts of God, governmental
requirements, or any other cause whatsoever. It is further agreed that any such
failure or inability to furnish the utilities or services required hereunder
shall not be considered an eviction, actual or constructive, of the Tenant from
the Premises, and shall not entitle Tenant to terminate this Lease or to an
abatement of any rent payable hereunder, except as expressly provided otherwise
in Section 14.3 below.

46



--------------------------------------------------------------------------------



 



     14.3 Notwithstanding the provisions of Section 14.2 to the contrary, if
(i) the services described in Section 14.1 hereof are interrupted for a period
of more than five (5) consecutive business days as a result of Landlord’s (or
its agents’ or employees’) negligence or willful misconduct, or (ii) if any
interruption of utilities or services that does not result from Landlord’s (or
its agent’s or employee’s, negligence or willful misconduct nor from Tenant’s
(or its agents’ or employees) negligence or willful misconduct shall continue
for more than eight (8) consecutive business days, and in either of the
foregoing instances such interruption shall render all or any substantial
portion of the Premises untreatable or inaccessible, and if Tenant does not in
fact use or occupy such portion of the Premises, then as Tenant’s sole and
exclusive remedy therefore all Annual Base Rent and Additional Rent payable
hereunder with respect to such portion of the Premises shall be abated for the
period beginning as of the sixth (6th) consecutive business day or the ninth
(9th) consecutive business day, respectively, of such interruption and
continuing until the Premises or such portion thereof is rendered tenantable and
accessible.
     14.4 Landlord will use commerciality reasonable efforts (including
reasonable expenditures of money) to cause the restoration of any interrupted
utility services; further, should any equipment or machinery in the Building
break down so as to render the Premises unusable by Tenant, Landlord shall
promptly repair or replace it (subject to Force Majeure Delays).
     14.5 The parties hereto agree to comply with all mandatory energy
conservation controls and requirements applicable to office buildings that are
imposed or instituted by the Federal, state or local governments, including
without limitation, controls on the permitted range of temperature settings in
office buildings, and requirements necessitating curtailment of the volume of
energy consumption or the hours of operation of the Building. Any terms or
conditions of this Lease that conflict or interfere with compliance with such
controls or requirements shall be suspended for the duration of such controls or
requirements. It is further agreed that compliance with such controls or
requirements shall not be considered an eviction, actual or constructive, of the
Tenant from the Premises and shall not entitle Tenant to terminate this Lease or
to an abatement of any rent payable hereunder.
     14.6 The Building is a non-smoking facility. Tenant agrees to adhere to
Landlord’s rules and regulations pertaining to such policy (as the same may be
amended from time to time), a s set forth in the Building’s Rules and
Regulations, a current copy of which is attached hereto as Exhibit C.
     14.7 Tenant shall reimburse Landlord for any excess water usage in the
Premises. “Excess water usage” shall mean the excess of Tenant’s water usage
during any billing period for water services over the estimated average water
usage during the same period of typical office tenants in the Market Area. If
Tenant connects into Landlord’s supplemental cooling system to be located on the
roof of the Building, then Tenant shall reimburse Landlord for all costs
incurred by Landlord therefore, as reasonably determined by Landlord. Landlord
may install checkmeters to electrical circuits serving Tenant’s equipment to
verify that Tenant is not consuming excessive electricity. If such checkmeters
indicate that Tenant’s electricity consumption is excessive, then Landlord may
install at Tenant’s expense submeters to ascertain Tenant’s actual electricity
consumption, and Tenant shall thereafter pay for such excess consumption at the
then-current price per kilowatt hour charged Landlord by the utility. Tenant’s

47



--------------------------------------------------------------------------------



 



electricity consumption shall be deemed excessive if the electricity consumption
in the Premises per square foot of rentable area (including, without limitation,
electricity consumed in connection with outlets and lighting use) during any
billing period exceeds 2.0 watts per square foot of rentable area in the
Premises for lighting and 3.0 watts per square foot of rentable area for other
equipment. Similarly, Tenant shall reimburse Landlord for any excess usage of
supplemental condenser water, which excess usage shall be paid for by Tenant in
the same manner and subject to similar conditions as apply to excess water usage
and electricity usage pursuant to this Section 14.7.
     14.8 Unless otherwise expressly provided in this Lease, costs for the
services and utilities required to be furnished and/or performed by Landlord
that are described in this Article XIV shall be passed through to Tenant as an
Operating Expense to the extent permitted pursuant to Article IV hereof.
     14.9 Landlord shall at all times during the Lease Term operate and maintain
the Building in keeping with standards appropriate for a Class A office building
in the Market area. Landlord agrees to have its property manager meet with a
representative of Tenant at least twice per month, at Tenant’s request, for the
purpose of discussing Building management and operations. In the event that
Landlord’s management agent does not provide adequate building management
services in accordance with the requirements of this Lease, Tenant shall so
notify Landlord identifying the specific problems in such service. In the event
that such services remain inadequate sixty (60) days after Tenant’s initial
notice to Landlord, Tenant may deliver a second notice of deficiency to
Landlord, whereupon Landlord shall be obligated to replace the responsible
property management staff member with a substitute, qualified staff member
selected by Landlord. In the event that (i) the Building at any time is not
being managed by Boston Properties Limited Partnership (or any affiliate
thereof); (ii) CapitalSource Finance LLC (or a Successor or Affiliate of
CapitalSource Finance LLC) is leasing at least 160,000 square feet of rentable
area in the Building (unless Tenant is leasing less than 160,000 rentable square
feet because Landlord has exercised a recapture right pursuant to Article VII
hereof, in which event the rentable square footage of the space recaptured by
Landlord shall be deducted from the foregoing 160,000 rentable square foot
threshold) and is occupying at least 134,500 square feet of rentable area in the
Building (for purposes of the foregoing requirement, Tenant shall be deemed to
be “occupying” space that is subleased to Relationship Subtenants); and (iii)
Tenant is still reasonably unsatisfied after sixty (60) days after the
substitute property management staff member is appointed, then Tenant may
require Landlord to replace its management agent with a substitute, qualified
property management firm selected by Landlord and reasonably approved by Tenant.
ARTICLE XV
LIABILITY OF LANDLORD
     15.1 Landlord shall not be liable to Tenant or its Invitees for any damage,
injury, loss, compensation or claim, including but not limited to claims for the
interruption of or loss to Tenant’s business, based on, arising out of or
resulting from any cause whatsoever, including but not limited to the following:
repairs to any portion of the Premises or the Building; interruption in the use
of the Premises; any accident or damage resulting from the use or operation (by
Landlord, Tenant or any other person or persons) of elevators, or of the
heating, cooling,

48



--------------------------------------------------------------------------------



 



electrical or plumbing equipment or apparatus; the termination of this Lease by
reason of the destruction of the Premises or the Building; any fire, robbery,
theft, mysterious disappearance or any other casualty; the actions of any other
tenants of the Building or of any other person or persons; and any leakage in
any part or portion of the Premises or the Building, or from water, rain or snow
that may leak into, or flow from, any part of the Premises or the Building, or
from drains, pipes or plumbing fixtures in the Building. Any goods, property or
personal effects stored or placed by Tenant or its employees in or about the
Premises or the Building shall be at the sole risk of Tenant, and Landlord shall
not in any manner be held responsible therefor. It is understood that the
employees of Landlord are prohibited from receiving any packages or other
articles delivered to the Building for Tenant, and if any such employee receives
any such package or articles, such employee shall be acting as the agent of
Tenant for such purposes and not as the agent of Landlord. Notwithstanding the
foregoing provisions of this Section 15.1 to the contrary, Landlord shall not be
released from liability to Tenant for damage or injury caused by the gross
negligence or willful misconduct of Landlord or its employees, agents or
contractors; provided, however, in no event shall Landlord have any liability to
Tenant for any claims based on the interruption of or loss to Tenant’s business
or for any indirect losses or consequential damages or punitive damages or other
special damages whatsoever.
     15.2 (a) Tenant hereby agrees to indemnify and hold Landlord harmless from
and against all third-party claims, and all costs, damages, claims, liabilities
and expenses (including reasonable attorneys’ fees and any costs of litigation)
directly related to such third-party claims, suffered by or claimed against
Landlord, directly or indirectly, based on, arising out of or resulting from (i)
Tenant’s use or occupancy of the Premises or the business conducted by Tenant
therein, (ii) any accident, injury or damage whatsoever caused to any person, or
to the property of any person, occurring in the Premises during the Lease Term,
except to the extent resulting from the negligence or willful misconduct of
Landlord or its employees, agents or contractors, (iii) any negligence or
willful misconduct by Tenant or its employees, agents and contractors, (iv) any
breach or default by Tenant in the performance or observance of its covenants or
obligations under this Lease; and/or (v) Landlord’s compliance with Landlord’s
covenants regarding certain restrictions on other tenants in the Building,
pursuant to Section 25.25; except, if and to the extent such accident, injury,
damage, failure, breach or default is a result of or in any way caused by
Landlord’s or any of its agents’, contractors’, or employees’ negligence,
misconduct or wrongful act or omission to act, and except, further, that
Tenant’s obligation to indemnify Landlord pursuant to this Section 15.2 shall be
applicable and shall be enforceable only to the extent that Landlord has
suffered an actual and demonstrable loss caused by the breach or default by
Tenant in the performance or observance of its covenants or obligations under
this Lease; and provided, however, that in no event shall Tenant have any
liability to Landlord for claims based on the interruption of or loss to
Landlord’s business or for any indirect losses or consequential, punitive or
other special damages whatsoever or for claims for which Landlord is insured or
required under this Lease to be insured.
     (b) Landlord hereby agrees to indemnify and hold Tenant harmless from and
against all third-party claims, and all costs, damages, claims, liabilities and
expenses (including reasonable attorneys’ fees and costs of litigation) directly
related to such third-party claims, suffered by or claimed against Tenant,
directly or indirectly, based on, arising out of or resulting from (i) any
accident, injury or damage whatsoever caused to any person, or the property of
any

49



--------------------------------------------------------------------------------



 



person, on or about the common or public areas of the Building within Landlord’s
control during the Lease Term, and (ii) any breach or default by Landlord in the
performance or observance of its covenants or obligations under this Lease;
except, if and to the extent such accident, injury, damage, failure, breach or
default is a result of or in any way caused by Tenant’s or any of its agents’,
contractors’, employees’ or subtenant’s negligence, misconduct or wrongful act
or omission to act, and except, further, that Landlord’s obligation to indemnify
Tenant pursuant to this Section 15.2 shall be applicable and shall be
enforceable only to the extent that Tenant has suffered an actual and
demonstrable loss caused by the breach or default by Landlord in the performance
or observance of its covenants or obligations under this Lease; and provided,
however, that in no event shall Landlord have any liability to Tenant for claims
based on the interruption of or loss to Tenant’s business or for any indirect
losses or consequential, punitive or other special damages whatsoever or for
claims for which Tenant is insured or required under this Lease to be insured.
Notwithstanding anything to the contrary in this Section 15.2(b) or elsewhere in
this Lease, this Section 15.2(b) shall not apply to the holder of any mortgage
or deed of trust secured by the Building unless and until such holder acts as
landlord under this Lease or otherwise owns or holds title to the Building by
foreclosure or deed-in-lieu of forclosure.
     15.3 In the event that at any time Landlord shall sell or transfer title to
the Building, provided the purchaser or transferee assumes the obligations of
Landlord hereunder arising from and after the date of the transfer, the Landlord
named herein shall not be liable to Tenant for any obligations or liabilities
based on or arising out of events or conditions occurring on or after the date
of such sale or transfer. Furthermore, Tenant agrees to attorn to any such
purchaser or transferee upon all the terms and conditions of this Lease.
     15.4 In the event that at any time during the Lease Term Tenant shall have
a claim against Landlord, Tenant shall not have the right to deduct the amount
allegedly owed to Tenant from any rent or other sums payable to Landlord
hereunder, it being understood that Tenant’s sole remedy for recovering upon
such claim shall be to institute an independent action against Landlord.
     15.5 Tenant agrees that in the event Tenant is awarded a money judgment
against Landlord, Tenant’s sole recourse for satisfaction of such judgment
(except to the extent otherwise provided in Section 3.6 above) shall be limited
to execution against the estate and interest of Landlord in the Building. In no
event shall any other assets of Landlord, any partner of Landlord, the holder of
any mortgage (or anyone claiming by, through or under such holder) or any other
person or entity be available to satisfy, or be subject to, such judgment, nor
shall any partner of Landlord or any such other person or entity be held to have
any personal liability for satisfaction of any claims or judgments that Tenant
may have against Landlord or any partner of Landlord in such partner’s capacity
as a partner of Landlord.
ARTICLE XVI
RULES AND REGULATIONS
     16.1 Tenant and its Invitees shall at all times abide by and observe the
Rules and Regulations attached hereto as Exhibit C. In addition, Tenant and its
Invitees shall abide by and

50



--------------------------------------------------------------------------------



 



observe all other reasonable rules or regulations that Landlord may promulgate
from time to time for the operation and maintenance of the Building, provided
that notice thereof is given to Tenant and such rules and regulations are not
inconsistent with the provisions of this Lease. Landlord shall in good faith
endeavor to enforce such rules and regulations against other tenants in the
Building; provided, however, (i) Landlord may elect to waive enforcement of a
rule against other tenants in the Building if Landlord is also waiving
enforcement of such rule against Tenant; (ii) the parties acknowledge that
certain rules may apply differently to office and retail tenants; and (iii)
Landlord shall not be liable to Tenant or its Invitees for the violation of such
rules or regulations by any other tenant or such other tenant’s employees,
agents, invitees, licensees, customers, subtenants, contractors, clients, family
members or guests. If there is any inconsistency between this Lease and the
Rules and Regulations set forth in Exhibit C, this Lease shall govern.
ARTICLE XVII
DAMAGE OR DESTRUCTION
     17.1 (a) If, during the Lease Term, the Premises or portions of the
Building or common areas that are reasonably necessary for the tenantability of,
or access to, the Premises are totally or partially damaged or destroyed from
any cause, thereby rendering the Premises totally or partially inaccessible or
unusable, Landlord shall diligently (taking into account the time necessary to
effectuate a satisfactory settlement with any insurance company involved)
restore and repair the Premises (including the Leasehold Work) and the Building
to substantially the same condition they were in prior to such damage, except as
provided in this Article XVII.
          (b) After the occurrence of such damage or destruction, Landlord shall
promptly notify Tenant of Landlord’s determination (“Landlord’s Determination
Notice”) of the date by which Landlord reasonably estimates it could
substantially complete such repairs and restoration (the “Estimated Restoration
Date”). If in the reasonable judgment of Landlord the repairs and restoration
cannot be completed within two hundred seventy (270) days after the occurrence
of such damage, including the time needed for removal of debris, preparation of
plans and issuance of all required government permits, then, for a period of
forty-five (45) days after Tenant’s receipt of Landlord’s Determination Notice,
Landlord and Tenant shall each have the right to terminate this Lease by
providing written notice to the other.
     17.2 If neither party elects to terminate this Lease within the applicable
period set forth in Section 17.1 above, Landlord shall proceed to repair and
restore the Premises (including the means of access thereto and the Leasehold
Work) and the Building utilizing the proceeds of Landlord’s insurance (covering
damage to the Building and to the Leasehold Work (or any Phase thereof) up to
the amount of the Allowance (or any portion thereof applicable to such Phase))
and Tenant’s insurance (covering the Leasehold Work in excess of the amount of
the applicable portion of the Allowance), and Tenant shall be required to repair
and restore at its sole expense all decorations, trade fixtures, furnishings,
equipment and personal property installed by or belonging to Tenant. In
connection with any restoration of the Leasehold Work, Landlord shall perform
the Leasehold Work, and Landlord shall be obligated to pay for the cost of the
Leasehold Work up to the amount of the Allowance (or applicable portion
thereof). Landlord and Tenant agree that in the event of any overlap between
Landlord’s insurance and Tenant’s

51



--------------------------------------------------------------------------------



 



insurance with respect to insuring the Leasehold Work, then Landlord’s insurance
shall be primary. Tenant shall reimburse Landlord (within thirty (30) days of
demand therefor) for the cost of any Leasehold Work (or any Phase thereof) above
the amount of the Allowance (or any portion thereof applicable to such Phase).
     17.3 (a) If this Lease is not terminated pursuant to the provisions of this
Article XVII, but the repairs and restoration of the Premises undertaken by
Landlord are not substantially completed on or before the sixtieth (60th) day
after the Estimated Restoration Date (the “Restoration Deadline”), then Tenant
shall have the right to terminate this Lease by delivering written notice of the
exercise of such right to Landlord at any time following the Restoration
Deadline and prior to the date restoration of the damage is substantially
completed. Notwithstanding the foregoing, the Restoration Deadline shall be
extended on a day-for-day basis to the extent any of the following factors delay
the repair and restoration of the Premises: (i) if the delay in completion is a
result of a Tenant Delay; or (ii) if (x) the delay in completion is the result
of a Force Majeure Delay, (y) Landlord has given Tenant notice of such delay
reasonably promptly after the occurrence thereof, and (z) the necessary repairs
and restoration are substantially completed within one hundred twenty (120) days
after the Estimated Restoration Date, which time period shall not be further
extended as a result of Force Majeure (the “Extended Restoration Deadline”). In
the event the necessary repairs and restoration are not substantially completed
on or before the Extended Restoration Deadline and the delay in completion is
not the result of a Tenant Delay, then Tenant shall’ have the right to terminate
this Lease by delivering written notice of the exercise of such right to
Landlord within ten (10) business-days-after the Extended Restoration Deadline.
          (b) Notwithstanding anything to the contrary contained in this Article
XVII, in the event such damage or destruction was caused by the willful
misconduct of Tenant, then any right to terminate this Lease to which Tenant is
otherwise entitled pursuant to this Article XVII automatically shall be void and
of no force or effect whatsoever.
     17.4 If this Lease is terminated pursuant to this Article, all rent payable
hereunder shall be apportioned and paid to the date of the occurrence of such
damage, and Tenant shall have no further rights or remedies as against Landlord
pursuant to this Lease, or otherwise. If this Lease is not terminated as a
result of such damage, until the repair and restoration of the Premises is
completed, Tenant shall be required to pay annual Base Rent and Additional Rent
only for that part of the Premises that Tenant is able to use while repairs are
being made, based on the ratio that the amount of usable rentable area bears to
the total rentable area of the Premises. Landlord shall bear the costs and
expenses of repairing and restoring the Premises applying toward such costs and
expenses the proceeds of Landlord’s and (to the extent, if any, provided in
Section 17.2 above) Tenant’s insurance (covering damage to the Building and to
the Premises). Provided, however, that Landlord shall not be obligated to
restore the Premises or the Building if (i) the destruction was not caused by an
insurable event, or (ii) the estimated cost of such restoration, as determined
by Landlord’s architect, exceeds the sum of (x) any deductible under Landlord’s
applicable insurance policy, plus (y) insurance proceeds available to Landlord
for such restoration or the amount of insurance proceeds that Landlord would
have received if Landlord had carried the insurance required in Section 13.2.

52



--------------------------------------------------------------------------------



 



     17.5 If Landlord repairs and restores the Premises as provided in this
Article XVII, Landlord shall not be required to repair or restore any
decorations, alterations or improvements to the Premises previously made by or
at the expense of Tenant (except the Leasehold Work pursuant to the provisions
of Section 17.2) nor any of the trade fixtures, furnishings, equipment or
personal property belonging to Tenant. If the Lease is not terminated pursuant
to this Article, Tenant shall be required to repair and restore at its sole
expense all such decorations, alterations, or improvements to the Premises
previously made by or at the expense of Tenant and all such trade fixtures,
furnishings, equipment and personal property belonging to Tenant.
     17.6 Notwithstanding anything to the contrary contained herein, if (a) the
Building is damaged or destroyed from any cause to such an extent that the costs
of repairing and restoring the Building would exceed fifty percent (50%) of the
replacement value of the Building, and (b) in the sole but not unreasonable
judgment of Landlord the repairs and restoration cannot be completed within two
hundred seventy (270) days after the occurrence of such damage, and (c) Landlord
terminates all other leases in the Building, then, whether or not the Premises
are damaged or destroyed, Landlord shall have the right to terminate this Lease
by written notice to Tenant within forty-five (45) days following such event.
This right of termination shall be in addition to any other right of termination
provided in this Lease.
ARTICLE XVIII
CONDEMNATION
     18.1 If the whole or a substantial part (as hereinafter defined) of the
Building or the Premises, or the use or occupancy of a substantial part of the
Premises, shall be taken or condemned by any governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including a sale
thereof under threat of such a taking), then this Lease shall terminate on the
date title thereto vests in such governmental or quasi-governmental authority,
and all rent payable hereunder shall be apportioned as of such date. If less
than a substantial part of the Premises, or the use or occupancy thereof, is
taken or condemned by any governmental or quasi-governmental authority for any
public or quasi-public use or purpose (including a sale thereof under threat of
such a taking), this Lease shall continue in full force and effect, but the
annual Base Rent and Additional Rent thereafter payable hereunder shall be
equitably adjusted (on the basis of the ratio of the number of square feet of
rentable area taken to the total rentable area of the Premises prior to such
taking) as of the date title vests in the governmental or quasi-governmental
authority. For purposes of this Section 18.1, a “substantial part” of the
Building or the Premises shall be considered to have been taken if,
respectively, more than one-third (1/3) of the Building or the Premises is
rendered unusable as a result of such taking.
     18.2 All awards, damages and other compensation paid by the condemning
authority on account of such taking or condemnation (or sale under threat of
such taking) shall belong to Landlord, and Tenant hereby assigns to Landlord all
rights to such awards, damages and compensation. Tenant agrees not to make any
claim against the Landlord or the condemning authority for any portion of such
award or compensation attributable to damage to the Premises, the value of the
unexpired term of this Lease, the loss of profits or goodwill, leasehold
improvements or severance damages. Nothing contained herein, however, shall
prevent Tenant from pursuing a separate claim against the condemning authority
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and for relocation

53



--------------------------------------------------------------------------------



 



expenses, provided that such claim does not in any way diminish the award or
compensation payable to or recoverable by Landlord in connection with such
taking or condemnation.
ARTICLE XIX
DEFAULT BY TENANT
     19.1 In addition to those events or occurrences described in this Lease as
Events of Default, the occurrence of any of the following shall constitute an
Event of Default by Tenant under the Lease:
          (a) If Tenant shall fail to pay any installment of annual Base Rent or
Additional Rent or any other sums required by this Lease when due, and such
failure shall remain uncured for a period of five (5) days after Landlord
notifies Tenant in writing of such failure; provided, however, that Landlord
shall not be required to give Tenant more than two (2) such written notices in
any twelve (12) month period (i.e., upon the third failure to pay when due in
any 12-month period during which Landlord has already delivered to Tenant
notices on two .(2) occasions of failure to make timely payment, an Event of
Default shall occur on the date the payment is due and unpaid).
           (b) If Tenant shall violate or fail to perform any other term,
condition, covenant or agreement to be performed or observed by Tenant under
this base and such violation or failure shall continue uncured for a period of
thirty (30) days after Landlord notifies Tenant of such violation or failure. If
such violation or failure is not capable of being cured within such thirty (30)
day period, then provided Tenant commences curative action within such thirty
(30) day period and proceeds diligently and in good faith thereafter to cure
such violation or failure, such cure period shall be extended for the period
necessary to complete such cure, but not to exceed one hundred twenty (120)
days.
          (c) If Tenant shall abandon the Premises and shall not be paying rent
hereunder.
          (d) If an Event of Bankruptcy, as defined in Section 20.1 of this
Lease, shall occur.
     19.2 (a) If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of this Section 19.2 shall apply.
Landlord shall have the right, at its sole option, to terminate this Lease. In
addition, with or without terminating this Lease, Landlord may reenter,
terminate Tenant’s right of possession and take possession of the Premises. The
provisions of this Article shall operate as a notice to quit, and Tenant hereby
waives any other notice to quit or notice of Landlord’s intention lo reenter the
Premises or terminate this Lease. If necessary, Landlord may proceed to recover
possession of the Premises under the applicable Legal Requirements, or by such
other proceedings, including reentry and possession, as may be applicable. If
Landlord elects to terminate this Lease and/or elects to terminate Tenant’s
right of possession, everything contained in this Lease on the part of Landlord
to be done and performed shall cease, without prejudice, however, to Tenant’s
liability for all Base Rent, Additional Rent and other sums specified herein.
Landlord may relet the Premises or

54



--------------------------------------------------------------------------------



 



any part thereof, alone or together with other premises, for such tem(s) (which
may extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its sole and
absolute discretion, may determine, but Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet all or my portion of the Premises or to collect any rent due
upon such reletting. If there has occurred an Event of Default under this Lease,
and Landlord has either terminated this Lease or Tenant’s right of possession
hereunder, and Tenant has vacated the Premises, then Landlord shall thereafter
use reasonable efforts to remarket the Premises and consummate market leasing
transactions. Subject to the immediately preceding sentence, Landlord shall in
no way be responsible or liable for an): failure to relet the Premises or any
part thereof, or any failure to collect any rent due or accrued on such
reletting (provided, however, that Landlord shall endeavor to act diligently in
collecting any rent due or accrued on such reletting), to the end and intent
that Landlord may elect to hold Tenant liable for the Base Rent, Additional
Rent, and any and all. other-items of. cost and expense that Tenant shall have
been obligated to pay throughout the remainder of the Lease Term.
Notwithstanding anything to the contrary in this obligated to pay throughout the
remainder of the Lease Term. Notwithstanding anything to the contrary in this
Section 19.2, Tenant expressly acknowledges that Landlord’s agreement to use
reasonable efforts to relet the Premises in accordance with the terms and
conditions herein specified shall in no event limit, restrict or prejudice
Landlord’s right to lease all other vacant or to be vacated space in the
Building or the Project prior to reletting the Premises. In addition,
notwithstanding anything to fie contrary in this Article XIX, if a default
occurs under this Lease and transmittal of any notice by Landlord that is
required in order for such default to ripen into an Event of Default is barred
by applicable jaw, then Landlord shall be entitled to immediately draw upon any
Letter of Credit provided as security to Landlord hereunder the proceeds of
which shall be applied in accordance with the terms of this Lease.
          (b) Whether or not this Lease and/or Tenant’s right of possession is
terminated or any suit is instituted, Tenant shall be liable for any Base Rent,
Additional Rent, damages or other sum which may be due or sustained prior to
such Event of Default, and for all costs, fees and expenses (including, but not
limited to, reasonable attorneys’ fees and costs, brokerage fees, expenses
incurred in enforcing any of Tenant’s obligations under the Lease or in placing
the Premises in Class A rentable condition, advertising expenses, and any
concessions or allowances granted by Landlord) incurred by Landlord in pursuit
of its remedies hereunder and/or in recovering possession of the Premises and
renting the Premises to others from time to time plus other damages suffered or
incurred by Landlord on account of such Event of Default (including, but not
limited to late fees or other charges incurred by Landlord under any mortgage).
Tenant also shall be liable for additional damages which at Landlord’s election
shall be either one or a combination of the following: (a) an amount equal to
the Base Rent and Additional Rent due or which would have become due from the
date of such Event of Default through the remainder of the Lease Term, less the
amount of rental, if any, which Landlord receives during such period from others
to whom the Premises may be rented (other than any Additional Rent received by
Landlord as a result of any failure of such other person to perform any of its
obligations to Landlord), which amount shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following such
Event of Default and continuing until the date on which the Lease Term would
have expired but for such Event of Default, it being understood that separate
suits may be brought from time to time to collect any such damages for

55



--------------------------------------------------------------------------------



 



any month(s) (and any such separate suit shall not in any manner prejudice the
right of Landlord to collect any damages for any subsequent month(s)), or
Landlord may defer initiating any such suit until after the expiration of the
Lease Term (in which event such deferral shall not be construed as a waiver of
Landlord’s rights as set forth herein and Landlord’s cause of action shall be
deemed not to have accrued until the expiration of the Lease Tern), and it being
further understood that if Landlord elects to bring suits & on time to time
prior to reletting the Premises, Landlord shall be entitled to its full damages
through the date of the award of damages without regard to any Base Rent,
Additional Rent or other sums that are or may be projected to be received by
Landlord upon reletting of the Premises; or (b) an amount equal to the sum of
(i) all Base Rent, Additional Rent and other sums due or which would be due and
payable under this Lease as of the date of such Event of Default through the end
of the scheduled Lease Term, plus (ii) all expenses (including broker and
reasonable attorneys’ fees) projected by Landlord to be incurred in connection
with the reletting of the Premises, minus (iii) the fair market rental value of
the Premises through the expiration of the scheduled Lease Term, taking into
account Landlord’s reasonable estimate of vacancy periods that would occur
through the expiration of the Lease Term. Such amount shall be discounted using
a discount factor equal to the yield of the Treasury. Note or Bill, as
appropriate, having a maturity period approximately commensurate to the
remainder of the Term, and such resulting amount shall be payable to Landlord in
a lump sum on, demand, it being understood that upon payment of such liquidated
and agreed final damages, Tenant shall be released from further liability under
this Lease with respect to the period after the date of such payment, and that
Landlord may bring suit to collect any such damages at any time after an Event
of Default shall have occurred.
          (c) In the event Landlord relets the Premises together with other
premises or for a term extending beyond the scheduled expiration of the Lease
Term, it is understood that Tenant will not be entitled to apply any Base Rent,
Additional Rent or other sums generated or projected to be generated by either
such other premises or in the period extending beyond the scheduled expiration
of the Lease Term (collectively, “Extra Rent”) against Landlord’s damages.
Similarly in proving the amount that would be received by Landlord upon a
reletting of the Premises as set forth in clause (iii) above, Tenant shall not
take into account the Extra Rent. However, in such event, Tenant shall be
responsible to compensate Landlord only for the portion of the reletting costs
that are reasonably allocable to the Premises and to the period that would have
constituted the remainder of the Lease Term. The provisions contained in this
Section shall be in addition to, and shall not prevent the enforcement of, any
claim Landlord may have against Tenant for anticipatory breach of this Lease.
Nothing herein shall be construed to affect or prejudice Landlord’s is right to
prove, and claim in full, unpaid rent accrued prior to termination of this
Lease. If Landlord is entitled, or Tenant is required, pursuant to any provision
hereof to take any action upon the termination of the Lease Term, then Landlord
shall be entitled, and Tenant shall be required, to take such action also upon
the termination of Tenant’s right of possession.
     19.3 (a) Tenant hereby expressly waives, for itself and all persons
claiming by, through or under it, any right of redemption, reentry or
restoration of the operation of this Lease under any present or future Law,
including without limitation any such right which Tenant would otherwise have in
case Tenant shall be dispossessed for any cause, or in case Landlord shall
obtain possession of the Premises as herein provided.

56



--------------------------------------------------------------------------------



 



          (b) All rights and remedies of Landlord or Tenant set forth herein are
in addition to all other rights and remedies available to Landlord or Tenant
hereunder or at law or in equity. All rights and remedies available to Landlord
or Tenant hereunder or at law or in equity are expressly declared to be
cumulative. The exercise by Landlord or Tenant of any such right or remedy shall
not prevent the concurrent or subsequent exercise of any other right or remedy.
No delay in the enforcement or exercise of any such right or remedy shall
constitute a waiver of any default by Tenant or Landlord hereunder or of any of
landlord’s or Tenant’s rights or remedies in connection therewith. Neither party
shall be deemed to have waived any default by the other party hereunder unless
such waiver is set forth in a written instrument signed by the waiving party. If
either party waives in writing any default by the other party, such waiver shall
not be construed as a waiver of any covenant, condition or agreement set forth
in this Lease except as to the specific circumstances described in such written
waiver.
     19.4 If either party shall institute proceedings against the other and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of default or of any other covenant, condition or agreement set forth
herein, nor of any of Landlord’s or Tenant’s rights hereunder. Neither the
payment by Tenant of a lesser amount than the installments of annual Base Rent,
Additional Rent or of any sums due hereunder nor any endorsement or statement on
a check or letter accompanying a check for payment of rent or other sums payable
hereunder shall be deemed an accord and satisfaction, and Landlord may accept
such check or payment without . prejudice to Landlord’s right to recover the
balance of such rent or other sums or to pursue any other remedy available to
Landlord. No re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease.
     19.5 If Tenant defaults in the making of any payment or in the doing of any
act herein required to be made or done by Tenant, then Landlord, upon reasonable
prior notice to Tenant, may, but shall not be required to, make such payment or
do such act. If Landlord elects to make such payment or do such act, all costs
and expenses incurred by Landlord, plus interest thereon at the rate per annum
(“Default Rate”) which is two percent (2%) higher than the publicly announced
“prime rate” then being reported by the Bank of America (or its successor), from
the date paid by Landlord to the date of payment thereof by Tenant, shall be
immediately paid by Tenant to Landlord; provided, however, that nothing
contained herein shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum legal rate then allowed by law. The taking of
such action by Landlord shall not be considered as a cure of such default by.
Tenant or prevent. Landlord from pursuing any remedy it is otherwise entitled to
in connection with such default.
     19.6 If Tenant fails to make any payment of Base Rent or of Additional Rent
on or before the date such payment is due and payable, Tenant shall pay to
Landlord a late charge of three and 25/100ths percent (3.25%) of the amount of
such payment. In addition, such payment shall bear interest at the Default Rate
from the date such payment became due to the date of payment thereof by Tenant;
provided, however, that nothing contained herein shall be construed as
permitting Landlord to charge or receive interest in excess of the maximum legal
rate then allowed by law. Such late charge and interest shall constitute
Additional Rent due and payable hereunder with the next installment of annual
Base Rent due hereunder.

57



--------------------------------------------------------------------------------



 



     19.7 In the event either Landlord or Tenant shall employ an attorney to
enforce the other party’s covenants and obligations under this Lease, whether or
not Landlord proceeds to recover possession or Landlord or Tenant commence any
other proceeding against the other party, the non-prevailing party shall be
liable for all costs and expenses sustained by the prevailing party in the
enforcement of such covenants and obligations, including but not limited to
reasonable attorney’s fees and expenses, costs of collection and court costs.
ARTICLE XX
BANKRUPTCY
     20.1 The following shall be Events of Bankruptcy under this Lease:
           (a) Tenant’s or any guarantor’s (i) becoming insolvent, as that term
is defined in Title 11 of the United States Code (“Bankruptcy Code”) or under
the insolvency laws of any state, district, commonwealth or territory of the
United States (“Insolvency Laws”), (ii) generally not paying its debts as they
become due unless such debts are the subject of a bona fide dispute, or
(iii) inability to pay its debts as they become due;
          (b) The appointment of a receiver, trustee, custodian, or any similar
responsible party or representative, or the institution of a foreclosure action,
for all or a substantial portion of Tenant’s or any guarantor’s property or
assets;
          (c) The filing by Tenant or any guarantor of a voluntary petition
under the provisions of the Bankruptcy Code or Insolvency Laws;
          (d) The filing of an involuntary petition against Tenant or any
guarantor as the subject debtor under the Bankruptcy Code or Insolvency Laws,
which either (i) is not dismissed within ninety (90) days of filing, or (ii)
results in the issuance of an order for relief against the debtor; or
          (e) Tenant’s or any guarantor’s making or consenting to an assignment
for the benefit of creditors or a common law composition of creditors.
     20.2 Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available to Landlord pursuant to Article XIX, provided that
while a case in which Tenant is the subject debtor under the Bankruptcy Code is
pending, Landlord shall not exercise its rights and remedies pursuant to
Article XIX except as may be permitted by the applicable Bankruptcy laws, rules
and regulations or by the Bankruptcy Court.

58



--------------------------------------------------------------------------------



 



ARTICLE XXI
SUBORDINATION
     21.1 This Lease is subject and subordinate to the Ground Lease, and to any
and all renewals, extensions, modifications or recasting thereof, which do not
adversely affect Tenant’s rights or obligations hereunder.
     21.2 Subject to Tenant’s receipt of an SNDA in accordance with
Section 21.4(d) below, this Lease shall be subject to and subordinate to the
lien of any and all mortgages (which term “mortgages” shall include both
construction and permanent financing and shall include deeds of trust and
similar security instruments) which may now encumber the Building, and to any
and all renewals, extensions, modifications, recastings or refinancing thereof.
Subject to Tenant’s receipt of an SNDA in accordance with Section 21.4(d) below,
this Lease shall also be subject and subordinate to the lien of (i) any new
first mortgage that hereafter may encumber the Building, and (ii) any second or
junior mortgages that may hereafter encumber the Building, provided the holder
of the first mortgage consents to such subordination. At any time after the
execution of this Lease, the holder of any mortgage to which this Lease is
subordinate shall have the right to declare this Lease to be superior to the
lien of such mortgage, and Tenant agrees to execute all documents required by
such holder in confirmation thereof.
     21.3 In confirmation of the foregoing subordination, Tenant shall, at
Landlord’s request, promptly execute any requisite or appropriate certificate or
other document. In the event Tenant fails to execute such certificate or
document within fifteen (15) days of being requested to do so by Landlord,
Landlord shall have the right to send a second notice of request to Tenant. In
the event Tenant fails to execute such certificate or document within five
(5) days of such second request, Tenant hereby constitutes and appoints Landlord
as Tenant’s attorney-in-fact to execute any such certificate or other document
for or on behalf of Tenant. Tenant agrees that in the event any proceedings are
brought for the foreclosure of any mortgage encumbering the Building, Tenant
shall attorn to the purchaser at such foreclosure sale and shall recognize such
purchaser as the landlord under this Lease, and Tenant waives the provisions of
any statute or rule of law, now or hereafter in effect, which may give or
purport to give Tenant any right to terminate or otherwise adversely affect this
Lease and the obligations of Tenant hereunder in the event any such foreclosure
proceeding is prosecuted or completed or any deed in lieu obtained. Tenant
agrees that upon such attornment, such purchaser shall not (i) be bound by any
payment of annual Base Rent or Additional Rent for more than one (1) month in
advance, except prepayments in the nature of security for the performance by
Tenant of its obligations under this Lease, but only to the extent such
prepayments have been delivered to such purchaser, (ii) be bound by any
amendment of this Lease made without the consent of any lender providing
construction or permanent financing for the Building, (iii) be liable for
damages for any act or omission of any prior landlord; (iv) be subject to any
offsets or defenses which Tenant might have against any prior landlord; (v) be
obligated for construction of any improvements otherwise to be constructed by
Landlord under the Lease (provided that the foregoing shall not affect any
termination rights that Tenant may have for failure to complete such
construction); or (vi) be obligated under any provision of this Lease setting
forth terms of indemnification by Landlord of Tenant for any period before such
purchaser succeeds to Landlord’s interest under this Lease. After succeeding to
Landlord’s interest under this Lease, such purchaser shall cure any breaches

59



--------------------------------------------------------------------------------



 



of Landlord’s obligations under this Lease that are continuing after such Lender
succeeds to Landlord’s interest, and thereafter shall perform in accordance with
the terms of this Lease all obligations of Landlord arising after the date such
purchaser acquires title to the Building. Upon request by such purchaser, Tenant
shall execute and deliver an instrument or instruments confirming its
attornment.
     21.4 (a) After Tenant has received notice from any person, firm or other
entity that it holds a mortgage, deed of trust or ground lease on the Building
and/or the Land, no notice from Tenant to Landlord alleging any default by
Landlord shall be effective unless and until a copy of the same is given to such
holder, trustee or ground lessor; provided, however, that Tenant shall have been
furnished with the name and address of such holder, trustee or ground lessor.
For purposes of providing such notice, Tenant is hereby notified that WP Project
Developer LLC, a Delaware limited liability company, having an address at One
Wells Avenue, Newton, Massachusetts 02459; attention Stephen R. Karp, is the
ground lessor under an existing ground lease of the Land to Landlord. The curing
of any of Landlord’s defaults by such holder, trustee or ground lessor shall be
treated as performance by Landlord.
          (b) In addition to the time afforded the Landlord for the curing of
any default, any such holder, trustee, or ground lessor shall have such
additional time as may be necessary given the nature and extent of the default
(including such time as may be necessary in order to foreclose the mortgage or
obtain a deed in lieu thereof or otherwise obtain possession of the Land and
Building) after the expiration of the period allowed to the Landlord for the
cure of any such default within which to cure such default so long as any such
holder, trustee or ground lessor acts with reasonable diligence.
          (c) In the event that any lender and/or Mortgagee providing
construction or permanent financing or any refinancing for the Building
requires, as a condition of such financing, that ministerial or immaterial
modifications to this Lease be obtained, and provided that such modifications
(i) are reasonable, (ii) do not adversely affect Tenant’s rights, benefits or
use of the Premises as herein permitted, (iii) do not increase the rent and
other sums to be paid by Tenant hereunder, and (iv) do not adversely affect any
of Tenant’s other rights and benefits under this Lease or increase Tenant’s
other obligations or liabilities under this Lease, Landlord may submit to Tenant
a written amendment to this Lease incorporating such required changes, and
Tenant agrees that it will not unreasonably refuse to execute, such amendment.
          (d) Landlord shall use its reasonable efforts to obtain from any
future bolder of any mortgage or deed of trust on the Building a subordination
and non-disturbance agreement (“SNDA”) on such holder’s standard form,
containing commercially reasonable market provisions in favor of Tenant, to the
end and intent that as long as no Event of Default exists under this Lease, the
terms and conditions of this Lease shall continue in full force and effect and
Tenant’s possession, use and occupancy of the Premises shall not be disturbed
during the term of this Lease by the holder of such mortgage or deed of trust or
by any purchaser upon foreclosure of such mortgage or deed of trust. In the
event Landlord is unable to obtain a non-disturbance agreement on Tenant’s
behalf from the future holder of any such mortgage or deed of trust, then this
Lease shall not be subordinated to the lien of such mortgage or deed of trust.
Landlord agrees to pay for the lender’s fee for obtaining an SNDA and expenses
of lender’s outside

60



--------------------------------------------------------------------------------



 



counsel (up to a maximum of $2,000) for each of (i) Landlord’s construction
lender for the initial construction of the Base Building Work, and
(ii) Landlord’s first permanent lender. Tenant shall pay the cost (if any) of
obtaining any SNDA’s from any additional lenders.
ARTICLE XXII
HOLDING OVER
     22.1 In the event that Tenant shall not immediately surrender the Premises
on the date of the expiration of the Lease Term, Tenant shall become a tenant by
the month at a Base Rent and Additional Rent equal to one hundred fifty percent
(150%) of the amount of the annual Base Rent and all Additional Rent in effect
during the last month of the Lease Term. Said monthly tenancy shall commence on
the first day following the expiration of the Lease Term. As a monthly tenant,
Tenant shall be subject to all the terms, conditions, covenants and agreements
of this Lease. Collection of the adjusted rent described herein shall be
Landlord’s sole monetary remedy on account of Tenant’s failure to surrender
possession of the Premises. Tenant shall give to Landlord at least thirty
(30) days’ written notice of any intention to quit the Premises. Tenant shall be
entitled to thirty (30) days’ written notice to quit the Premises, which notice
shall not be given until the expiration of the Lease Term, unless Tenant is in
default hereunder, in which event Tenant shall not be entitled to any notice to
quit, the usual thirty (30) days’ notice to quit being hereby expressly waived.
Notwithstanding the foregoing provisions of this Section 22.1, in the event that
Tenant shall hold over after the expiration of the Lease Term, and if Landlord
shall desire to regain possession of the Premises promptly at the expiration of
the Lease Term, then Landlord, at its option may forthwith re-enter and take
possession of the Premises by any legal process permitted in the State of
Maryland.
ARTICLE XXII
COVENANTS OF LANDLORD
     23.1 Landlord covenants that it has the right to make this Lease for the
term aforesaid, and that if Tenant shall pay all rent when due and punctually
perform all the covenants, terms, conditions and agreements of this Lease to be
performed by Tenant, Tenant shall, during the term hereby created, freely,
peaceably and quietly occupy and enjoy the full possession of the Premises
without molestation or hindrance by Landlord or any party claiming through or
under Landlord, subject to the provisions of Section 23.2 hereof. Tenant
acknowledges and agrees that its leasehold estate in and to the Premises vests
on the date this Lease is executed, notwithstanding that the term of this Lease
will not commence until a future date.
     23.2 Landlord hereby reserves to itself and its successors and assigns the
following rights (all of which .are hereby consented to by Tenant): (i) to
change the street address or name of the Building (provided, however, that so
long as Tenant is leasing and occupying at least 75,000 square feet of rentable
area in the Building, Landlord shall not change the street address or name of
the Building without Tenant’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed), or the arrangement or location of entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets, or other
public parts of the Building (provided same does not materially, adversely
affect Tenant’s use of or access to the Premises); (ii) to erect, use and
maintain pipes and conduits in and through concealed portions of the

61



--------------------------------------------------------------------------------



 



Premises; (iii) to grant to any tenant the exclusive right to conduct any
particular legal business or undertaking in the Building, provided that such
exclusive right shall not restrict the use that may be made of the Premises by
Tenant or its assignees or subtenants; and (iv) to grant anyone the exclusive
right from time to time on a temporary basis to use my portion of the common
public areas of the Building (provided same does not materially, adversely
affect Tenant’s use of or access to the Premises, and further provided that such
use of the common public areas of the Building is appropriate for a Class A
office building). Landlord may exercise any or all of the foregoing rights
without being deemed to be guilty of an eviction, actual or constructive, or a
disturbance or interruption of the business of Tenant or of Tenant’s use or
occupancy of the Premises.
ARTICLE XXIV
PARKING
     24.1 During the Lease Term, upon the written request of Tenant received by
Landlord within one hundred eighty (180) days following the Lease Commencement
Date, Landlord agrees to make available to Tenant and its employees and to
Tenant’s permitted subtenants monthly parking permits in an aggregate amount not
to exceed two (2) monthly parking permits for each one thousand (1,000) square
feet of above grade rentable area in the Premises (excluding any storage space
leased by Tenant) for the parking of standard-sized and compact passenger
vehicle, including standard-sized sport utility vehicles, in the underground
parking garage serving the Building (“garage” or “Garage”) on a non-exclusive,
unassigned, first-come, first-served basis, except that fifteen (15) of the
foregoing parking spaces shall be reserved spaces on the P-4 level of the garage
(which may be achieved by utilizing two tandem spaces as a single reserved
space), subject to Montgomery County ordinances. The charge for such permits
shall be the prevailing rate charged from time to time by Landlord or the
operator of the garage and consistent with prevailing rates being charged in
Chevy Chase; Maryland for reserved and unreserved spaces, as applicable. In the
event the Premises are expanded during the Term hereof, whether pursuant to
Option Space or otherwise, Tenant shall have the right to additional
non-exclusive, unassigned, first-come, first-served basis parking spaces based
upon the same ratio as set forth above. In the event Tenant at any time fails to
purchase any of the monthly parking permits made available to Tenant hereunder,
Landlord agrees that, upon at least ninety (90) days’ prior notice from Tenant,
Landlord will again make available to Tenant the parking permits that were
previously under purchased by Tenant.
     24.2 It is understood and agreed that the garage will be operated on a
combination valet parking and self-parking basis and that no specific parking
spaces (other than the reserved spaces) will be allocated for use by Tenant,
provided that Tenant will at all times have self-parking rights, which may be on
a stacked parking basis. Landlord reserves the right to expand or withdraw the
valet parking system or to establish other parking controls, rules or
regulations, at any time and in its sole discretion. Each user of the garage
will have the right to park in any available unreserved parking space in
accordance with regulations of uniform applicability promulgated by Landlord or
the garage operator. Notwithstanding anything herein to the contrary, Landlord
hereby reserves the right from time to time to designate any portion of the
garage to be used exclusively by Building visitors, retail patrons to the
Building or the Project, and/or members of the public. In addition, Landlord may
grant reserved parking spaces

62



--------------------------------------------------------------------------------



 



to other tenants in the Building. Tenant’s reserved spaces and non-stack areas
of parking are as designated on the attached Exhibit I. It is not the intent of
Landlord to provide more than two (2) spaces deep in stacked areas of the garage
unless Landlord is otherwise required to do so by Montgomery County codes and
ordinances.
     24.3 Tenant agrees that it and its employees shall observe reasonable
safety precautions in the use of the garage and shall at all times abide by all
reasonable rules and regulations promulgated by Landlord or the garage operator
governing its use, as well as the reasonable rules and regulations established
from time to time by the Fee Owner. Tenant’s employees having the use of monthly
parking permits shall be required to display an identification or parking
sticker at all times in all vehicles parked in the garage. Any car not
displaying such a sticker may be towed away at the vehicle owner’s expense in
accordance with the garage rules and regulations. In addition, Landlord’s and
Tenant’s use of the garage shall be subject to all Legal Requirements. If an
employee of Tenant or other person who has been issued a permit for standard
unreserved parking in the garage parks in a reserved parking space or in areas
of the parking garage that are designated as reserved for the exclusive use of
tenants other than Tenant, such employee shall be subject to enforcement
measures, which may include violation ticketing at 125% of the daily parking
rates then in effect in the garage.
     24.4 The garage will remain open on Monday through Friday (excluding
Federal holidays) during the normal hours of operation of the Building on such
days. Landlord reserves the right to close the garage during periods of
unusually inclement weather and portions of the garage during periods of repair,
cleaning and/or maintenance. At all times when the garage is closed, monthly
permit holders shall be afforded access to the garage by means of a magnetic
card or other procedure provided by Landlord or the garage operator.
     24.5 It is understood and agreed that the Landlord does not assume any
responsibility for, and shall not be held liable for, any damage or loss to any
vehicles parked in the garage or to any personal property located therein, or
for any injury sustained by any person in or about the garage.
ARTICLE XXV
GENERAL PROVISIONS
     25.1 Tenant acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representations or promises with respect to
the Premises or the Building except as herein expressly set forth, and no
rights, privileges, easements or licenses are being acquired by Tenant except as
herein expressly set forth.
     25.2 Nothing contained in this Lease shall be construed as creating a
partnership or joint venture of or between Landlord and Tenant, or to create any
other relationship between the parties hereto other than that of landlord and
tenant.
     25.3 Landlord recognizes The Meyer Group and Cassidy & Pinkard
(collectively, “Brokers”) as the sole brokers procuring this Lease and shall pay
said Brokers a commission pursuant to a separate agreement between said Brokers
and Landlord. Landlord and Tenant each represent and warrant to the other that,
except as provided in the preceding sentence, neither of

63



--------------------------------------------------------------------------------



 



them has employed or dealt with any broker, agent or finder in carrying on the
negotiations relating to this Lease. Each party shall indemnify and hold the
other party harmless from and against any claim or claims for brokerage or other
commissions asserted by any broker, agent or finder engaged by the indemnifying
party or with whom the indemnifying party has dealt in connection with this
Lease, other than the Brokers.
     25.4 (a) Tenant agrees, at any time and from time to time, upon not less
than fifteen (15) days’ prior written notice by Landlord, to execute,
acknowledge and deliver to Landlord a true statement in writing (i) certifying
that this Lease is unmodified and in full force and effect (or if there have
been any modifications, that the Lease is in full force and effect as modified
and stating the modifications), (ii) stating the dates to which the rent and any
other charges hereunder have been paid by Tenant, (iii) stating whether or not,
to the best knowledge of Tenant, Landlord is in default in the performance of
any covenant, agreement or condition contained in this Lease, and if so,
specifying the nature of such default, (iv) stating the address to which notices
to Tenant are to be sent, and (v) stating such other information as Landlord,
Lender or any other holder of a mortgage secured by the Building may reasonably
request on such form as Landlord, Lender or such holder may reasonably request.
Tenant hereby constitutes and appoints Landlord as Tenant’s attorney-in-fact to
execute any such certificate or other document for or on behalf of Tenant if
Tenant fails to execute such certificate within fifteen (15) days following
Landlord’s request therefore. Any such statement delivered by Tenant may be
relied upon by any owner of the Building or the Land, any prospective purchaser
of the Building or the Land, any mortgagee or prospective mortgagee of the
Building or such Land or of Landlord’s interest therein, or any prospective
assignee of any such mortgagee. Within fifteen (15) days following Tenant’s
request therefore, Landlord shall execute and deliver to Tenant a comparable
certificate.
     (b) On Landlord’s request (but, so long as there is no monetary default or
any Event of Default continuing hereunder, such request shall not be more than
once in any twelve.(12) month period), Tenant shall deliver to Landlord Tenant’s
financial statements, audited by a certified independent public accountant, for
the fiscal year ending in the previous calendar year stating, among other
things, Tenant’s revenues and net income. Tenant shall make its chief financial
officer available to answer any questions Landlord may have concerning such
financial statements and shall deliver any additional information reasonably
requested by Landlord to clarify or verify the data shown on the statements
provided pursuant to the preceding sentence, provided Landlord agrees to hold
the financial statements and other such additional information subject to
customary confidentiality conditions.
     25.5 Landlord and Tenant each hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of them against the other in
connection with any matter arising out of or in any way connected with this
Lease, the relationship of landlord and tenant hereunder, Tenant’s use or
occupancy of the Premises, or any claim of injury or damage.
     25.6 All notices or other communications required hereunder shall be in
writing and shall be deemed duly given if delivered in person (with receipt
therefore), or if sent by certified or registered mail, return receipt
requested, postage prepaid, or by recognized overnight courier, to the following
addresses: (i) if to Landlord at c/o Boston Properties, 901 New York Avenue,

64



--------------------------------------------------------------------------------



 



N.W., Suite 400, Washington, D.C. 20001, Attn: Regional General Counsel, with a
copy to Boston Properties, 111 Huntington Avenue, Suite 300, Boston,
Massachusetts 02199-7610, Attn: General Counsel, (ii) if to Tenant, at the
Premises, Attn: Chief Legal Officer, except that prior to the Lease Commencement
Date, notices to Tenant shall be sent to 4445 Willard Avenue, Chevy Chase, ND
20815, Attn: Chief Legal Officer. Either party may change its address for the
giving of notices by notice given in accordance with this Section.
     25.7 If any provision of this Lease or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.
     25.8 Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the context may require such substitution.
     25.9 The provisions of this Lease shall be binding upon, and shall inure to
the benefit of, the parties hereto and each of their respective representatives,
successors and assigns, subject to the provisions hereof restricting assignment
or subletting by Tenant.
     25.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations and discussions between
the parties hereto. Any representation, inducement, or agreement that is not
contained in this Lease shall not be of any force or effect. This Lease may not
be modified or changed in whole or in part in any manner other than by an
instrument in writing duly signed by both parties hereto.
     25.11 This Lease shall be governed by and construed in accordance with the
laws of the State of Maryland, without , regard to the conflicts of laws
principles.
     25.12 Article and section headings are used herein for the convenience of
reference and shall not be considered when construing or interpreting this
Lease.
     25.13 The submission of an unsigned copy of this document to Tenant for
Tenant’s consideration does not constitute an offer to lease the Premises or an
option to or for the Premises. This document shall become effective and biding
only upon the execution and delivery of this Lease by both Landlord and Tenant.
     25.14 Time is of the essence of each provision of this Lease.
     25.15 This Lease (nor any memorandum thereof) shall not be recorded.
     25.16 Except as otherwise provided in this Lease, any amounts (whether
referenced herein as “Additional Rent” or “additional rent”) owed by Tenant to
Landlord, and any cost, expense, damage, or liability shall be paid by Tenant to
Landlord no later than the later of (i) twenty (20) days after the date Landlord
notifies Tenant of the amount of such additional rent

65



--------------------------------------------------------------------------------



 



or such cost, expense, damage or liability, or (ii) the day the next monthly
installment of annual Base Rent is due. If any payment hereunder is due after
the end of the Lease Term, such additional rent or such cost, expense, damage or
liability shall be paid by Tenant to Landlord not later than twenty (20) days
after Landlord notifies Tenant of the amount of such additional rent or such
cost, expense, damage or liability.
     25.17 All of Tenant’s duties and obligations hereunder, including but not
limited to Tenant’s duties and obligations to pay annual Base Rent, Additional
Rent and the costs, expenses, damages and liabilities incurred by Landlord for
which Tenant is liable, shall survive the expiration or earlier termination of
this Lease for any reason whatsoever. Landlord’s obligation to refund to Tenant
any security deposit or overpayment made by Tenant pursuant to Article IV or
Article V shall likewise survive the expiration or earlier termination of this
Lease.
     25.18 In the event Landlord or Tenant is in any way delayed, interrupted or
prevented from performing any of its obligations under this Lease (except the
obligation to pay sums due under this Lease), and such delay, interruption or
prevention is due to fire or other casualty, act of God, governmental act,
action or inaction (including, without limitation, government delays in issuing
any required building, construction, occupancy or other permit, certificate or
approval or performing any inspection or review in connection therewith), act(s)
of war, terror or terrorism, strike, labor dispute, inability to procure
materials, or any other cause beyond Landlord’s or Tenant’s reasonable control
(whether similar or dissimilar) (collectively, a “Force Majeure Delay”), then
Landlord or Tenant (as applicable) shall be excused from performing the affected
obligations for the period of such delay, interruption or prevention.
     25.19 Tenant hereby represents and warrants to Landlord that all necessary
action has been taken to enter this Lease and that the person signing this Lease
on behalf of Tenant has been duly authorized to do so. Landlord hereby
represents and warrants to Tenant that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
has been duly authorized to do so.
     25.20 Landlord and Tenant agree that the terms and conditions of this Lease
shall remain confidential and shall not be disclosed, directly or indirectly, to
any individual or entity by either Landlord or Tenant without the express
written consent of the other, with the exception of consultants, employees,
agents, lawyers, accountants and other professionals employed or retained
directly by either or both of the parties to negotiate or work on this Lease who
have a legitimate need to how such information and any other disclosures as may
be required to comply with applicable Legal Requirements or otherwise required
by a court of law or in connection with any other legal arbitration or dispute
resolution proceeding. In the event Tenant is required by law to provide this
Lease or disclose any of its terms, Tenant shall give Landlord prompt notice of
such requirement prior to making disclosure so that Landlord may seek an
appropriate protective order. If failing the entry of a protective order Tenant
is compelled to make disclosure, Tenant shall only disclose portions of this
Lease which Tenant is required to disclose and will exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded to the
information so disclosed. Any and all public announcements regarding this Lease
and any public announcement using either party’s name must be approved in
writing by such party prior to publication or other dissemination.

66



--------------------------------------------------------------------------------



 



     25.21 Landlord and Tenant each hereby covenant and agree that each and
every provision of this Lease has been jointly and mutually negotiated and
authorized by both Landlord and Tenant; and, in the event of any dispute arising
out of any provision of this Lease, Landlord and Tenant do hereby waive any
claim of authorship against the other party.
     25.22 The term “days,” as used herein, shall mean actual days occurring,
including, Saturdays, Sundays and holidays. The term “business days” shall mean
days other than Saturdays, Sundays and holidays. If any item must be
accomplished or delivered hereunder on a day that it is not a business day, it
shall be deemed to have been timely accomplished or delivered if accomplished or
delivered on the next following business day.
     25.23 This Lease includes and incorporates Rider No. 1 and Exhibits A, B,
C, D, E, F, G, H, I, J, K and L and Schedules 3.3,4.1(f), 25.25 and 30.1 to the
Lease.
     25.24 (a) As an inducement to Landlord to enter into this Lease, Tenant
hereby represents and warrants that: (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”); (ii)
Tenant is not (nor is it owned or controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) from and after the effective date
of the above-referenced Executive Order, Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person in violation of the USA Patriot Act or any OFAC rule
or regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, good or services to or for the benefit of a
Prohibited Person in violation of the USA Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under Article XIX of this Lease
and shall be covered by the indemnity provisions of Section 15.2 above, and
(y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.
     (b) As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
or indirectly by, any person, group, entity or nation named on any list issued
by OFAC pursuant to Executive Order 13224 or any similar list or by any law,
order, rule or regulation or any Executive Order of the President of the United
States as Prohibited Person; (ii) Landlord is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) from and after the effective date of the above-referenced Executive Order,
Landlord (and any person, group, or entity which

67



--------------------------------------------------------------------------------



 



Landlord controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the USA Patriot Act or any OFAC rule or
regulation, including without limitation, the making or receiving of any
contribution of funds, good or services to or for the benefit of a Prohibited
Person in violation of the USA Patriot Act or any OFAC rule or regulation. In
connection with the foregoing, it is expressly understood and agreed that the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (B) the phrase “owned or controlled directly or indirectly by
any person, group, entity or nation” and all similar such phrases shall not
include (x) any shareholder of Boston Properties, Inc., (y) any holder of a
direct or indirect interest in a publicly traded company whose shares are listed
and traded on a United States national stock exchange or (Z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the bolder of any direct or
indirect interest in Boston Properties-Limited. Partnership.
     25.25. Landlord agrees that so long as (i) CapitalSource Finance LLC (or a
Successor or Affiliate of CapitalSource Finance LLC) is leasing and occupying at
least 125,000 square feet of rentable area in the Building (for purposes of the
foregoing requirement, Tenant shall be deemed to be “occupying” space that is
subleased to Relationship Subtenants and the foregoing “occupying” requirements
shall not apply during the period ending three (3) years after the Lease
Commencement Date), and (ii) no Event of Default has occurred and is continuing
hereunder, then the provisions of this Section 25.25 regarding Tenant’s
Competitors and Medical Use shall apply. Landlord agrees that Landlord shall not
lease any space in the Building to a third party that (i) is one of Tenant’s
Competitors (hereinafter defined); or (ii) is using such space for a Medical Use
(hereinafter defined). In addition, Landlord will not knowingly lease space to a
third party that is an affiliate of a Competitor (provided that Landlord shall
not be obligated to undertake any inquiry or research to determine whether any
particular tenant is an affiliate of a Competitor unless Landlord has an obvious
reason to inquire). The term “Tenant’s Competitors” shall mean an entity that is
a direct business competitor of Tenant in a substantially similar field of
business, and who is identified in Schedule 25.25 hereof, or has been identified
by a written update notice (an “Update Notice”) from Tenant to Landlord given no
more often than once in any twelve (12) month period. It shall not be Landlord’s
responsibility or obligation to be aware of the competitors of Tenant other than
pursuant to a written notice given by Tenant no more often than once in any
twelve (12) month period. In addition, once Landlord enters into a letter of
intent or lease with a tenant in the Building that is not then currently on
Schedule 25.25 (as then designated by Tenant in an Update Notice) at the time
Landlord enters into such letter of intent or lease, then Tenant shall not have
the right to add such tenant to Schedule 25.25 or otherwise to designate such
tenant in an Update Notice. In addition, it shall not be Landlord’s obligation
to restrict the use of any subtenants or assignees of other tenants in the
Building, it being understood that Landlord’s responsibilities under this
Section 25.25 relating to Tenant’s Competitors shall only apply to original
direct leases between Landlord and its tenants (and not assignees or subtenants
of the original tenants), provided that Landlord shall not allow or permit any
Medical Uses in the Building, including assignees and subtenants of other
tenants. The term “Medical Use” shall mean any use of space in the Building that
involves consulting with or treating patients in the Building. “Medical Use”
shall

68



--------------------------------------------------------------------------------



 



not include general office or administrative uses that are related to the health
care field or that are related to a Medical Use that occurs in another location
(for example, health insurance or billing services). In the event either
(i) CapitalSource Finance LLC (or a Successor or Affiliate of CapitalSource
Finance LLC) ceases to lease and occupy at least 125,000 square feet of rentable
area in the Building (for purposes of the foregoing requirement, Tenant shall be
deemed to be “occupying” space that is subleased to Relationship Subtenants), or
(ii) an Event of Default occurs hereunder, then all of the provisions of this
Section 25.25 shall automatically terminate and shall be null and void for the
remainder of the Lease Term. In addition, in the event Tenant becomes an
Affiliate of, any Successor of Tenant is, or Tenant subleases or assigns any
portion of the Premises to, any of Tenant’s Competitors, then such Competitor
shall automatically be deemed to no longer be a “Competitor” hereunder.
     25.26 The terms “include” or “including,” wherever used in this Lease,
shall be construed as if such terms were in all cases followed by the words
“without limitation.”
     25.27 Landlord represents and warrants to Tenant, as of the Effective Date,
as follows:
     (a) Landlord has full right, authority and capacity to execute and deliver
this Lease and to perform its obligations hereunder.
     (b) Landlord is not a foreign person subject to withholding tax as required
by Section 1445 of the Internal Revenue Code.
     (c) There are no prohibitions against Landlord consummating the
transactions contemplated in this Lease by any law, regulation, agreement,
instrument, restriction, order or judgment.
     (d) Landlord has not received written notice of, and Landlord has no actual
knowledge of, any action, suit, proceeding or investigation pending before any
agency, court, or other governmental authority which relates to the Land. No
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending, and
Landlord has not received written notice of, and Landlord has no actual
knowledge of, any such proceedings threatened against Landlord, nor are any such
proceedings contemplated by Landlord, which would materially adversely affect
Landlord’s leasehold interest in the Land or the ability of Landlord to perform
its obligations under this Lease.
     (e) Landlord has not received any written notice of, and Landlord has no
actual knowledge of, any condemnation proceedings having been instituted or
threatened against the Land.
     References to the “knowledge” of Landlord shall refer only to the current
actual (and not imputed or constructive) knowledge of James A. Hart, Peter
Johnston, E. Mitchell Norville, and Kenneth Simmons (“Landlord Designated
Employees”), and shall not be construed, by imputation or otherwise, to refer to
the knowledge of Landlord or any affiliate of Landlord, or to any other officer,
agent, manager, representative or

69



--------------------------------------------------------------------------------



 



employee of Landlord or any affiliate thereof or to impose upon the Landlord
Designated Employees any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Each Landlord Designated Employee
is acting in the capacity as agent or employee of Landlord and shall have no
personal liability with respect to any representations, warranties or covenants
of Landlord in this Lease.
ARTICLE XXVI
COMMUNICATIONS AND ACCESS; BUILDING RISERS
     26.1 Landlord agrees that, provided no Event of Default exists under this
Lease, Tenant and its contractor shall be permitted non-exclusive access equal
to its proportionate share (as determined from time to time based upon the
number of rentable square feet of office space Tenant is leasing in the Building
from Landlord, but in no event less than the four 4-inch conduits described
below) of the available space in the Building risers and telecommunications
closets, including without limitation the space above the ceilings and below the
floors of the Premises, except such risers or closets being utilized exclusively
by Landlord or other tenants in the Building (and excluding, in any event, such
Building risers and/or telecommunications closets Located in mechanical rooms,
basement space or other common and/or public areas of the Building)
(collectively, “Risers”), at no additional charge therefore for the sole purpose
of installing cabling and telecommunications equipment therein. Landlord shall
provide for Tenant’s exclusive use, as part of (and not in addition to) Tenant’s
proportionate share of Risers as set forth above, four (4) 4-inch conduits from
the roof of the Building to the main Building telephone closet. The foregoing
rights shall be subject to the terms and conditions set forth below:
          (a) Tenant shall submit to Landlord for Landlord’s prior written
approval (which approval shall not be unreasonably withheld or delayed)
reasonably detailed plans and specifications showing the locations within the
Risers where such cabling and equipment will be installed. Tenant shall
appropriately mark and/or tag all such cabling and equipment as reasonably
required by Landlord to identify the owner and/or user thereof. If any such
cabling and/or equipment are installed without Landlord’s prior written approval
or without such appropriate identification, and Tenant fails to remove same
within thirty (30) days after written notice from Landlord to do so, then
Landlord shall have the right to remove and correct such improvements and
restore the Risers to their condition immediately prior thereto, and Tenant
shall be liable for all expenses incurred by Landlord in connection therewith.
Tenant shall not be entitled at use or occupy a disproportionate amount of the
available space in the Risers, based upon the proportion of the rentable area
then being leased by Tenant to the aggregate rentable office area in the
Building. Landlord makes no representation or warranty that the Risers will be
adequate to satisfy Tenant’s needs.
          (b) Landlord agrees to allow Tenant’s fiber provider to have access to
the Building in a mutually agreeable location. Tenant and its contractor shall
coordinate any access to the Risers with Landlord’s property manager for the
Building.
          (c) Tenant shall pay, at Additional Rent, all actual, out of pocket
costs and expenses reasonably incurred by Landlord in connection with
performance of such work by or on behalf of Tenant or its contractors, agents or
employees.

70



--------------------------------------------------------------------------------



 



          (d) Tenant and its contractor shall conduct their work in a manner
that shall minimize disruption and inconvenience to other tenants and occupants
of the Building.
          (e) During the installation, maintenance, repair, replacement, and
removal of such cabling and equipment, Tenant shall keep all public areas of the
Building where such work is being performed neat and clean at all times and
Tenant shall remove or cause all debris to be removed from the Building at the
end of each work day.
          (f) Tenant shall promptly repair, at its sole cost and expense, any
damage done to the Building or to the premises of any other tenant in the
Building and to any electrical, mechanical, HVAC, sprinkler, life safety and
other operating system serving the Building or other common areas appurtenant to
the Building that are caused by or arise out of any work performed by Tenant or
its contractor pursuant to this Section.
          (g) Any contractor performing such work shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.
          (h) In performing such work, Tenant and its contractor shall observe
Landlord’s rules and regulations regarding the construction, installation, and
removal of Tenant improvements in the Building, which rules and regulations,
together with any modifications thereto, shall be provided to Tenant, in
writing, prior to enforcement.
          (i) Tenant shall be solely responsible at its sole cost and expense to
correct and to repair any work or materials installed by Tenant or Tenant’s
contractor. Landlord shall have no liability to Tenant whatsoever on account of
any work preformed or material provided by Tenant or its contractor.
          (j) Tenant shall remove, at Tenant’s sole cost and expense, all
cabling and equipment installed by or on behalf of Tenant or other occupants of
the Premises from the Risers, by no later that, the expiration or earlier
termination of this Lease. In the event Tenant is unable (after using
,reasonable good faith efforts or because Tenant continues to use and occupy the
Premises until sufficiently late in the Term that the removal cannot reasonably
be completed by the last day of the Term) to remove such equipment prior to the
expiration or earlier termination of &is Lease, Tenant shall pay to Landlord,
prior to such expiration or earlier termination, an amount reasonably estimated
by Landlord for the cost of such removal (and Landlord shall be entitled to
withhold such amount from the Security Deposit in the event of Tenant’s failure
to pay such amount prior to the expiration or earlier termination of this
Lease). All damages and injury to the Risers, the Premises or the Building
caused by such removal (except for any negligence on the part of Landlord’s
contractors, if applicable) shall be repaired by Tenant, at Tenant’s sole
expense and in a manner approved by Landlord.
          (k) Landlord’s representative shall have the right to inspect any work
performed by Tenant or its contractor during the normal hours of operation of
the Building or such other hours as Landlord may request.

71



--------------------------------------------------------------------------------



 



          (l) All work done and materials furnished by Tenant and/or its
contractor shall be of good quality, shall be performed in a good and
workmanlike manner and in accordance and compliance with all applicable Legal
Requirements and the other applicable provisions of this Lease.
          (m) Any casualty or other damage to all or any portion of the Risers
shall not affect Tenant’s obligations, duties, or responsibilities under this
Lease.
     26.2 Tenant agrees that Tenant’s indemnity obligations set forth in
Section 15.2 shall apply to Tenant’s use of the Risers or failure to remove from
the Risers the cabling and telecommunications equipment located therein (said
use shall include, without limitation, any installation or removal of the
cabling and telecommunications equipment) and for any loss, cost or damages
arising from the cessation or shortages of electrical power or any other systems
failure arising from Tenant’s use of the Risers or the cabling and
telecommunications equipment located therein.
ARTICLE XXVII
ROOF RIGHTS
     27.1 (a) Subject to the satisfaction, in Landlord’s reasonable judgment, of
all of the conditions set forth in this Article, Tenant, at Tenant’s sole cost
and expense, may install and maintain two (2) satellite dishes or antennae in
the aggregate (collectively, the “Communications Equipment”) on the roof or
penthouse of the Building for use in connection with Tenant’s business in the
Premises. Notwithstanding anything in this Article to the contrary, Tenant shall
not be permitted to install the Communications Equipment unless (I) such
Communications. Equipment conforms to the specifications and requirements set
forth in the .drawings and specifications prepared by a licensed professional
(“Communications Equipment Drawings”), which Communications Equipment Drawings
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld or delayed, (II) Landlord approves, which approval
shall not be unreasonably withheld or delayed, the size, capacity, power,
location and proposed placement and method of installation of such
Communications. Equipment, and (III) Tenant obtains, at its sole cost and.
expense, and provides copies to Landlord of all necessary governmental permits
and approvals, including, without limitation, special exception permits, if
applicable, for the installation of the Communications Equipment upon the
Building. Tenant, at Landlord’s direction, shall cause the Communications
Equipment to be .painted in nonmetallic paint to match the materials on the
penthouse, provided such painting shall have no adverse effect upon the
performance of the Communications Equipment;. In addition, if the installation
of the Communications Equipment on the roof of the Building would penetrate the
roof of the Building, then Tenant shall not be permitted to install the
Communications Equipment unless Tenant (i) contracts at no more than the current
market rates with Landlord’s roofing contractor to retain the warranties and
guaranties with respect to the roof, (ii) obtains the approval of Landlord, in
writing, which approval shall not be unreasonably withheld provided the roof
warranty will not be voided, and (iii) pays the cost of any structural support
or alterations necessary to secure the Communications Equipment to the Building.
The Communications Equipment shall be installed by a contractor reasonably

72



--------------------------------------------------------------------------------



 



acceptable to both Landlord and Tenant and thereafter shall be properly
maintained by Tenant, ail at Tenant’s sole expense. At the expiration or earlier
termination of the Lease Term, the Communications Equipment shall be removed
from the Building at Tenant’s sole cost and expense and that portion of the
Building that has been affected by the Communications Equipment shall be retuned
to the condition it was in prior to the installation of the Communications
Equipment. Tenant shall pay all subscription fees, usage charges and hookup and
disconnection fees associated with Tenant’s use of the Communications Equipment
and Landlord shall have no liability therefore. All of the provisions of this
Lease, including, without limitation, the insurance, maintenance, repair,
release and indemnification provisions shall apply and be applicable to Tenant’s
installation, operation, maintenance and removal of the Communications
Equipment.
          (b) Except as shown on the Communications Equipment Drawings, as
reasonably approved by Landlord, Tenant shall not make any modification to the
design, structure or systems of the Building, required in connection with the
installation of the Communications Equipment without Landlord’s prior written
approval of such modification and the plans therefore, which approval may be
granted, conditioned or withheld by Landlord in its sole but reasonable
discretion. Tenant agrees that, in addition to any indemnification provided
Landlord in this Lease, Tenant shall indemnify and shall hold Landlord and
Boston Properties, Inc., Boston Properties Limited Partnership, Landlord’s
managing agent, and their employees, shareholders, partners, officers and
directors, harmless from and against all costs, damages, claims, liabilities and
expenses (including reasonable attorneys’ fees and any costs of litigation)
suffered by or claimed against Landlord, directly or indirectly, based on
arising out of or resulting from Tenant’s use of the Communications Equipment
and/or the conduits to connect the Premises to the Communications Equipment. In
addition, Tenant shall be liable to Landlord for any actual damages suffered by
Landlord or any other tenant or occupant of the Building for any cessation or
shortages of electrical power or any other systems failure arising from Tenant’s
use of the conduits to connect the Premises to the Communications Equipment.
          (c) Tenant, at its sole cost and expense, shall secure all necessary
permits and approvals from all applicable governmental agencies with respect to
the size, placement and installation of the Communications Equipment. Landlord,
at no cost to Landlord, shall cooperate with Tenant’s efforts to obtain such
permits and approvals. In the event Tenant is unable to obtain the necessary
approvals and permits from any applicable federal, state, county or other local
governing authorities for the Communications Equipment, Tenant shall have no
remedy, claim, cause of action or. recourse against Landlord, nor shall such
failure or inability to obtain any necessary permits or approvals provide Tenant
the opportunity to terminate this Lease.
          (d) Landlord makes no representations or warranties concerning the
suitability of the Building for the installation, operation, maintenance and
repair of the Communications Equipment, Tenant having satisfied itself
concerning such matters.
          (e) Tenant shall not have access to the Communications Equipment
without Landlord’s prior written consent, which consent shall be granted to the
extent necessary for Tenant to perform its maintenance obligations hereunder
only and only if Tenant is accompanied by Landlord’s representative (if Landlord
so requests). Any such access by Tenant shall be subject to reasonable rules and
regulations relating thereto established from time to time by

73



--------------------------------------------------------------------------------



 



Landlord, including without limitation rules and regulations prohibiting such
access unless Tenant is accompanied by Landlord’s representative and Tenant’s
argument to reimburse Landlord for costs incurred by Landlord to make Landlord’s
representative available to accompany Tenant if after normal business hours.
          (f) Upon at least thirty (30) days’ prior written notice to Tenant,
Landlord shall have the right to require Tenant to relocate the Communications
Equipment, if in Landlord’s opinion such relocation is necessary or desirable.
Any such relocation shall be performed by Tenant at Landlord’s expense, and in
accordance with all of the requirements of this Section. Nothing in this Section
shall be construed as granting Tenant any line of sight easement with respect to
such Communications Equipment; provided, however, that if Landlord requires that
such antenna be relocated in accordance with the preceding two (2) sentences,
then Landlord shall provide either (a) the same line of sight for such
Communications Equipment as was available prior to such relocation, or (b) a
line of sight for such Communications Equipment which is equivalent in all
material respects to that available prior to such relocation.
          (g) It is expressly understood that by granting Tenant the right
hereunder, Landlord makes no representation as to the legality of such
Communications Equipment or its installation. In the event that any federal,
state, county, regulatory or other authority requires the removal or relocation
of such Communications Equipment, Tenant shall remove or relocate such antenna
at Tenant’s sole cost and expense, and Landlord shall under no circumstances be
liable to Tenant therefore.
          (h) The right to install Communications equipment upon the roof of the
Building may be exercised by Tenant (or one permitted assignee at any one time
pursuant to the terms of this Lease, but not any subtenants) for use only in the
conduct of Tenants (or such permitted assignee’s) customary business in the
Premises. No subtenant shall have any rights to install communications equipment
on the roof of the Building pursuant to this Article.
          (i) Except as otherwise expressly provided for in this Article XXVII,
Tenant’s right to use the roof or penthouse of the Building for the
Communications Equipment shall be at no additional rental charge to Tenant
during the Lease Tern.
     27.2 Tenant shall maintain such insurance as is appropriate with respect to
the installation, operation and maintenance of the Communications Equipment.
Landlord shall have no liability on account of any damage to or interference
with the operation of the Communications Equipment except for physical damage
caused by Landlord’s gross negligence or willful misconduct and Landlord
expressly makes no representations or warranties with respect to the capacity
for Communications Equipment placed on the roof or penthouse of the Building to
receive or transferring signals. The operation of the Communications Equipment
shall be at Tenant’s sole and absolute risk. Tenant shall in no event interfere
with the use of any other communications equipment located on the roof or
penthouse of the Building; provided, however, that in the event Tenant’s
equipment interferes with equipment placed on the Building by other tenants, and
the parties cannot reasonably work out a resolution of such interference issues,
then such other tenant shall be obligated to move or remove its equipment in
order to resolve such interference issues.

74



--------------------------------------------------------------------------------



 



ARTICLE XXVIII
[INTENTIONALLY DELETED]
ARTICLE XXIX
[INTENTIONALLY DELETED]
ARTICLE XXX
TENANT’S EXPANSION SPACE
OPTION SPACE
     30.1 Landlord agrees that Tenant shall have the option to lease, during the
eleventh (11th)Lease Year of the Lease Term, an additional full floor of the
Building (the “Option Space”) contiguous to the upper floors of the Premises
(i.e. not including any first or second floor space), as the premises is then
configured and expanded, commencing in the eleventh (11th) Lease Year of the
Lease Term, subject to the following terms and conditions:
          (a) Landlord shall notify Tenant in writing of the availability of the
Option Space (an “Option Notice”) which notice shall include the exact date that
such Option Space will be available for Tenant’s occupancy (the “Option Space
Commencement Date”), which commencement date shall occur during the eleventh
(11th) Lease Year hereunder. The Option Notice shall. be given no later than six
(6) months prior to the Option Space Commencement Date. Notwithstanding the
foregoing, Landlord shall not be obligated to give any Option Notice during any
time that an Event of Default has occurred and is continuing hereunder.
          (b) For all Option Space, all the terms, conditions, covenants and
agreements set forth in the Lease shall apply and be binding upon Landlord and
Tenant, except that (i) the annual Base Rent and any escalations thereof, with
respect to the Option Space shall be one hundred percent (100%) of the then
prevailing fair market Base Rent, and any escalations thereof, for the Option
Space, and (ii) the abatements, allowances or other monetary concessions shall
be the then prevailing fair market concessions for the Option Space.
Notwithstanding the foregoing, rent shall commence for the Option Space on the
earlier to occur of (x) ninety (90) days after delivery by Landlord of the
Option Space to Tenant, or (y) commencement of beneficial use of the Option
Space by Tenant. Such rent start date shall be a factor in determining the
market Base Rent for the Option Space.
           (c) Tenant shall have a period (the “Option Exercise Period”) in
which to exercise its option to lease the applicable Option Space. The Option
Exercise Period shall commence no earlier than fifteen (15) months prior to the
Option Space Commencement Date and shall expire the later to occur of (i) twenty
(20) days after Landlord gives an Option Notice to Tenant, and (ii) twelve
(12) months prior to the delivery date of the applicable Option Space

75



--------------------------------------------------------------------------------



 



as specified in the Option Notice. Tenant shall have the right to lease the
Option Space from Landlord upon the terms and conditions set forth in this Lease
commencing on the Option Space Commencement Date. In the event Tenant gives
notice to Landlord (the “Option Space Election”) within the Option Exercise
Period, then (x) such Option Space Election shall be an irrevocable commitment
on the part of Tenant to lease such Option Space, and (y) Landlord and Tenant
shall promptly (after rent and concessions are determined in accordance with the
provisions below) execute an amendment to the Lease indicating the location and
configuration of the Option Space, and the Base Rent, and escalations thereof
payable with respect to the Option Space, as well as the lease security to be
provided. The number of square feet of rentable area of the Premises shall be
measured and calculated by Landlord’s architect, subject to confirmation by
Tenant’s architect pursuant to the procedure set forth in subsection 30.1(c)(i)
below, and shall be set forth in the amendment to the Lease.
          (i) For purposes of determining the size of any Option Space or ROFO
Space (hereinafter defined), Landlord’s architect shall determine the exact
number of square feet of rentable area included in the Option Space or ROFO
Space in accordance with the American National Standards Institute,
Inc./Building Owners and Managers Association standard method of measuring floor
area, ANSI/BOMA Z65.1-1996 (“BOMA”), and Landlord’s architect, at Landlord’s
cost, shall provide Tenant with a copy of Landlord’s architect’s calculation of
such numbers (“Landlord’s Calculation”). In addition, the parties acknowledge
that the current BOMA measurement table is attached hereto as Schedule 30.1. In
the event the BOMA measurement table is updated or modified after the Effective
Date hereof and prior to the applicable date of measurement, then Landlord’s
Calculation shall be in accordance with such revised BOMA measurement table,
except that in no event shall the ratio of rentable area to usable area per full
floor in the Option Space or ROFO Space exceed 1.15 to 1.00. Landlord’s
Calculation shall be subject to confirmation by Tenant’s architect not later
than forty-five (45) days following Tenant’s receipt of Landlord’s Calculation,
at Tenant’s sole cost. In the event the rentable area figure determined by
Tenant’s architect differs by no more than one and one-half percent (1.5%)
(higher or lower) from Landlord’s figure, then Landlord’s figure shall be
controlling. In the event the rentable area figure determined by Tenant’s
architect differs by more than one and one-half percent (1.5%) (higher or lower)
from Landlord’s figure, then Landlord and Tenant (in coordination with their
respective architects) shall endeavor in good faith to resolve the discrepancy,
and in the event they are not able to resolve such discrepancy, then Landlord
and Tenant shall jointly appoint an independent architect to resolve such
discrepancy and the determination of such independent architect shall be biding
on both Landlord and Tenant. During any such dispute, Tenant shall pay Base Rent
to Landlord based on Landlord’s Calculation, subject to a reconciliation
payment, retroactive to the applicable commencement date for the Option Space or
ROFO Space, once the discrepancy is resolved. The fees of such independent
architect shall be shared equally by Landlord and Tenant. Promptly after
determination of the rentable area of the Building and the Premises in
accordance with this Section 30.1(c)(i), Landlord and Tenant shall execute an
amendment to this Lease stating the exact number of square feet of rentable area
included in the Option Space and/or ROFO Space, and confirming that any numbers
or calculations based upon the rentable area included in the Option Space and/or
ROFO Space. The rentable area of the Option Space and/or ROFO Space shall
thereupon be deemed conclusively determined between Landlord and Tenant, and
shall not be subject to further modification or remeasurement (except in the
case of an occurrence, such as

76



--------------------------------------------------------------------------------



 



casualty, condemnation, expansion or contraction, that results in a change in
the amount of space constituting such space).
          (d) In the event Tenant gives an Option Space Election for any Option
Space, the parties shall have thirty (30) days after Landlord’s receipt of the
Option Space Election in which to agree on the annual Base Rent, and any
escalations thereof which shall be payable for such Option Space, the
abatements, allowances and other concessions, and the Lease security that may be
required. The parties shall be obligated to conduct such negotiations in good
faith. Among the factors to be considered by the parties during such
negotiations shall be the factors set forth in Rider No. 1 to this Lease. If the
parties agree on the Base Rent, and escalations thereof, payable for the Option
Space, they shall promptly execute an amendment to the Lease stating the rent so
agreed upon.
          (e) If, during such thirty (30) day period referred to in subparagraph
30.1(d) above, the parties are unable to agree on the rental rates and
concession packages payable with respect to the Option Space, then the fair
market rent, concession package and Lease security that will be applicable
thereto shall be determined in accordance with the procedure set forth in Rider
No. 1 to this Lease.
          (f) In no event shall Tenant have the right to lease less than all of
the Option Space designated by Landlord in an Option Notice.
          (g) All work performed in the Option Space shall be performed in
accordance with the terms and provisions of this Lease. Landlord agrees to
provide Tenant’s architect “as built” CAD drawings of the Option Space,
including base building construction as needed, to the extent such drawings are
available.
          (h) Tenant shall be obligated to pay Additional Rent with respect to
the Option Space in accordance with the provisions of Article IV of this Lease.
          (i) In the event Tenant fails to timely notify Landlord of its
election to lease the Option Space, then Tenant’s rights under this Article
shall be null and void and of no further force or effect and Landlord shall have
the right to lease such space to any other person or entity upon any terms and
conditions which Landlord desires, in its discretion.
          (j) The term of the lease for such Option Space shall be coincident
with the remaining Lease Term (including any renewal term) under the Lease.
     30.2 At Landlord’s election, Landlord may rescind Tenant’s exercise of its
option to lease any Option Space during any period in which an Event of Default
exists under this Lease. If Landlord elects to rescind Tenant’s right to lease
any Option Space as set forth in the preceding sentence, Landlord shall do so
within 30 days after Tenant exercises its option to lease the Option Space.
     30.3 Tenant’s rights under this Article XXX shall survive any approved or
permitted assignment of this Lease, but shall not be exercisable by any
subtenants of Tenant. Tenant shall not be entitled to exercise its rights under
this Article XXX to lease any Option Space if at the time Tenant would otherwise
be entitled to exercise its rights, (X) Tenant has subleased more than fifty
percent (50%) of the aggregate of (i) the original Premises, plus (ii) any
additional

77



--------------------------------------------------------------------------------



 



expansion space then subject to this Lease; unless (Y) Tenant does not meet the
foregoing requirement solely because of a sublease to a single subtenant that
occupies at least 100,000 square feet of rentable area in the Building
(regardless of whether or not other, smaller subleases also exist at such time).
In clarification of the foregoing, if Tenant has a sublease to a single
subtenant that occupies over 100,000 rentable square feet (a “Large Sublease”),
then the calculation of whether Tenant has subleased more than fifty percent
(50%) of the Premises shall be determined without regard to such Large Sublease.
     30.4 In the event Tenant Leases ROFO Space prior to the eleventh (11th)
Lease Year hereunder pursuant to Article XXXI below and such ROFO Space is
contiguous to the Premises, then such ROFO Space shall be deducted from the
Option Space that Landlord is required to provide to Tenant pursuant to this
Article XXX.
ARTICLE XXXI
TENANT’S RIGHT OF FIRST OFFER
          31.1 Landlord agrees that Tenant shall have the right, at any time and
from time to time during the Lease Tern, to lease additional space in the
Building (“ROFO Space”), including storage space, as it becomes “available” (as
defined below), subject to the following terms and conditions:
          (a) Landlord shall notify Tenant of the availability of the ROFO Space
(an “Availability Notice”). Notwithstanding the foregoing, Landlord shall not be
obligated to give any Availability Notice during any time that an Event of
Default has occurred and is continuing hereunder.
          (b) The annual Base Rent, and any escalations thereof, with respect to
the ROFO Space (other than Recapture Space, which is defined below) shall be one
hundred percent (100%) of the then prevailing fair market rent for the ROFO
Space. The annual Base Rent, and any escalations thereof, with respect to the
ROFO Space that is Recapture Space shall be the greater of (X) one hundred
percent (100%) of the then prevailing fair market rent (defined below) for the
ROFO Space, or (Y) the Base Rent, and escalations thereof, under the existing
lease with the tenant that is then occupying the Recapture Space (in which
latter case, however, the Base Rent and escalations shall be adjusted to market
terms as of the date on which the lease term of such existing tenant would have
expired if Landlord had not exercised its right to recapture the Recapture
Space).
          (c) For a period of twenty (20) days after Landlord gives an
Availability Notice to Tenant, except with respect to Recapture Space, Tenant
shall have the right to lease the ROFO Space from Landlord upon the terms and
conditions set forth in this Lease (but without any obligation on the part of
Landlord to construct, alter, renovate, repaint, recarpet or provide any
construction allowance for tenant improvements in the Premises) commencing on
the date the ROFO Space becomes available as set forth in the Availability
Notice. In the event Tenant gives notice to Landlord (the “ROFO Space Election”)
within such twenty (20) day period that Tenant intends to lease the ROFO Space,
then (x) such ROFO Space Election shall be an irrevocable commitment on the part
of Tenant to lease such ROFO Space, and (y) Landlord and

78



--------------------------------------------------------------------------------



 



Tenant shall promptly (after the Base Rent, and escalations thereof, are
determined in accordance with the provisions below) execute an amendment to the
Lease indicating the location and configuration of the ROFO Space, and the Base
Rent, and escalations thereof, with respect to the ROFO Space, as well as the
lease security to be provided. The number of square feet of rentable area of the
Premises shall be measured and calculated by Landlord’s architect, subject to
confirmation by Tenant’s architect pursuant to the procedure set forth in
Section 30.1(c)(i), and shall be set forth in the amendment to the Lease.
          (d) In the event Landlord gives an Availability Notice to Tenant
indicating that Landlord has the right to recapture any Recapture Space, then
Tenant shall have the right to lease such Recapture Space by giving an ROFO
Space Election within five (5) days after Landlord gives an Availability Notice,
in which event (x) such ROFO Space Election shall be an irrevocable commitment
on the part of Tenant to lease such Recapture Space, (y) Tenant shall reimburse
Landlord for the reasonable costs associated with such recapture, including
without limitation, any demising walls or other demising work required, promptly
after Landlord provides reasonable evidence thereof; and (2) Landlord and Tenant
shall promptly (after the Base Rent, and escalations thereof, are determined in
accordance with the provisions below) execute an amendment to the Lease
indicating the location and configuration of the Recapture Space and the Base
Rent, and escalations thereof, payable with respect to the ROFO Space, as well
as the lease security to be provided.
          (e) In the event Tenant gives an ROFO Space Election for any ROFO
Space, the parties shall have thirty (30) days after Landlord’s receipt of the
ROFO Space Election in which to agree on the annual Base Rent, and escalations
thereof, which shall be payable for such ROFO Space, the abatements, allowances
and other concessions, and the Lease security that may be required. The parties
shall be obligated to conduct such negotiations in good, faith. Among the
factors to be considered by the parties during such negotiations shall be the
factors set forth in Rider No. 1 to this Lease. If the parties agree on the Base
Rent, and escalations thereof, payable for the ROFO Space, they shall promptly
execute an amendment to the Lease stating the rent so agreed upon.
          (f) If, during such thirty (30) day period referred to in subparagraph
31.1(e) above, the parties are unable to agree on the Base Rent, and escalations
thereof payable with respect to the ROFO Space, then the fair market rent,
concession package and Lease security that will be applicable thereto shall be
determined in accordance with the procedure set forth in Rider No. 1.
          (g) For all ROFO Space, all the terms, conditions, covenants and
agreements set forth in the Lease; shall apply and be binding upon Landlord and
Tenant, except that (i) the annual Base Rent payable shall be the amount
specified in Section 31.1(b) above, (ii) the Lease security shall be increased
pursuant to the procedure set forth in Section 31.1(e) and (f) above, and
(iii) abatements, allowances or other monetary concessions shall apply to the
ROFO Space as set forth above. Notwithstanding anything herein to the contrary,
there shall be no abatements, allowances, monetary concessions, or other
concession package for any space that is Recapture Space, except as otherwise
may be agreed by the parties in calculating fair market rent.

79



--------------------------------------------------------------------------------



 



          (h) In no event shall Tenant have the right to lease less than all of
the ROFO Space designated by Landlord in an Availability Notice.
          (i) Tenant shall accept the ROFO Space in “as is” condition as of the
date the same is delivered to Tenant. All work performed in the ROFO Space shall
be performed in accordance with the terms and provisions of this Lease.
          (j) Tenant shall be obligated to pay Additional Rent with respect to
the ROFO Space in accordance with the provisions of Article IV of this Lease.
          (k) In the event Tenant fails to timely notify Landlord of its
election to lease the ROFO Space, then Tenant’s rights under this Article shall
be null and void and of no further force or effect with respect to the ROFO
Space that is the subject of a particular Availability Notice, and Landlord
shall have the right to lease such space to any other person or entity upon any
terms and conditions which Landlord desires, in its discretion; however, if such
space thereafter again becomes available for leasing, then Tenant’s rights under
this Article shall again be applicable.
          (l) The term of the lease for such ROFO Space shall be coincident with
the remaining Lease Term (including any renewal term) under the Lease.
          (m) Notwithstanding anything herein to the contrary, Landlord shall
not be obligated to offer or lease any ROFO Space to Tenant in the Building in
the event there are three (3) or fewer years remaining in the Lease Term, unless
Tenant exercises an option to extend the term of this Lease in accordance with
Rider No. 1 hereof. Landlord shall endeavor, however, to give Tenant notice of
any space that becomes available for leasing at a time when (i) less than three
(3) years remain in the Lease Term, and (ii) Tenant is still within the time
period to exercise any Renewal Option, so that Tenant may consider whether to
exercise any available Renewal Option.
     31.2 Except as otherwise provided below, space shall be considered to
become “available” in the event (i) an existing lease with another tenant
expires or is soon to expire and such tenant has not extended or renewed such
lease, and Landlord is prepared to offer such space for leasing by any party
other than such existing tenant; or (ii) Landlord recaptures or has a present
right to recapture such space as a result of a tenant default or a tenant’s
request to assign or sublease such space. Space that becomes available pursuant
to clause (ii) of the immediately preceding sentence shall be referred to herein
as “Recapture Space.” Landlord shall use reasonable efforts to include standard
recapture rights in the assignment and subletting provisions of all other
tenants’ leases in the Building. The parties acknowledge that, as part of
Landlord’s initial lease-up of the Building (the “first generation leases”),
Landlord shall be entitled to enter into such first generation leases without
such space being considered “available” for purposes of this Lease, and Landlord
shall be entitled to grant “fixed” expansion and extension options to other
tenants under first generation leases. Space shall not be considered to be
“available” for purposes of this Lease in the event tenants exercise any such
“fixed” expansion and extension rights under such first generation leases. Once
space becomes “available” any time after the initial lease-up of the Building,
then such space shall be offered to Tenant pursuant to this Article XXXI as ROFO
Space. In the event Tenant elects (or is deemed to have elected)

80



--------------------------------------------------------------------------------



 



not to lease any such ROFO Space, then Landlord shall be free to lease such
space to third parties, including any extension or expansion rights, rights of
first offer or similar rights, and such space shall not be considered
“available” for purposes of this Lease until such leases expire without such
tenants exercising any rights to extend or expand or similar rights.
     31.3 At Landlord’s election, Landlord may rescind Tenant’s exercise of its
option to lease any ROFO Space during any period in which an Event of Default
exists under this Lease. If Landlord elects to rescind Tenant’s right to lease
any ROFO Space as set forth in the preceding sentence, Landlord shall do so
within 30 days after Tenant elects to lease the ROFO Space.
     31.4 If Tenant leases any ROFO Space hereunder, Landlord shall deliver
possession of the ROFO Space to Tenant promptly after the date on which the ROFO
Space is vacated by the prior tenant thereof, and the term with respect to such
ROFO Space shall be coterminous with the term for the initial Premises
(including any renewal term). Landlord shall incur no liability, and the
expiration date of the term for which the ROFO Space is leased shall not be
extended, if Landlord is unable to deliver possession of the ROFO Space to
Tenant due to any holdover tenant’s refusal to vacate, or for any other reason.
Landlord agrees to use reasonable efforts to obtain possession of the ROFO Space
as soon as reasonably possible, including, without limitation, the commencement
of eviction proceedings, which Landlord shall pursue in a diligent and
expeditious manner. Any ROFO Space which is leased to Tenant shall be delivered
by Landlord and accepted by Tenant in its then-current “ as is” condition.
     31.5 Landlord agrees to meet periodically with Tenant, at mutually
agreeable times within normal business hours, to discuss the status of upcoming
lease expirations within the Building.
     31.6 Tenant’s right under this Article XXXI shall survive any approved or
permitted assignment of this Lease. Tenant shall not be entitled to exercise its
rights under this Article XXXI to lease any ROFO Space if at the time Tenant
would otherwise be entitled to exercise its rights, (X) Tenant has subleased
more than fifty percent (50%) of the aggregate of (i) the original Premises;
plus (ii) any additional expansion space then subject to this Lease; unless
(Y) Tenant does not meet the foregoing requirement solely because of a sublease
to a single subtenant-that occupies at feast 100,000 square feet of rentable
area in the Building (regardless of whether or not other, smaller subleases also
exist at such time). In clarification of the foregoing, if Tenant has a sublease
to a single subtenant that occupies over 100,000 rentable square feet (a “Large
Sublease”), then the calculation of whether Tenant has subleased more than fifty
percent (50%) of the Premises shall be determined without regard to such Large
Sublease.
     31.7 No abatements, allowances or other concessions shall apply with
respect to the ROFO Space that is Recapture Space, except as otherwise may be
agreed by the parties in calculating fair market rent.

81



--------------------------------------------------------------------------------



 



ARTICLE XXXII

STORAGE SPACE
          32.1 Upon completion of the Building design, and following the
determination by Landlord of the location and amount of storage space to be
available in any below-grade levels of the Building, Landlord shall give written
notice to Tenant (the “Storage Availability Notice”) of the size and location of
all storage space in the Building. By written notice delivered to Landlord not
later than twenty (20) days after Landlord gives Tenant the Storage Availability
Notice, Tenant shall have the right to elect to lease from Landlord during the
Lease Term, up to the greater of (i) fifty percent (50%) of the storage space in
the Building as specified in the Storage Availability Notice, or (ii) fifteen
hundred (1,500) square feet of storage space, the location and configuration of
which shall be designated in an amendment to this Lease (the “Storage Spacey”).
If Tenant timely elects to lease the Storage Space, then the following
provisions of this Article shall apply. Commencing on the Lease Commencement
Date, Tenant shall pay annual Base Rent for such Storage Space in an amount
equal to Twenty Dollars ($20.00) multiplied by the total number of square feet
of area in such Storage Space (the “Storage Space Rent”). Beginning on the first
day of the second (2nd) Lease Year, and on the first day of each and every Lease
Year thereafter, such annual Storage Space Rent shall be increased by an amount
equal to two and one-half percent (2.5%) of the annual Storage Space Rent in
effect during the immediately preceding Lease Year. The annual Storage Space
Rent shall be payable in equal monthly installments in advance on the first day
of each month. Except as otherwise specified herein, all of the terms,
covenants, conditions and provisions of this Lease, except those contained in
Section 4.1 and Exhibit B, shall apply to such Storage Space. Landlord shall, at
Landlord’s expense, partition the perimeter boundaries of the Storage Space, and
provide lighting and a door, frame and hardware with building standard lock set
(keyed for Tenant’s use only), but Landlord shall not be obligated to provide
any other alterations or improvements to or for such Storage Space. In addition,
Landlord shall not be obligated to furnish any utilities or services to such
Storage Space except for electricity reasonably sufficient for lighting the
Storage Space. Tenant shall use any such Storage Space exclusively for storage
purposes consistent with a Class A office building and for no other use or
purpose and otherwise in accordance with this Lease (and in no event shall
employees of Tenant or other persons occupy or work from such Storage Space).
Furthermore, in no event shall Tenant store materials that may attract rodents
or other pests in the Storage Space.
ARTICLE XXXIII
GENERATOR AND AIR CONDITIONER RIGHTS
     33.1 As part of the Leasehold Work or thereafter as an Alteration and
subject to the conditions and requirements of this Article XXXIII, Article IX
and Exhibit B, Tenant (or any Successor or Affiliate of Tenant) shall be
permitted to install, at its sole cost and expense, (i) a back-up power
generator and all necessary fuel tanks (if any), batteries (if any), and feeders
and conduits extending from such generator to the Premises (collectively, the
“Generator”), and (ii) a 100 ton capacity supplemental air conditioning unit and
all necessary piping and connections extending from such air conditioning unit
to the Premises and the Generator (collectively, the “AC Unit”), provided that
Tenant’s right to install the AC Unit shall be subject to the availability of
space if Tenant desires to install the AC Unit following completion of the
Leasehold Work as

82



--------------------------------------------------------------------------------



 



more particularly described in Section 33.2. The Generator and the AC Unit are
collectively referred to herein as the “Supplemental Equipment.”
     33.2 The Generator shall be placed in a location in the area indicated
therefor on Exhibit A-5 (the “Generator Support Area”). If the AC Unit is
installed as part of the Leasehold Work, the AC Unit shall be placed in one of
the two locations indicated on Exhibit A-6 as selected by Tenant prior to
commencement of the Leasehold Work. If Tenant desires to install the AC Unit as
an Alteration after the completion of the Leasehold Work, such installation
shall be permitted only if space is then available on the roof of the Building
(Landlord having no obligation to reserve any such space for Tenant following
completion of the Leasehold Work), and if such space is available, the AC Unit
will be placed in a location on the roof of the Building designated by Landlord
in its reasonable discretion. The areas in which the Generator and AC Unit will
be located shall be subject to all of the provisions of the Lease as if they
were located within the Premises including Tenant’s obligation, if required, to
obtain all governmental and other approvals; provided, however, Tenant shall not
be obligated to pay Base Rent or Operating Expenses associated with such areas.
The location on Exhibit A-6 selected by Tenant for the AC Unit (if the
installation of the AC Unit shall occur during the Leasehold Work), or the
location for the AC Unit designated by Landlord (if the installation of the AC
Unit is to occur as an Alteration following completion of the Leasehold Work and
space is then available on the roof of the building to accommodate the AC Unit),
is defined herein as the “AC Unit Support Area.” The AC Unit Support Area and
the Generator Support Area are collectively referred to herein as the “Support
Areas.” The Generator Support Area (but not the AC Unit Support Area) shall be
deemed to be located in a Storage Space, and Tenant will pay the rent applicable
to such Storage Space pursuant to the provisions of Section 32.1 hereof.
     33.3 The Generator shall be used only for backup operations during the
pendency of any power outages. The Generator shall, not be used (a) for the
benefit of any other tenant of the Project without Landlord’s consent, which may
be granted or withheld in Landlord’s sole but reasonable discretion, or (b) for
peak use sharing or operating during business hours except during Building power
outages. The AC Unit shall be used only for supplemental air conditioning for
the Premises and shall not be used for the benefit of any other tenant of the
Project without Landlord’s consent, which may be granted or withheld in
Landlord’s sole but reasonable discretion.
     33.4 Tenant’s right to install or modify the Supplemental Equipment is
conditioned upon Landlord’s prior written approval of all equipment to be
installed. Tenant shall provide Landlord mechanical and electrical drawings and
specifications by a licensed professional engineer, which drawings and
specifications shall include a written description of the Supplemental
Equipment, including make, model, size, capacity, noise specifications,
specifications for exercising the Supplemental Equipment, the proposed routing
of cables, pipes and conduits, location of peripheral equipment and, with
respect to the Generator, fuel types and location of the exhaust pipe
termination points(s).
     33.5 Construction of the Support Areas and installation of (i) the
Supplemental Equipment and (ii) any protective enclosure around the Supplemental
Equipment or any screening materials, required by Landlord in its sole
discretion, and (ii) any conduits, feeders, equipment areas connecting the
Supplemental Equipment and/or the Support Areas to the

83



--------------------------------------------------------------------------------



 



Premises (collectively, the “Supplemental Equipment Alterations”), shall be
performed pursuant to and in accordance with the plans and specifications
prepared by licensed engineers and reviewed and approved by Landlord and, if
required, Landlord’s engineers, in writing, and the other provisions of this
Lease. Tenant shall repair all damage caused to the Project by the Supplemental
Equipment Alterations and upon removal of the Supplemental Equipment or
termination of this Lease, restore all such areas as reasonably required by
Landlord. Tenant shall pay for, at its cost, all required enclosures, structural
modifications to provide any necessary additional load bearing capability, and
all other reasonable requirements of Landlord and any applicable Legal
Requirements in connection with the Supplemental Equipment or the Supplemental
Equipment Alterations. Tenant will allow Landlord’s designee to be present
during the installation of the Supplemental Equipment and the Supplemental
Equipment Alterations. During the Lease Term, Tenant will not make any material
repairs or alterations to the Supplemental Equipment or Supplemental Equipment
Alterations without obtaining Landlord’s prior written consent.
     33.6 All testing and exercising of the Supplemental Equipment shall occur
during other than the Project’s normal business hours unless Landlord determines
that such testing and exercising during the Project’s normal business hours
shall not disturb the other tenants of the Project.
     33.7 Tenant at its sole expense shall comply with all Legal Requirements
and the requirements of Landlord’s insurer with respect to the installation,
repair, maintenance or operation of the Supplemental Equipment and the
Supplemental Equipment Alterations (including all ancillary equipment). Tenant
shall at its expense obtain all permits, variances and licenses required by
Legal Requirements relating to the Supplemental Equipment and the Supplemental
Equipment Alterations and shall deliver copies to Landlord.
     33.8 Landlord shall have the right, but not the obligation, to enter the
Support Areas upon reasonable advance notice at all reasonable times for the
purpose of inspecting the Supplemental Equipment and the Supplemental Equipment
Alterations or exhibiting the Building, and only upon such notice as is
practicable under the circumstances in the event of an emergency, to make
repairs.
     33.9 Landlord may from time to time require Tenant to relocate some or all
the Supplemental Equipment or the Supplemental Equipment Alterations to another
site to be determined by Landlord in its sole discretion at Landlord’s sole
expense. In such event, Tenant’s means of access to such Supplemental Equipment
and the Supplemental Equipment Alterations will be relocated at Landlord’s sole
expense in a manner so as not to unreasonably impair the availability of the
Generator as a backup power source or the AC Unit’s provision of air
conditioning to the Premises. If Landlord elects to relocate any Supplemental
Equipment or Supplemental Equipment Alterations, the costs shall be borne by
Landlord unless such relocation is required by Legal Requirements. In the event
Landlord elects to relocate any Supplemental Equipment or Supplemental Equipment
Alterations, Tenant shall be entitled to at least thirty (30) days written
notice, except in an emergency.
     33.10 Tenant shall submeter all electrical usage at Tenant’s sole cost and
pay the costs of all utilities services required for Tenant’s use of the
Supplemental Equipment.

84



--------------------------------------------------------------------------------



 



     33.11 The installation, repair, maintenance and operation of the
Supplemental Equipment and the Supplemental Equipment Alterations will be at
Tenant’s sole risk, cost and expense. Landlord or its agents or employees shall
not be liable for any costs or expenses caused in any manner by such
installation, repair, maintenance and operation.
     33.12 Upon the expiration or earlier termination of this Lease, Tenant
shall remove the Supplemental Equipment and the Supplemental Equipment
Alterations (including any cables, wires, lines, pipes or piping installed in
the interior of the Building in connection therewith) at its sole expense,
restore the portions of the Building in which the Supplemental Equipment or
Supplemental Equipment Alterations were located to their condition prior to
installation of the Supplemental Equipment and Supplemental Equipment
Alterations, and shall repair any damage to the Building, Project or the
Premises caused by or resulting from such removal.
     33.13 Landlord makes no warranties or representations concerning the
suitability of the Support Areas for the installation of the Supplemental
Equipment.
ARTICLE XXXIV

GOVERNMENTAL INCENTIVES
     34.1 It is mutually acknowledged that Tenant may negotiate with Montgomery
County and/or the State of Maryland for certain tax reductions (the “Tax
Reductions”) by application of the provisions of Sections 52-69 through 52-79 of
the Montgomery County Code (1998 L.M.C., ch. 9, Section 1) and Section 9-230 of
the State of Maryland Tax-property Article which are intended to benefit office
tenants in the State of Maryland and Montgomery County. Landlord and Tenant
mutually agree that the economic benefit of any such Tax Reductions related to
Tenant’s occupancy of the Premises shall accrue solely to Tenant. Landlord
agrees that on the date that Landlord actually obtains the benefit of any such
Tax Reductions resulting directly from the application of the laws described
herein to Tenant’s business operations in the Building, Landlord, at Landlord’s
election, either shall pay Tenant the amount of the Tax Reductions or shall
direct Tenant to deduct the amount of the Tax Reductions from its next estimated
payment or payments of Base Rent and Additional Rent due under this Lease. In
the event Landlord fails to timely notify Tenant of Landlord’s election as
described in the preceding sentence, Tenant may deduct the amount of such Tax
Reductions from its next payments or estimated payments of Base Rent and
Additional Rent due under this Lease. It is expressly agreed that in order to
avoid duplication of the benefit to Tenant resulting from the Tax Reductions,
the computation of Real Estate Taxes set forth in Article IV, shall be made
without regard to the Tax Reductions (i.e. Tenant’s obligation under Article IV
shall be computed using the gross amount of Real Estate Taxes before the Tax
Reductions). Tenant shall only be entitled to the Tax Reductions arising
directly, from Tenant’s business operations in the Building and shall not be
entitled to any similar Tax Reductions arising from or attributable to any other
tenant’s or occupant’s conduct of business in the Building or otherwise.
Landlord shall cooperate with Tenant at Tenant’s sole cost and expense in
obtaining the Tax Reductions.
[Signatures follow on next page]

85



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal
on or as of the day and year first above written.

                              LANDLORD:    
 
                            WISCONSIN PLACE OFFICE LLC,
a Delaware limited liability company    
 
                    WITNESS:       By:   Wisconsin Place Office Manager LLC,
a Delaware limited liability company, its Manager    
 
                    /s/ K. Colby       By:   /s/ Raymond A. Ritchey   [SEAL]    
             
Kevin Colby 
          Name:   Raymond A. Ritchey    
 
          Title:   Executive Vice President    
 
                    WITNESS:        TENANT:    
 
                            CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company    
 
                    /s/ Ethan J. Friedman       By:   /s/ David M. Martin  
[SEAL]                  
Ethan J. Friedman 
          Name:   David M. Martin    
 
          Title:   General Counsel    

86



--------------------------------------------------------------------------------



 



RIDER NO. 1
RENEWAL
          THIS RIDER NO. 1, RENEWAL (“Rider”), is attached to and made a part of
that certain Lease dated as of April 27, 2007 (“lease”), by and between
Wisconsin Place Office LLC, a Delaware limited liability company (“Landlord”),
and CapitalSource Finance LLC, a Delaware limited liability company (“Tenant”).
The terms used in this Rider which are defined in the Lease have the same
meanings as provided in the Lease.
          WITNESSETH, that for and in consideration of Tenant’s entering into
the Lease described above, and other good and valuable consideration, and
intending to be legally bound hereby, Landlord hereby grants to Tenant the right
to renew the initial term of the Lease upon the following terms and conditions:
     1. Landlord hereby grants to Tenant the right, exercisable at Tenant’s
option (a “Renewal Option”), to renew the term of the Lease for two
(2) additional terms of five (5) years each (each, a “Renewal Term”). If timely
exercised and if the conditions applicable thereto have been satisfied, the
first (1st) Renewal Term shall commence immediately following the end of the
initial term provided in Section 2.1 of the Lease, and the second (2nd) Renewal
Term shall commence immediately following the end of the first (1st) Renewal
Term. Each right of renewal herein granted to Tenant shall be subject to, and
shall be exercised in accordance with, the following terms and conditions:
          (a) Tenant shall exercise its right of renewal with respect to each
Renewal Term by giving Landlord written notice of the exercise thereof (“Renewal
Option Notice”) not earlier than twenty-eight (28) months and not later than
twenty-four (24) months prior to the expiration of the initial term of the Lease
or the expiration of the first (1st) Renewal Term, as applicable. In the event
that a Renewal Option Notice is not given in a timely manner, Tenant’s right of
renewal with respect to each Renewal Term shall lapse and be of no further force
or effect. At Landlord’s election, Landlord may rescind Tenant’s exercise of its
Renewal Option during any period in which an Event of Default exists under this
Lease. If Landlord elects to rescind Tenant’s exercise of its Renewal Option as
set forth in the preceding sentence, Landlord shall do so within 30 days after
Tenant exercises its Renewal Option.
          (b) Promptly following Landlord’s timely receipt of the Renewal Option
Notice for such Renewal Term, Landlord and Tenant shall commence negotiations
concerning the amount of annual Base Rent which shall be payable during each
year of the applicable Renewal Term and the Lease security that may be required,
it being intended that such annual Base Rent for the first Renewal Term shall be
equal to ninety-five percent (95%) of the then prevailing fair market rent for
the Premises, and the Base Rent for the second Renewal Term shall be equal to
one hundred percent (100%) of the prevailing fair market rent for the Premises.
The parties shall have thirty (30) days after Landlord’s receipt of the Renewal
Option Notice in which to agree on the annual Base Rent which shall be payable
during each year of such

1



--------------------------------------------------------------------------------



 



Renewal Term and the Lease security that may be required. The parties shall be
obligated to conduct such negotiations in good faith. Among the factors to be
considered by the parties during such negotiations shall be (i) the general
office rental market for Class A office buildings in the Market Area,
(ii) rental rates then being obtained (or quoted if comparables are not readily
available) by other building owners for office buildings of comparable size,
location and quality to the Building, (iii) the rental rates then being obtained
by Landlord for comparable office space in the Building, (iv) Base Rent
escalations and pass throughs of Operating Expenses as provided in the Lease,
(v) concession packages then being granted (or offered if comparables are not
readily available) by other building owners for office buildings in the Market
Area of comparable size, location and quality to the Building, (vi) concession
packages then being granted by Landlord for comparable office space in the
Building, and (vii) consideration of what would constitute an appropriate
security deposit securing the performance of Tenant’s obligations with respect
to the Premises, given Tenant’s creditworthiness at the time, any out-of-pocket
expenditures by Landlord in connection with such renewal, and prevailing market
conditions for security deposits for lease renewals at the time, and Tenant
shall be required to post any such security. The annual Base Rent payable for
the Premises shall be increased, as of the first day of the second Lease Year
after the commencement of the Renewal Term hereunder, and on the first day of
each and every Lease Year thereafter, if any, during the Term of this Lease in
accordance with the provisions of Section 3.2 of this Lease, and such escalation
provision shall be taken into account in establishing the initial market rental
rate applicable during the Renewal Term. If the parties agree on the Base Rent
payable for the Renewal Term, they shall promptly execute an amendment to the
Lease stating the rent so agreed upon.
          (c) If, during such thirty (30) day period referred to in subparagraph
(b) above, the parties are unable to agree on the rental rates and concession
packages payable with respect to the Renewal Term, then the fair market rent,
concession package and Lease security that will be applicable thereto shall be
determined in accordance with the procedure set forth in this subparagraph (c).
Within ten (10) days after expiration of such thirty (30) day period, the
parties shall appoint an independent, unaffiliated real estate broker who shall
be a member of the National Association of Realtors (or its successor) or the
Greater Washington Commercial Association of Realtors (or its successor), and
shall have at least ten (10) years relevant experience in office rentals in the
Market Area (a “Qualified Broker” or “Broker”) and shall be mutually agreeable
to both Landlord and Tenant. If the parties are unable to agree on a Qualified
Broker within such ten (10) day period, then each party, within five (5) days
after the expiration of the aforesaid ten (10) day period, shall appoint a
Qualified Broker. Said Qualified Brokers shall each determine the fair market
rental rate, concession package and lease security for the Renewal Term within
sixty (60) days. If the lower of the two determinations as to any of the
foregoing items is not less than ninety-five percent (95%) of the higher of the
two determinations,. then the fair market rental rate, concession package and/or
lease security (as applicable) for the Renewal Term shall be the average of the
two determinations. If the lower of the two determinations as to any of the
foregoing items is less than ninety-five percent (95%) of the higher of the two
determinations, then the two Qualified Brokers shall render separate written
reports of their determinations and within fifteen (15) days thereafter the two
Qualified Brokers shall appoint a third Qualified Broker with like
qualifications. Such third Qualified Broker shall be furnished the written
reports of the first two Qualified Brokers. Within fifteen (15) days after the
appointment of the third Qualified Broker, the third Qualified Broker shall
appraise the fair

2



--------------------------------------------------------------------------------



 



market rental rate, concession package and lease security for the Renewal Term
(or any of the foregoing items that has not already been established pursuant to
the foregoing provisions of this paragraph). The fair market rental rate,
concession package and/or lease security (as applicable) for the Renewal Term
for purposes of this Section shall equal the average of the two closest
determinations; provided, however, that (a) if any one determination with
respect to any of the foregoing items is agreed upon by any two of the Qualified
Brokers, then such determination shall be utilized, and (b) if any one
determination with respect to any of the foregoing items is equidistant from the
other two determinations, then such middle determination shall be utilized.
Landlord and Tenant shall each bear the cost of its Broker and shall share
equally the cost of the third Broker. In the event Landlord and Tenant mutually
agree on a sole Broker as set forth above (i.e., Landlord and Tenant do not use
the three broker method also set forth in this subparagraph (c)), Landlord and
Tenant shall share equally in the cost of such sole Broker.
          (d) During each Renewal Term, all the terms, conditions, covenants and
agreements set forth in the Lease, including, without limitation, the exclusive
use provision set forth in Section 25.25 hereof (subject to and in accordance
with the terms and conditions contained therein), shall continue to apply and be
binding upon Landlord and Tenant, except that (i) the annual Base Rent payable
during each year of the Renewal Term shall be the amount specified is paragraph
1(b) above, (ii) in no event shall Tenant have the right to renew the term of
the Lease, or any renewal term thereof, beyond the expiration of the second
(2nd) Renewal Term, and.(iii) no abatements, allowances or other monetary
concessions shall apply during the applicable Renewal Term, except as
specifically set forth herein.
     2. If Tenant’s right of renewal with respect to the first Renewal Term
lapses for any reason, then Tenant’s right with respect to the second Renewal
Term shall similarly lapse and be of no further force or effect.
     3. Tenant’s rights under this Rider I shall survive any approve or
permitted assignment of the Lease. Tenant shall not be entitled to exercise its
Renewal Options under this Rider 1 if, at the time Tenant would otherwise be
entitled to exercise its rights, (X) Tenant has subleased more than fifty
percent (50%) of the aggregate of (i) the original Premises, plus (ii) any
additional expansion space then subject to this Lease; unless (Y) Tenant does
not meet the foregoing requirement solely because of a sublease to a single
subtenant that occupies at least 100,000 square feet of rentable area in the
Building (regardless whether or not other, smaller subleases also exist at such
time). In clarification of the foregoing, if Tenant has a sublease to a single
subtenant that occupies over 100,000 rentable square feet (a “Large Sublease”),
then the calculation of whether Tenant has subleased more than fifty percent
(50%) of the Premises shall be determined without regard to such Large Sublease.

3